Approval of the minutes
The minutes of yesterday's session have been distributed.
Are there any comments?
Mr President, I should just like to point out that yesterday, regarding the Rothley report, I gave two written explanations of vote on Amendment No 74, which unfortunately I am unable to find in the minutes, and also an oral explanation of vote on the amended Commission proposal. I should like to ask you to ensure that this is noted in the minutes.
Mr President, this is a personal statement. Members may recall that on the Monday of the last partsession I made allegations about Mrs Angelilli, which on the Wednesday she denied. I provided her with a copy of the document on which I had based my allegations. I have received a letter from her this morning indicating, amongst the usual torrent of abuse, that she does not intend to sue the magazine, as I suggested. I hope Members will draw the appropriate conclusions. I will make a copy of her letter available to you, Mr President.
Mr President, it is not often that we pay Parliament's services compliments but we always find the daily news briefing extremely helpful. The summary of yesterday's great statement by the Commission has been avidly sought by everybody who takes the English version, so much so that there are none available, and there are a number of Members who, I know, would like the succinct encapsulation of the Commission's proposals that Parliament normally provides. I wonder whether you could ensure that the services, on such great occasions as yesterday, make sure that there are ample copies available in English?
Mr President, as it is my profession to act as counsel ex officio , I wish, in order to respect the ethical principles which we have always adhered to in this Parliament, to condemn Mr Ford's attack, for the simple reason that Mrs Angelilli is not present, so she cannot explain her own position. I would have said this irrespective of which Member or political grouping was under attack.
(The minutes were approved)
Waiver of parliamentary immunity
Mr President, ladies and Gentlemen, I am astonished. The matter involves the election of a professor at the University of Thessaloniki, which was invalidated in 1993 by the supreme court in Greece. I dealt with the matter as Dean together with the University's Legal Committee. The Minister for Education reappointed the candidate, the candidate submitted a complaint against me in 1993, together with the President of the Legal Committee we submitted detailed memoranda and the matter was consigned to the archives. I am surprised, because after 4 years the matter has arisen again. I would not wish to believe that the issue involves only political motivations, but with its sudden resurgence after four years the facts speak for themselves. I ask the relevant Parliamentary committee to state its conclusions about the matter as soon as possible.
Thank you, Mr Trakatellis, but, under Rule 6, we only have to announce this here: this is not the forum in which to consider the matter.
MED programmes
The next item is the report by Mr Fabra Vallés, (A4-0236/97), on behalf of the Committee on Budgetary Control, on Court of Auditors Special Report No 1/96 on the MED programmes (MED), submitted pursuant to Article 188c(4), 2nd subparagraph, of the EC Treaty, together with the Commission's replies (REP CC 1/96S - C4-0512/96).
Mr President, as you rightly stated and as is shown in the agenda, we are now going to address, on behalf of the Committee on Budgetary Control, the Court of Auditors' report No 1/96.
This report is drafted in extremely clear terms and presents, in the context of decentralized cooperation, the problems there have been regarding conflicts of interests, defects in the Regulation relating to tenders and the lack of a legal basis in the case of some decisions.
I believe, Mr President, that this case must be treated as an example, not only because of the importance of decentralized cooperation, but also in terms of the procedure to be followed in the future should another, similar case arise.
Specifically, the description of this case as an 'example' justifies the fact that the amendments have been addressed with the utmost caution. I refer both to the 72 amendments which were examined in committee and to the 17 to be examined here today in this part-session. By accepting the greatest number possible of such amendments, I am thereby seeking the greatest consistency possible in terms of what we are voting today, since we will thereby avoid Parliament's occupying a weak position, which would not help this matter in any way.
Moreover, I am obliged to reject amendments since it is sometimes forgotten what our obligation as Parliament is and what our capabilities are. Neither the European Parliament nor the UCLAF are investigating authorities; neither the European Parliament nor the UCLAF are public prosecution services. We cannot prosecute anyone. We are restricted to presenting, here today, the Court of Auditors' report No 1/96 and to giving our political opinion on it. We cannot, therefore, deal with any potential legal effects, let alone make specific pronouncements about them.
Mr President, I would like to draw attention to what I feel has been the Commission's correct reaction. It has instigated an administrative investigation and has sought to discover how far the companies cited in the report might have been involved in other programmes, in other DGs and even in other divisions. This has not been an easy task and is the reason for the delay. It should be noted that the same persons were often, under different names, involved with other companies, and we have had to cross-reference addresses, company names and peoples' names. I say again, this has not been an easy task.
I would also, at this time, Mr President, like to issue a warning which, in medical jargon, might amount to the setting-up of a screening process, or, as those of us on the Committee on Foreign Affairs, Security and Defence Policy say, an early warning system. We have to find a formula whereby we can find out about similar situations at a very early stage.
I am aware that this cannot be done through the Court of Auditors, since that body has its own programmes and always examines matters a posteriori , but I believe that the Commission should have the means - which do, moreover, already exist - to be able to implement such an early warning system.
Furthermore, one of the points I would like to stress in my speech on the report we are presenting is to examine whether the UCLAF should continue in its present form, being totally and absolutely dependent on the Commission, or if it should act independently of the Commission. I have nothing but praise for the UCLAF, since I have been a member of the Committee investigating fraud in Community transport and I have been able to witness how effective it is and what fine work it does. However, I am concerned about whether it is able to act with the same degree of freedom within the Commission.
At any rate, we commend the Commission's efforts at finding out who is accountable, and demanding repayment of the improperly appropriated sums and the drawing-up of a black list.
I conclude, Mr President, by mentioning that I have the following request to put to the Commission: we would ask it to adopt the measures set forth in this report, since this will be a prerequisite for approval of the 1996 negotiations. Mr Commissioner, you have six months.
Mr President, the Committee on External Economic Relations was very disturbed to hear the serious criticisms made by the Court of Auditors concerning the management of the MED programmes and is anxiously asking for the Commission to take rapid action in following up and answering all the Court's criticisms, for all the investigations to be carried out, for all the abuses to be punished and for the Commission to report back promptly to Parliament on a regular basis.
The Committee on External Economic Relations is also, and, I would say, above all, in view of its competence in the matter, concerned that the Mediterranean policy, which is an essential dimension of the Union's identity in the outside world, should not be jeopardized by the unlawful conduct of certain officials outside, or even inside, the institutions. We are neither comforted nor satisfied by the suspension of the programmes, which also hits deserving projects, condemns businesses and jobs and threatens the newly established decentralized cooperation.
We would rather the Commission equipped itself, as soon as possible, with the necessary resources and rules to manage the MED and MEDA programmes rigorously and effectively. I would like to mention four of the guidelines for the new course recommended by the Committee on External Economic Relations: first: a drive for public promotion and all-round visibility of invitations to tender, project selection procedures and work progress reports. Second: the assumption by the Commission, rather than delegation to outside firms, of direct control of invitations to tender and project implementation, with its own staff, using efficient, modern monitoring systems, as the Commission is indeed capable of doing. Third: the shifting of the centre of gravity of expenditure towards projects with a more substantial infrastructure content, as the representatives of Mediterranean non-member countries request whenever we have the occasion to meet them. I mean projects in areas such as water supply, telecommunications and transport, rather than consultancy and conferences. Fourth: the resumption and strengthening of decentralized cooperation, not least through civil social networks. In this connection I would heartily recommend the creation, as is occurring with the Central and Eastern European countries, of a network of Fellow Members' Innovation Relay Centres to strengthen the links between universities, hospitals and research centres on both shores of the Mediterranean.
In conclusion, Mr President, Commissioner, I take the view that fraud should be prosecuted with the utmost severity, though this should not be allowed to overshadow the political objective of Mediterranean cooperation.
Mr President, I can only agree with what Mr Malerba has said, not least because the Committee on Regional Policy objected to the Court of Auditors becoming involved in what is a strictly political matter. The Court of Auditors rightly noted breaches and irregularities in procedures, but, as I have already stated before the Committee on Regional Policy, it would have done better to draw the matter to the Commission's attention in the appropriate way before reaching the point of sanctioning breaches of procedures and other irregularities - this being in the spirit of the European Union and hence according to a kind of theory of communicating vessels. The Court of Auditors certainly has the duty to proceed along those lines, but it is completely outside its powers to intervene in a purely political matter.
The indications emerging from the other Committees as well, as Mr Malerba has just confirmed, prompt a further thought: the system of control also needs to be revised and reorganized, and care must be taken to ensure that the role of UCLAF is made independent, in order to improve its efficiency, remove some of the conditions imposed on it and render it less subject to the imposition of conditions; something that Mr Malerba rightly mentioned in that connection, namely that UCLAF's activities have always been well targeted and finely tuned, needs to be stressed here.
What we have difficulty with is seeing a commitment postponed, and therefore broadened in content, which the Union should, on the contrary, be accentuating and refining within the context of Euro-Mediterranean policy. We therefore take the view that all the necessary measures should be adopted, but also that the MED programmes should be reinforced and implemented quickly.
Mr President, ladies and gentlemen, we are discussing today, and voting on tomorrow, the report by our colleague, Mr Fabra Vallés. Until a short time ago, this report still bore the title 'Interim Report' , and I wish to emphasize that point quite explicitly and deliberately. Now, it seems, for administrative reasons, to which everything is subject, that we are no longer allowed to call an interim report an 'Interim Report' . Therefore I shall say it here: it is an interim report! And nobody here should console themselves with the thought that tomorrow we shall take a decision and then the matter will be removed from the table. It will be neither off the table nor under the table, and certainly not under the carpet!
If we examine carefully the resolution that we are about to approve, we can find plenty of hints to indicate how and in what way the relevant committee, the Committee on Budgetary Control, and thus the Parliament, will deal with matters. We are agreeing with the committee today, before the summer break, for the sole reason that this will enable the MED programmes to go ahead, so that at last those people can be helped who are least able to do anything about what has been made a complete mess of here, as a result of sloppiness and mismanagement, and I would like to make that point emphatically here. We want to help those people, we want to cooperate with them, and that is why we are approving this report.
However, this method of working, and this report, and everything that has happened in connection with it - without going into details here - give rise to certain questions in my mind, and not only in my mind, but also in the minds of the other members of my group.
First there is the question of why the Commission is still making the same mistakes. Why is it that programmes are again and again set in motion, when nobody is in a position to administrate them? When will the Commission learn, and how will that be demonstrated?
Then again, we believe that there is another question. We are drafting a report about the report of the Court of Auditors, admittedly. But the Court of Auditors is criticizing the Commission and private organizations. The Commission has, for a long time now, had to justify its actions by means of a strictly defined procedure: it does so orally, its answers are published in writing in the Official Journal, and it is able to justify its actions in committee. But why do we never hear what the others have to say? I admit, naturally, that we have not always worked in this way, but does that mean that this was right? Must it be right? Does only one party have the opportunity to explain what happened, while the others do not? This is a question that we shall not solve today, but I wanted to raise it, nevertheless.
We shall not let other people tell us how to manage things; that is one thing. We shall consider carefully what we are doing, why we are doing it and how we are doing it. We shall emerge from this whole process much more careful and very much more critical. We have been sensitized, and not only as regards the dependence or independence of UCLAF. This debate has shown us that we must reflect our own role. We must perhaps be more self-aware, and we must be more critical of our own work. One thing, however, is clear: the discussion has not ended, because we shall take it up again, and not only with regard to the MED programmes. They are only one example, and there will be many others. The price that will have to be paid for the fact that we give the go-ahead for these programmes today or tomorrow will be a very intensive investigation of how the Commission handles these things.
I should just like to make one final point. The Commission has acted very rapidly in relation to outside parties. I should be delighted if the Commission were to act equally rapidly when it is a matter of disciplinary measures within the Commission itself, if it were not simply a matter of just transferring people somewhere else or offering them early retirement, but rather of acting equally rapidly and effectively when there are grounds for suspicion among its own staff. That would have a crucial effect in raising the level of the Commission's credibility!
Mr President, ladies and gentlemen, two minutes' speaking time is not a lot, and therefore I should just like to examine two points with regard to this important report by Mr Fabra Vallés, whom I should like, moreover, to congratulate most warmly on his hard work. I should also, however, like to thank Mrs Wemheuer for the discussion that took place in our committee on this whole series of problems, a discussion that will have to be continued. I support here views on the subject.
Now for the points I wish to raise: firstly, does this report, based on the special report by the Court of Auditors, mean that the Commission is now in a position to examine carefully the serious irregularities that have emerged in the decentralized administration of the MED programmes, and in particular to put a stop to the conflicts of interest that have been shown to exist? Community resources that have been wrongly paid out must be put back into the EU coffers. However, we also believe, at the same time, that the current suspension of these programmes, ordered by the Commission, subject to certain conditions in line with budget organization and the relevant provisions, can now be lifted. It is therefore important that we should approve this report by Mr Fabra, because in six months' time the Commission is due to report to us again on the measures it has introduced - and that includes disciplinary measures as well.
The second aspect that I should like to emphasize is what Mr Fabra Vallés says in Point 10 of his motion for a resolution, in which the Committee on Budgetary Control demands that the EU should have its own independent anti-fraud unit. The emphasis is on the word 'independent' , because we already have an anti-fraud unit. This antifraud unit, UCLAF, does some good and successful work. I would just remind you of the exposure of the recent deceptions that were practised with regard to BSE meat. However, it is almost inevitable that it will be accused of being biased, because it is part of the Commission. It is also exposed to the risk that it will be accused either of playing down the whole affair in order to damage the Commission's reputation as little as possible, or, above all, of arguing against and introducing measures to the detriment of the external advisers.
Therefore we need independence here, as well as the possibility of introducing measures under criminal law, which can then be implemented by the national courts, in order to put an end, finally to the misuse of, and fraudulent practices involving, the EU's financial resources.
Once again I should like to thank the rapporteur for his hard work within the committee, and I should also like to thank the secretariat of the Committee on Budgetary Control.
Mr President, here we are once again talking about fraud, while we await the important debate planned for next September on the Commission's annual report and working programme for the campaign against fraud.
This time, assisted by Mr Fabra Vallés's report, we are looking at the management, or rather the nonmanagement, of the MED programmes. One of the peculiarities of this situation is that its excesses border on the absurd. I freely admit that the complexity of Community legislation and the scattering of responsibilities for spending over the numerous public and private bodies responsible for implementing the programmes make fraud very much easier. Well, unfortunately, that is what is happening with a programme in which our group has a keen interest, a programme which really should never have made the headlines for this kind of reason. Because there are things that are acceptable and things that are not.
Something that is not acceptable, ladies and gentlemen, is that after it had become aware of a devastating report by the Court of Auditors on the management of the MED programmes, highlighting numerous irregularities and serious deficiencies, the Commission failed to decide on the immediate institution of an administrative inquiry, and that the judicial authorities in the Member States have hitherto not taken any steps at all. And yet, out of sixteen technical assistance contracts that have been awarded, ten were not the subject of an invitation to tender, which has resulted in an excess cost of ECU 170, 000. And yet the Commission delegated powers to the agency for the trans-Mediterranean networks in the absence of any clear legal basis, and in the absence of any decision of principle. That was tantamount to giving a blank cheque to external advisors who were sitting in judgement on their own case.
It is not my intention to deliver an indictment against the Commission, which is often unjustly - and, let's face it, very conveniently - made the scapegoat for distortions within the Community for which others must also bear some of the responsibility. It is true that the Commission did not, and still does not, have the resources for the correct management of the financing of the MED operations initiated in July 1992. But the Commission, at the time the MED programmes were adopted, was entitled to ask, if not demand, that the Council should provide the necessary human and financial resources to implement those programmes satisfactorily; and, if the Council refused that demand, the Commission had the option of refusing the heavy responsibility of a management that was inevitably doomed to failure. Why did the Commission not demonstrate the courage and lucidity that the public had a right to expect from it since, I would remind you, we are talking about public funds? And what can be done now?
Of course we must adopt Mr Fabra Valles's report which, as he says himself, is a textbook case. But it seems to me that we need to do more than talk - we need to demand action and penalties. It is a matter for the Commission, and a matter of urgency, to draw up proposals for reform to get the MED programmes back on the right road, and it will be a matter for us to judge the Commission by its acts.
Mr President, I should like to begin by congratulating the rapporteur, who I believe has done an excellent job. This is another of those typical cases where Parliament can take a good deal of credit, because it is indeed up to the European Parliament to get to the bottom of this kind of issue.
On behalf of the Liberal Group, I should like to make it clear that this sort of incident must not cast a shadow over any kind of aid programmes. These aid programmes are needed in the Mediterranean and elsewhere in the world. When we talk about decentralization - which is not a bad thing in itself, and it needs to happen - it is also always important for there to be a separation of powers. Those responsible for implementation must not monitor themselves: it must be done by an independent bureau.
I would also support the idea of a black list of consultants with the many changes of name that take place, often meaning that bureaux which carry out the study prior to the invitation to tender for a project are also able to submit a tender. To my mind, all such lack of transparency must be avoided in the future. I therefore look forward with great interest to the report which the Commission is to present within six months, so that we can finally approve the Commission's policy.
Commissioner Marín, I believe that we are discussing here not only an exemplary case but also a tragic one. It is tragic because the projects have usually been well run. For example, in Cologne there is a filmmaker who is working on a television and film station in Palestine, in other words, a super project. Yet that project has been placed at risk, and I must say, quite clearly, that it is you and the Commission as a whole who are responsible for that.
In Committee, I asked you several times how it could happen that the Commission could allow a bourse-bypassing transaction to run for three years, without there being any possibility of exposing it. The answer that you gave to me was, ' I can do nothing about it if an employee who makes an administrative mistake does not come to me voluntarily and reveal the mistake to me himself' . I think that you are technically right, but it does make me wonder to think that you at the Commission have absolutely no idea of how a control system can be built into your own administration, so that such methods of procedure can be discovered. How is it possible, then, to carry out checks on how resources are used, if you do not have any mechanisms within the Commission for uncovering such horrendous mistakes? As far as I am concerned, that is still the crucial question, regardless of who has what responsibility in detail. You are responsible for that, and it must be put right!
Mr President, Commissioner Marín, ladies and gentlemen, this undoubtedly important report marks the conclusion of a long investigation which has at last brought the shortcomings in the implementation of the MEDA programmes to light. I should not, however, want it to be forgotten in the excitement that the same rigorous approach and the same acute analysis are needed in order to establish whether it is the system as a whole which is not working. I have always insisted that the Commission should not take on a single official more than necessary, that it should be rigorous, that even the engagement of category C officials should be monitored. But all these programmes, PHARE, TACIS, and so on, on the other hand, which the Commission is always asked to take on, are, in actual fact, delegated to external consultants. The particular case with which we are concerned today is not, therefore, an isolated one. So I wonder whether the time has not come to say 'enough' ! Let us see this example as a manifestation of a practice which has been spreading, with the Commission now increasingly having to farm out, subcontract and assign to outside firms not only the implementation, but even the drafting of a given White Paper or Green Paper, or the like.
Disciplinary action should indeed be taken against officials who have committed irregularities, and any irregularities downstream should be sanctioned, but if, according to a basic principle enshrined in internal rules and customary standards even at the level of the Financial Regulation, the official or officials in charge of implementation of these programmes believed they were acting correctly when they placed managers from large consultancy firms or external fund managers in the body which then had to take decisions on projects, regarding this practice as absolutely normal in the case of projects with non-member countries, it is then clear that the problem lies further upstream and it is right to tackle it. I think, however, that these just criticisms of individuals should in some way prompt us to examine our consciences. In so doing, we will be able to determine whether the course we have followed in this or other projects is right, not least because, in my view, we do not give the Commission sufficient in-house staff to tackle this kind of programme themselves.
Mr President, the report before us today is an important one, important because the facts it sets out, linked to the use made by the Commission of the budgetary appropriations for the MED programmes, are particularly serious. I fear that the rapporteur, Mr Fabra Vallés, in his efforts to find excuses for the Commission at any cost, may ultimately be suggesting that we should in part abandon the fundamental role of Parliament - a role which I would prefer to see strengthened - by which I mean monitoring the proper use of Community funds.
The facts are relatively straightforward. The Court of Auditors reported them. The Commission elected to subcontract the management of the MED programmes to the Agency for Trans-Mediterranean Networks, the ARTM, an association set up by the Commission itself. Two of the four directors of that association were also directors of two technical assistance bureaux responsible for the monitoring of the MED programmes. As such, therefore, they were able to obtain more than 60 % of the technical assistance appropriations. As a result of their dual status, those directors were also able to participate in the negotiating of contracts concluded with themselves, and in the preparation of projects which they were then instructed to implement by the Commission, and to have access to documents which they should never have been able to obtain. Out of sixteen technical assistance contracts, ten were awarded without any prior invitation to tender, while in the case of the other six the awarding procedures were highly irregular in the advantage they gave the two technical assistance bureaux in question.
So what we have here is nothing less than the de facto delegation of the Commission's powers to an external body, and not just services contracts; a delegation of powers that took place quite openly, and this is what is particularly worrying, without anyone finding any fault with an outrageous sequence of irregularities.
The Commission, which was aware of the situation from 6 October 1995, did not even undertake a systematic review of all the contracts concluded with the two technical assistance bureaux on which doubt was being cast. Indeed, it has not begun to do so until today, more than 18 months after these deplorable facts became public knowledge, although no disciplinary action has been taken by the Commission, nor have these matters been referred to the competent criminal courts.
So, Mr Fabra Vallés, we must on this occasion denounce the Commission's management methods in the matter of decentralized co-operation. We must mention the personal enrichment of Commission officials, which may have taken place either directly or indirectly. We must declare that it is not only the credibility of the Commission that is at stake but the whole of its working methods with regard to the delegation of powers, to the awarding of contracts and the placing of public works contracts. What is at stake today is the role of Parliament. Are we once again going to refuse to do our duty, as we did with the 1992 discharge of the Commission and as we did in the BSE affair, or are we going to set up a commission of inquiry to shed some definitive light on this business?
Mr President, the report by Mr Fabra Vallés reveals, penetratingly and unambiguously, how European tax-payers' money has been used irresponsibly in connection with the MED programmes. We must be grateful to the rapporteur for his plain speaking and his clear demonstration of the irregularities that have occurred at all levels. It is particularly regrettable that in this case the crucial error happened in Brussels, and the fact that the competent Commission department was under a great deal of pressure, as regards both time and expectations, is absolutely unacceptable as an excuse. If such an excuse was acceptable, then irregularities in practically all private and public management activities would remain completely hidden, because pressures of time and expectations are an everyday feature of the global market.
It is simply incomprehensible that such a complex programme, which was intended to set in motion intensive cooperation throughout the Mediterranean, and which accounts for financial resources totalling ECU 78 million, could be introduced in such a dilettantish and non-serious way. A system was set up which had built into it a conflict of interests which has led to what we now know to be extremely serious results. As a result of blatant irregularities, this programme, in itself a sensible one, has now been devalued in the eyes of the public. For many small European tax-payers, however, whose lives are being made intolerable by economy measures, the question is bound to arise as to whether they are even a step in the right direction.
In my opinion, the resumption of the decentralized programmes cannot be approved until all the irregularities from the first phase have been cleared up, without leaving any loose ends, and until the public prosecutor's offices and courts have done their work.
Mr President, I should like to begin by pointing out that I really must disagree strongly with the comment made by Mr Azzolini, as draftsman of the opinion of the Committee on Regional Policy, when he said that the Court of Auditors should not deal publicly with this kind of matter, and that it should be settled internally with the Commission. If we go down that road, there will of course never be any end to such problems. They can only be resolved through openness and the pressure that results from it, and I would also not underestimate the preventive effect of this kind of report by the Court of Auditors.
I shall not dwell on the facts of the matter, which have been set out in the Fabra Vallés report. I think that this is an excellent report which demands a follow-up, as Mrs Wemheuer has already indicated, quite simply because our troubles are still far from over in this respect. However, I should like to take up one point which has already been raised by other speakers, especially Mr Dell'Alba, and that is whether the Commission is capable of executing its own budget? How should the Commission do this? With what intermediaries is the Commission allowed to work? Can we be assured that this is happening in a proper way? In short, this is the whole problem, from PHARE through TACIS to the Structural Funds, since when I look at Agenda 2000 once again, I can see that the Commission is putting more and more emphasis on decentralized implementation. I can understand why, but at the same time the question is becoming more and more obvious: can the Commission still take responsibility for its own areas of competence? And I do have some very serious doubts in that respect.
It would appear, as Mrs Müller has just said, that Commissioners no longer have any overview - as they should do - of their own officials within the structure of the Directorates-General. So communications have broken down there - let alone those between the Directorates-General in Brussels and the field, whether inside or outside the European Union. I think the problem is comparable to those which many Member States have with the implementation of development cooperation, which can also generally be described as poor, simply because the Member States do not have their own people or their own mechanisms in the countries where development cooperation is applied, but are dependent on cooperation with others. And if you then also pass on this cooperation with others to third parties and no longer take part in it yourself, things just become more complicated. I believe that this whole problem - which has never really been resolved in the European Union, but is becoming more and more significant because of the take-up of external aid and the scale of the Structural Funds - is one which deserves greater attention. The Commission was set up in the past as a machine for enacting legislation, not as one for managing. And this management problem is becoming an increasingly large and serious issue in the European Union. In my view, we in Parliament also need to investigate it seriously and in greater depth.
Mr President, this debate could have descended into criticizing the very existence of the MED policy. It is good to see that it has not. What did happen was that the Court of Auditors brought to VicePresident Marín very serious allegations and he saw there was a case to answer and stopped policies right away. If some of the contractors feel he acted too precipitately, then they have their civil court rights.
This all goes back, to my mind, to what Mr Santer said on taking office. He said that the Commission should do less but do it better. I am fully aware that the MED programme began before he took office. But what happened? The money was voted for an extensive programme and it looked on the face of it as if the Commission was doing a good thing by dividing it into many contracts. It could say: ' This is highly transparent, you can see where the money is going' . But there was not sufficient management skill and management numbers in the Commission to carry these contracts through. There were too many Directorate-Generals involved, too many contracts themselves, and it was delegated control gone mad. In fact, the MED programme became the 'MAD' programme.
I would suggest that the way forward for the Commission is for Vice-President Marín, to show a little humility and to accept the recommendations contained in Mr Fabra Vallés' excellent report. There are answers to the problems which have come forward, and I believe he can find them in this report. The problem is that it is an interim report to allow programmes to go forward from now on; but there are still further investigations which must be carried out. I am pleased to see that there is a gap in the agenda in the autumn for a further report from Mr Fabra Vallés. I look forward to further good work from him.
Mr President, Commissioner, colleagues, first I should like to compliment Mr Fabra on his excellent report, and, I must add, the Court of Auditors on its excellent auditing work, which I hope will be carried out in the same way, just as rigorously, in the other sectors as well, particularly as regards work contracted out: frankly, I find it difficult to believe that it is only in the MED programmes that intrigues and irregularities occur. Having said that, I am anxious to stress that the comments and criticisms absolutely must not mean the scrapping of decentralized cooperation, which is the basis of the new Euro-Mediterranean policy. Indeed, this idea of setting up networks putting civil societies and individual operators in contact horizontally, without passing through the red tape of vertical cooperation, has represented a fundamental change, and as such it should be safeguarded.
I should also like to say that I hope that this debate will provide an opportunity to confirm decisively the need to reach a turning-point in Euro-Mediterranean policy, which, what with the disappointing outcome of the Malta Conference, the start-up difficulties with the MEDA programmes, and the freezing of the MED programmes for almost two years, has, in practice, been in a state of gentle hibernation. Commissioner Marín was right to freeze the programmes, but I hope that, after this long period of time, he has resolved the organizational problems, so as to ensure transparent and efficient management. It is now time to get started again, because the public is beginning to suspect that this Euro-Mediterranean policy exists in word rather than in deed.
Mr President, owing to the importance of this debate and because the Commission believes it has collaborated in an exemplary manner with the European Parliament and with the Committee on Budgetary Control, I will require a certain amount of time because I would also like to announce a number of new ideas at this part-session.
Firstly, to refer to the most recent intervention by Mr Viola, I would like to make the following correction. I have done so a number of times but it seems that there is still some misunderstanding. There appears to be some confusion - whether deliberate or not - between the decentralized MED cooperation programmes and the MEDA programme approved at the Barcelona Conference. We are discussing a matter connected with a regulation, approved by the Council of Ministers on 29 June 1992, whilst the MEDA Regulation was approved in July 1996. Consequently, Parliament cannot continue to confuse events connected with a policy, the MEDA programmes of the earlier protocols, and the result of the Barcelona Conference and the MEDA programme. The MEDA programme has absolutely nothing to do with this type of cooperation.
Secondly, Mr Fabra Vallés, I feel that your report is indeed exemplary for a number of reasons. In the first place, because it highlights dysfunctions in the management of the various companies to whom we entrusted application of the decentralized cooperation programmes in the Mediterranean and of the European Commission's own services. Secondly, because it reveals shortcomings in Community legal mechanisms relating to legal protection of the European Community's financial interests. Thirdly, because it shows how much internal effort the European Commission still has to put in to devising and perfecting an early warning system and the mechanisms which would enable it to prevent the dysfunctions observed in one expenditure sector - in this case, the MED programmes - being able to arise elsewhere in other expenditure sectors, as has been the case. Lastly, because it demonstrates that cooperation between and the combined efforts of the institutions - Court of Auditors, Parliament, Commission and Council - indeed permit progress and considerably help towards the solving of such programmes, because I feel that what we are all seeking is a solution to these problems.
With regard to the first point - the dysfunctions observed by the Court of Auditors - you will be aware - because I have had the opportunity to explain this on many occasions and I regret the fact that the speakers have not mentioned it -that, within two weeks of the Court of Auditors advising me, through their auditors on 6 October 1995, that they had detected irregularities, I decided to suspend and cancel all contracts as a precautionary measure.
My first decision, as soon as I saw that something was wrong, was to suspend the contracts, with all that that entailed in terms of political consequences, as I will explain in a moment. Throughout this operation, the innocent have often paid for the guilty, because, on the one hand, there have been technical assistance bureaux which have abused the system but, on the other hand, technical assistance bureaux - NGOs, institutions which are doing excellent work, the example you mention is one of them - which have acted in a completely proper manner, and I was indeed aware of that fact. However, two years ago - and I regret that some of those involved have left the chamber without hearing this discussion - I decided to suspend the contracts. I had nothing to hide. I would go further: it is totally incorrect, Mr Kellett-Bowman, to say that the Court of Auditors took the decision to cancel the programmes.
The Court of Auditors adopted its decision in May 1996 and almost a year earlier we had decided to suspend the programmes and cancel all the current contracts with the companies involved. At the same time, I asked the UCLAF and the Commission's Financial Control - as you know - to launch an investigation into the entire network, in order to ascertain, once and for all, precisely what was going on.
I would like to reply to Mr Dankert, who made some basic observations. It is correct to say that, with current administrative resources, the Commission, or we, the Commissioners, are not in a position to implement specific control of decentralized cooperation - that is no secret. I have already said that, at this precise moment, I am not in a position to tell you what is going on concerning the petits projets which may currently be being implemented in Peru, Guatemala, Tunisia, Egypt, Cambodia, the Philippines, India or Pakistan. Perhaps one of you would be able to do so. By definition, whether or not this is my responsibility is not at issue. If we wish to collaborate, we will have to find the correct solution.
There is another point I should like to mention again in this Chamber. In view of what had happened, on 17 July 1996, i.e. precisely one year ago today, I presented, at the Commission, four new types of contract which have protected the MEDA contracts. We did this one year ago, so, Mr Müller, Mrs Wemheuer, we are coming towards the end. I have a leading interest in the matter. I have nothing to apologise for, since I have come to this partsession fully able to demonstrate to Parliament that a large percentage of the matters Mr Fabra Vallés quite rightly refers to have now been resolved.
Others still remain, but I am in a position to inform you that, with regard to Mr Fabra Vallés's report as a whole, 80 % are decisions which have already been made. We have yet to finish the administrative inquiry. And if you were to ask me 'what problem does the Commissioner have, having decided two years ago to suspend the programmes, in getting to the end?' , I would reply that I have no problem, that we are indeed getting to the end of the matter, with all the consequences that that entails and in all areas.
What has the Commission done?
Firstly, not one single ecu will be lost. On my initiative, the Commission decided to suspend and cancel all the programmes - the 14 we discovered - and I am grateful to Mr Fabra Vallés for his having mentioned how great a task it was for the Commission to uncover the entire network, sometimes with names inserted; how much work was involved in finally tracking down all the DGs which had contracts - unknowingly - because some of the technical assistance bureaux were adept at changing their names. However, we tracked them down and they have all now been suspended, frozen. Absolutely every one of them. We are coming to the end and, at this point, Mrs Theato, I am somewhat perplexed. You know me well; I was asked by a number of you privately to be strict, to act with total discipline, to suspend the contracts and to demand repayment. Those requirements have been complied with, and now we are approaching the end.
I therefore find it difficult to understand at this point - hence my confusion - how the Commission can be accused of having acted precipitately, when we made our decisions.
At the same time, we demanded repayment of all the sums owed. I will give you a list of all we discovered, company by company.
I want to accept my responsibilities because, in that way, I will undoubtedly have grounds in the future for requiring certain approaches to be explained to me.
The following technical assistance bureaux have been ordered to pay back sums of money:
' Cité Unie Développement' . 'Cité Unie Développement' has now paid back the amount owed. Case closed.
' Córdoba City Hold' was awarded two projects. This organization has queried the figures and is prepared to pay 70 %. The Commission is currently investigating whether its figures or our figures are correct, but Córdoba has also been asked to repay the money in connection with this project.
As regards the 'Conseil des Communes et des Régions de l'Europe' , we have also asked for the money to be returned. The deadline for a reply runs out this week.
Finally, ARTM, ISMERI and FERE have either failed to reply before the deadline or are rejecting the Commission's claims.
I can in fact confirm that last week, in accordance with the General Secretariat of the Commission, following up Mr Fabra Vallés's recommendations, we have issued a formal demand for payment in connection with these companies' contracts.
If they do not pay, the Commission will automatically pay compensation regarding the other fourteen current contracts, which, according to our Legal Service, is permitted under current legislation.
Secondly, you spoke of criminal accountability. The Commission - I said this privately and I am now saying it in public, to avoid confusion in the future - took the decision in the past to take a company to court in its own country so that that country's legal system could examine whether there were grounds for a criminal prosecution.
Lastly - once again I am addressing Mrs Müller - the Commission decided to open an administrative inquiry once the UCLAF report had been completed. That report - as I stated privately and now repeat in public - establishes that there was no personal enrichment on the part of any Community employee.
You may feel that this is right or that this is wrong, but I have to work with objective information. In the same way that, on the basis of objective information, I decided to take certain companies to court, as a Commissioner, I cannot allow myself to accuse anyone of embezzlement without reliable data. I have explained this on a number of occasions and am hiding nothing.
The administrative inquiry is ongoing. The Community mechanism is not in doubt. There were internal lacunae; what has been our reaction to these, Mr Fabra Vallés?
Firstly, the Secretary-General instructed all DGs to adopt horizontal standards and precautions throughout the Commission with a view to preventing a recurrence of this type of incident.
In practical terms, what we are going to do is to extend the shielded type of contract of the Barcelona MEDA programme - note - to the rest of the DGs, so that, if an abuse should arise on the part of a technical assistance bureau, payments will immediately be stopped, the company will be sanctioned and the money recovered. At least, here, we are guaranteed that the former MED projects will not result in the loss of a single ecu.
Secondly, the Commission's General Inspectorate of Services is offering replies - and these will be presented to you before October - regarding the general mechanisms your report calls for. This is one of the matters outstanding - I accept that - in this 20 % of things which are still pending.
Next, the Commission has already taken on board the establishment of an early warning system so that, from now on, when any anomaly is detected in any external-network programme, all the DGs will suspend programming as a precautionary measure. This is a radical step to take, but it is our response to what Mr Dankert so rightly said. We cannot act in any other way: when information reaches the politician responsible, the decision must be taken to suspend, as a precaution. It will then be time for verification. This system is a hard one, undoubtedly, perhaps a very hard one, but an inevitable one.
Lastly, I would like to inform you of the following. The Commission, admittedly, has blocked all payments in connection with current contracts established with other DGs in the case of all those companies which are refusing to repay the money owed. I therefore repeat that not one single ecu will be lost. Orders have been issued for all contracts to be suspended.
Mr President, I would like it to be placed clearly on record that the Commission will get to the bottom of the matter.
I can also confirm to you that the Commission has cancelled the direct contracts which had been concluded with FERE and ISMERI.
Together with these two contracts, we discovered three more, in association with other technical assistance bureaux and under another name. Under this name, there were technical assistance bureaux working completely properly and we could not harm them and, consequently, what we did in such cases also, was to suspend the contracts, with all that that entailed.
Lastly, I would like to offer the following assessment. You may rest assured, Mr Fabra Vallés, Mrs Theato, that we are going to get to the bottom of this matter. Even before Parliament itself requested action, the Commission had already acted. Even before the Court of Auditors issued its final decision, the Commission had acted. Because the Commission, more than anyone else, has an interest in this matter being resolved.
I am aware of one thing: I am not concerned about being able to defend the decisions we have taken. What does concern me is that there has been no defence of the NGOs, institutions and technical assistance bureaux which acted honestly and which have been placed in a difficult situation on account of my decision.
I was expecting interventions along the lines of: ' But, Mr Marín, you have been very hard on us' , ' Mr Marín, your decision was very hasty and very inflexible, because this NGO, institution, technical assistance bureau, which was conducting its affairs properly, has been placed in a difficult position' .
I have received letters from a good many NGOs and institutions, saying: ' Mr Marín, you have acted unfairly towards us, because we were operating properly, honestly, and were complying with the rules, and you have punished us' . And my reply has been: ' I am aware of that fact, but I needed to know what was going on' .
I would have preferred that concern should have been expressed on behalf of the innocent parties who have suffered on account of a very harsh decision.
At any rate, let there be no doubt, before October, Mr Fabra Vallés, you will have a full answer to all your questions.
Mr President, I regret that the Vice-President of the Commission misquoted me. He suggested that I said that the Court of Auditors stopped these contracts. The record will show that I said that the Vice-President of the Commission, Manuel Marín, suspended the contracts and that I went on to say that if he acted too precipitately, the contractors and others would have an opportunity to assert their rights in the civil courts.
Mr President, ladies and gentlemen, I should like to thank Vice-President Marín most sincerely. I am afraid, however, that some misunderstandings may have crept in, perhaps as a result of the interpreting. It is not true that we demanded the suspension of the contracts. It is the Commission's business to implement that. On the contrary, we found - and this is clearly stated in the report - that the Commission acted correctly and that it must now be in our joint interest to reveal the mistakes, so that we can learn from them and put a stop to the irregularities. The programmes, however, should start running again. I have already made that quite clear in my earlier contribution to the debate, but perhaps there has been some misunderstanding here. In any case, we should like to say than you. The debate was necessary, but it was not the final debate. I think that is something that both sides can agree on.
Mr President, my apologies, there must have been a misunderstanding.
The debate is closed.
The vote will take place today at 12 noon.
Common organization of the raw tobacco market
The next item is the report (A4-0214/97) by Mr Rosado Fernandes, on behalf of the Committee on Agriculture and Rural Development, on the report from the Commission to the Council on the common organization of the market in raw tobacco (COM(96)0554 - C4-0057/97).
Mr President, first of all I should like to say that I am not going to take up all of my five minutes, because the smoke made by Commissioner Marín has definitely prejudiced this debate. I should also like to remind you - the Chair, that is - that at the meeting of Presidents in Luxembourg, it was agreed - and this is not a question of transparency but of honesty, as transparency is a term applied to glass whereas honesty is the term to be applied to humans - we must maintain that honesty and vote on this report after 12 noon.
When I took it on, I knew that this would be a report not only making smoke, like some of the speeches made here, but also made of fire, fire that could burn us. That is why I agree to draft it, in the knowledge that I was defending the interest of 170 000 tobacco farmers - because there are 170 000 not 135 000 tobacco farmers throughout Europe, working farms of 1.5 to 2 hectares, between 1000 and 2000 hours a year. How many other people in Europe work between 1000 and 2000 hours a year? They are a moral example.
It is true, according to information provided by some of the Commissioner's emissaries and ayatollahs to the Committee on Budgets, that it costs 1000 million ECU to support the tobacco growers. It is true! There is no need to conceal it or be ashamed! I am fed up with all the shame felt in Europe over spending money on people and the money not spent on fighting corruption. I do not see the same concern with fighting fraud or the billions of ECU of unpaid VAT, or the harmonization of tax systems wallowing in a criminal system in which violators are punished but where violations are paid for at bargain basement prices in today's Europe. That is what is happening in Europe - there is a lack of any morals and there is only collaboration and complicity between the Commission and the Member States, many of which have not even adhered to an agreement on the harmonization of criminal legislation.
I am indignant when I see a billion of ECU for tobacco being questioned. There are no alternatives for the 170 000 farmers and the 30 000 in primary manufacture, 84 000 in processing, and all the other workers and small businessmen protecting the environment in extremely poor areas. If they had an alternative, they would only disturb the economies of the sectors they were converted into. It is shameful to use the pretext used here: that of health! May I remind my colleagues that I look after my own health and I do not ask them to 'look after my health' - especially as in Portuguese the expression also means 'have me buried' !
There is a growing McCarthyism, imported from America, in persecuting smokers. It is McCarthy, the witches of Salem, the Inquisition! When the first Spanish soldier, Rodrigo de Jerez, set foot in Spain on his return from Mexico, and rolled up an aromatic herb into a musket-shape, a priest who saw him breathe the smoke out through his nostrils said: ' You have a pact with the devil!' He complained to the Inquisition. Now we have here various descendants of that way of thinking. Smokers have a pact with the devil. Whoever spends too much to protect work also has a pact with the devil, rather than paying the unemployed. This is my opinion, it is a moral opinion, that used to be valid in Europe but no more. We are dropping our trousers to the Americans. It is now worthwhile being a non-smoker and accusing smokers and companies for the harm they have done. It is good business right now. What is written is written and I take full responsibility and should like to say that I am very honoured to be defending those who work in the fields and grow crops, defending the environment and helping to discover varieties of tobacco that are less harmful to the health, and improving quality. That is why the COM must be remodelled.
Mr President, I am speaking for my colleague Terry Wynn on behalf of the Committee on Budgets, and as well as on my own behalf in support of my amendments. Unfortunately this debate started late and Terry Wynn had to leave.
Unlike the majority of members of the Committee on Agriculture and Rural Development, I want to welcome the Commission's proposals as a useful step in the right direction in reform of the tobacco COM. However, it does not go far enough. I disagree profoundly with its statement that tobacco farming is no different from any other agricultural activity. Tobacco is the only agricultural product subsidized by the EU which kills its consumers when used as it is intended to be used.
In the US cigarette manufacturers are being forced by the courts to accept financial responsibility for destroying the health and causing the deaths of consumers of their products. The EU must surely be cautious in making no commitment to phase out subsidies for tobacco in the knowledge that all research points to its harmful effects on the health of its users, passive recipients of smoke fumes from others and children whose mothers smoke during pregnancy.
The first health advice doctors give to their patients coming in with breathing or heart problems is to stop smoking. Of course, it is unacceptable to destroy the livelihoods of thousands of tobacco farmers without assistance with restructuring. The amendments I have tabled propose ongoing support for farmers in Objective 1 and 5b areas, switching to types of tobacco which will eventually be able to compete on the market without subsidy, and assistance for new types of agriculture or other jobs on a scale never enjoyed by the hundreds of thousands of miners, steel workers, shipbuilders, fishermen and others who have lost their jobs through restructuring over the last two decades. This is a depth of solidarity which was not there for those other workers whose governments were and are forbidden to subsidize these jobs under EU rules.
I now move to the points being made by the Committee on Budgets. It considers that the ECU 1 billion which is needed to support the workers in the tobacco-growing areas can be found under a number of headings, including, for example, the structural funds, EAGGF Guidance, budget lines B1 5010 to B1 5012 and a number of budget lines in Chapter B5 32 designed to stimulate small and medium-sized enterprises. It also points out that the continuance of subsidies to the tobacco sector will put a heavier burden on the EU budget after enlargement, and that something should be done to do away with the total mismatch between health and agricultural policies within the EU.
It is very important that the EU clearly expresses at this point its intention to phase out subsidies completely for this damaging product as the long-term aim of the reform of the tobacco market. How can our children be convinced of the real dangers of smoking when the EU devotes ECU 1 billion each year to assist the growing of its raw material? I ask you to support the appropriate amendments.
Mr President, when I say that Members of the Committee on the Environment, Public Health and Consumer Protection did not dwell too long on their opinion on this report, it demonstrates not a lack of interest nor an absence of strongly held, informed, scientifically backed views, but rather the commendable virtue of consistency. So without apology I therefore express, yet again today, a predictable, regularly stated and staunch opposition to EU support for tobacco production, shared by Members from virtually all groups and states. It is regrettable that the Commission does not share that virtue when it comes to tobacco. For while DG V strives to uphold Article 129 of the Treaty on health protection and its cancer action programme is severely over-stretched, DG VI has rejected options to remove resources from a product that kills people and whose advertisements will hopefully be banned by the Council next year.
That is such a glaring, obvious contradiction when half a million EU citizens die prematurely each year from smoking-related diseases. That means over 1, 000 today and over 50 while we are debating this very report. It is a death toll which is entirely avoidable. A major government-sponsored campaign - almost a crusade - was launched in London this very week to make smoking a thing of the past. The EU should back it, not undermine it. There will doubtless be numerous statistics extracted to justify the contradictory approaches. Those massive numbers of deaths alone - equivalent to wiping out the population of Luxembourg annually - should be enough to ensure that Members vote for Amendments Nos 1 to 10, submitted by Environment Committee Members.
But tucked away in the report is a chilling reference to annual tobacco production of 10, 000 tonnes per year in Poland. That could well be the sinister cigar-shape of things to come. That is why we should act now in favour of support for farmers by rapid diversification and conversion as proposed by the Court of Auditors in 1994. The tobacco research and information fund should be financially strengthened and its remit extended to make environmental protection a greater priority.
At least the measures to encourage voluntary withdrawal from the sector are welcome, but there is little else in this report which will address the needs of the many rather than the few. It is time for the EU to put its own house in order, the better to tackle the pervasive ills of tobacco consumption.
Mr President, it is not easy, in this Chamber, to argue in favour of tobacco production, but I, Mr President, on behalf of the Committee on Regional Policy, which appointed me draftsman, have to recall certain facts and highlight others.
To begin with, I should state that we support the Executive Committee's document and Mr Rosado Fernandes's report. I should recall that it is no accident that tobacco-producing regions in Europe are, in the main, Objective 1 regions. They are regions with an income much below the Union's average: Thrace and Macedonia in Greece; Apulia and Campania in Italy; Andalusia, Extremadura and the Canary Islands in Spain; and the Azores in Portugal. All these are amongst the poorest regions in Europe and, in many of them, tobacco is not only the main source of wealth but the only source of wealth - there is no alternative. Such is the case, for example, of Thrace and Macedonia.
More than 80 % of European tobacco production is concentrated in these regions and it provides employment for 180, 000 people in terms of direct agricultural work and for a further 125, 000 in the conversion industry. All Europe's tobacco-producing regions suffer high levels of unemployment. It is impossible to argue in favour of economic and social cohesion - fine words in favour of Europe's poorest regions - whilst, at the same time, the same people, on occasion, plan sectoral policies which selectively punish these same regions.
For these and other regions, we support Mr Rosado Fernandes's report and the position of the Executive Committee.
Mr President, from the standpoint of budgetary control, the COM reform is acceptable in substance and in form and our committee has voted on and accepted these conclusions.
We share the view that there is a need for reform, because the best guarantee of the functioning of a COM is effective control of expenditure. For this reason - and this is the principal complaint made about the Commission's proposal from a financial control standpoint - we would insist on the immediate establishment of the national supervisory agencies. These, which were expressly referred to in the Regulation have not been set up and, owing to the administrative complexity of supervision, the alternative instruments which the Member States have set up have not functioned.
We therefore urge the Commission to take the necessary steps for their immediate establishment.
Finally, ladies and gentlemen, the objective of reform of the COM and the objective of this House should be to guarantee continued cultivation of tobacco in Europe, improving its quality and producing a more competitive tobacco which is less harmful to health, thereby protecting the interests of Community taxpayers. To block this reform or to deny these subsidies adversely affects - in the first instance alone - the welfare and future of Europe's farmers and possibly benefits extra-Community commercial interests.
Mr President, our group supports the main thrust of Mr Rosado Fernandes's report, but above all agrees with the Commission's document. Opinions differ within the Socialist Group, but we do agree on the fact that the Commission is giving good advice in this communication. Great advances have been made since the 1992 reform, and it must be acknowledged that tobacco growers have managed to adapt to the new context and rise to the challenge confronting them. It would be wrong not to recognise this. And to say that, as we have heard in the last few days, as far as tobacco is concerned, the debates in this Chamber have not changed in the past ten years.
The problems facing producers are not over. Heaven forbid that our message today should be: ' Do not worry, tobacco producers, you can relax now. No one is going to bother you any more!' I do not think that would be very responsible. There are problems relating to quality and restructuring of the sector. The point is whether the impetus towards a more secure future should come from the harmful nature of smoke, a problem on which we should not lower our guard, or structural reasons which concern the Common Agricultural Policy as a whole, particularly the policy for the least favoured areas, which is precisely where tobacco production is concentrated.
I do not think that attacking tobacco production is the way to resolve the scourge of nicotinism. This would be a move in the wrong direction, targeting the weakest, perhaps only to place a huge gift in the hands of the strongest, the four tobacco multinationals which dominate the consumer market in Europe. Producers must, however, be aware that they will only have a future if they are strongly market-orientated and have a sounder organizational capacity, and they must also appreciate that Community aid will be less and less available in the coming years because, like it or not, this is the natural trend throughout the Common Agricultural Policy. They need to be helped to understand this and act accordingly.
But, Commissioner, I think that soon, if we have a new rural policy in the Community, the situation for tobacco, for employment and for our quality of life will improve. Certainly, if we had a solid rural policy in the Community today, we would already have gone a long way, not least for tobacco growers.
We know, Commissioner, how much you believe in the future of the rural policy. Let us hope that its inclusion in the EAGGF Guarantee Section, as you told us yesterday, is not a sign that rural policy is being subordinated too much to the old CAP which we want to change. Otherwise, in spite of us, there really will be hard times ahead for our tobacco growers.
Mr President, I would like to make some very obvious observations which, precisely because they are obvious, must be taken into account by Members of this House at voting time.
We are discussing tobacco production figures which represent 5 % of world production, and the sector currently provides direct employment for 170, 000 people and jobs for 135, 000 in the conversion industry. We are therefore talking about over 300, 000 jobs which, as explained here, involves ecu 1000 million.
This is one of the Community's cost-effective policies; because we are not going to take away 300, 000 jobs which already exist in order to see whether we are capable of creating them by abolishing cultivation of this crop, thereby letting in, as Mr Fantuzzi has just stressed most capably, those who are in charge of conversion. Nor do we have other significant alternatives to offer our growers, particularly those from the poorest regions, as other Members have just pointed out. Therefore, ladies and gentlemen, although I do not intend to use up my allotted time in order to enable the debate to move on, I believe we have here an acceptable Commission proposal. We have to improve it and correct it somewhat in terms of control and modulation. We would also like the Commission to explain to us how the research money is spent, since, although we are not against increasing that budget, we would like to know how it is spent, so that we can decide whether the extra 2 % is still needed, as may be the case.
We do not, therefore, want this proposal to punish us into creating 300, 000 jobs which already exist and which cost the Community a respectable amount of money, an amount which I regard as sufficiently justified, in order to help - as has so rightly been stated - the four multinationals which run the business.
Mr President, I will forego more than half of my time to help ensure that the vote takes place this morning. As I said earlier, if we do not vote today, the entire reform will slip to after 1998, causing serious harm to the producers; moreover, the report is very clear and Mr Fernandes, the rapporteur, has explained it well.
I should just like to add that abandoning tobacco production in Europe would really be committing economic and social harakiri , in that it would not reduce the number of smokers by as much as one, and they would consequently buy cigarettes from non-member countries, to the great joy, as has already been pointed out, of the foreign, particularly American, multinationals.
Let us consider the problem of employment: employees number not just 300, 000, but 1, 420, 000 if both direct employment and ancillary jobs are taken into account: 11 per cent in Greece, 9 per cent in Italy; 80 per cent are women; and all, let us remember, in areas which are regarded as less favoured.
And what about the idea of banning tobacco in order to outlaw smoking and combat cancer: it would be like banning grape growing to combat alcoholism; abandoning pig farming because pork contains cholesterol which causes heart attacks, and, if you will permit an even more forceful analogy in conclusion, ceasing to have children in order to combat paedophilia!
Mr President, many things have already been said which I too would have liked to say. The Liberal Group takes the view that tobacco growing is a very important agricultural activity in several countries of the European Union. At present, there are very few alternatives to this activity. It also creates a huge amount of employment. So in the short term, there is no point in ending this production of tobacco - we should simply import it from other countries, which is of no benefit at all to Europe.
Broadly speaking, the Liberal Group can support the Commission's proposals. In particular, we feel that more emphasis should be placed on the quality of production, and of course it must be geared more to the market. That applies to all other farming sectors, and it must apply to tobacco growing as well. We need high-quality tobacco, with as little subsidy as possible. There is of course also a good deal of concern within the Liberal Group as regards the effects of smoking on health. There is no doubt that smoking is dangerous to human health. Once again, the Commission must consider this in implementing its policy, and tobacco must be produced with emphasis on the varieties which contain less nicotine, so that from this standpoint too, farmers are producing what the market demands and doing so in the interest of public health.
Mr President, once again it seems that the chaos of persecution levelled at tobacco cultivation is continuing. That is the spirit and mentality which govern the Commission's proposal on the reform of the COM for raw tobacco. Unfortunately, the report by Mr Fernandes makes only a few minor improvements and does not go as far as it should.
Mr. President, since the first measures against tobacco production in 1992, production has fallen by 31 % and the number of growers by 7 %. Those are job losses, jobs which cannot be replaced, because a producer who makes his workers redundant does not subsequently care what happens to them, whether they remain unemployed, hungry and socially excluded.
Besides this, Mr. President, I must tell you that every kilo by which tobacco production in Europe is reduced, is replaced by several kilos imported from third countries by multinational groups involved in the manufacture of tobacco products, so there is in fact no discouragement of smoking. This so-called anti-smoking campaign, if not naive, is stupid. But it is in fact neither; it is deliberate, and aims to serve the interests of major tobacco-trading multinational monopolies which want to import cheap tobacco of appalling quality from third countries, to glut the markets and inflate their profits. It is therefore a nonsense, a crime that is taking place for the sake of this profiteering.
There are some positive points in the report by Mr Fernandes and I accept those - besides, there are also the related amendments following the debate by the committee -, such as the creation of an agency from within the profession to monitor tobacco quality, etc. I think it would be better for that to be run by the state, it would be more reliable, with experience and scientific expertise, as was proved by a body of the same sort in Greece. Finally, instead of restricting the budget, it should be increased to provide resources for research on tobacco, to improve both its quality...
(The President cut off the speaker)
Mr President, the EU policy on tobacco is full of double standards and, to put it plainly, hypocrisy. While we are all aware of how many cases of cancer are caused by tobacco - the Commission itself has stated that around half a million people die annually because of tobacco - we continue to discuss the amount of subsidy to pay to the tobacco growing sector. At the same time the EU has programmes to combat tobacco induced cancer. This is something of a double standard! We are talking about large amounts of aid as well, 1 000 million ECU's per year, while the programme to prevent cancer caused by tobacco receives 10 millions ECU's.
Is it possible that this situation has arisen because the cost of health care in the EU Member States is paid by the Member States themselves, while EU agricultural policy and the aid to tobacco growers is paid for by the EU? No one has a comprehensive view of the situation: aid is paid out to tobacco growers while, at the same time, hospitals are having to deal with the damage caused by tobacco and building up substantial hospital bills as a result.
Now is the time to do something about this. The most realistic way is not to stop all subsidies immediately, but to phase them out and introduce programmes of change so that people can do other things instead. This is not a matter of impoverishing rural areas. We want and will continue to have a living rural economy. Instead, we need to have a policy which is both logical and consistent. Aid to tobacco growers does not form part of such a policy.
The Agriculture Committee, in my view, has only considered the tobacco growers and the agricultural sector, while the health aspects, as has already been pointed out by the Environment Committee, are conspicuous by their absence. So it is our duty to vote for those proposals which will lead to a programme of change, the amendment proposal from Mrs Hardstaff, Mr Wynn and Mr Wibe is one such example.
Mr President, not wanting to get involved in the curious hybrid logic that pervades this subject, I should like a distinction to be made between those arguments that relate to public health and those that relate to production, which provides a livelihood for 150, 000 producers in Europe.
The tobacco industry purchases its supplies from the world market, and if Europe fails to deliver the right quantity or quality, the industry will buy from outside the European Union. I am in agreement with the idea of a planned reduction in excess consumption of tobacco, but it seems to me hypocritical, and inappropriate, to believe that stopping production in the European Union would put a stop to smoking, whereas it is ourselves as the free consumers who need to be influenced.
The growing of tobacco is a specialized activity, like market gardening, and over-hasty conversion to other products would be disastrous for the sector. If, eventually, alternative crops were to replace tobacco, it would unquestionably be necessary to provide compensation to bring incomes, and especially employment, up to equivalent levels. But is that conceivable with an agricultural budget that is continuously dwindling in relative terms? The most logical solution today is to reorganize the CMO with a view to maintaining employment and incomes, and even modulating the premiums, while always arguing on the basis of quality.
I am not a smoker, but I can appreciate that a good tobacco can be savoured like a good wine. For all those reasons, we support Mr Rosado Fernandes's report - and, in passing, I pay tribute to his European spirit because he, as a man of the South, has thought of the producers in the North and the need to restore their premiums to the pre-1993 level.
Mr President, I must congratulate Mr Rosado Fernandes on the quality of his report, which very clearly sets out the issues involved in tobacco growing in Europe and rightly denounces, and I quote, ' the erroneous premises' of the Commission's report.
We shall vote in favour of the motion for a resolution as presented by the rapporteur and adopted by the Committee on Agriculture and Rural Development. I personally will not vote in favour of any of the amendments to that motion because, on the pretext of protecting consumer health, the majority of them have the sole real objective of weakening European tobacco production in favour of tobacco and cigarettes imported from the United States.
Our group has requested a split vote on Recital A. According to the initial text, tobacco is grown, and I quote, ' in extremely disadvantaged Objective 1 regions' . We would like the words 'extremely' and 'Objective 1' to be deleted from that recital, since there are tobacco-producing regions which are disadvantaged regions of Objective 5B. I therefore call upon the rapporteur to support this proposal.
The Commission's document is based on two guiding themes that are lacking in relevant foundation. First, the Commission suggests that reducing European tobacco production might be beneficial to public health. I must remind the House that the European Union is a net importer of tobacco and that any reduction in European production will immediately be offset by an increase in imports from third countries.
The Commission's second line of thought suggests a change in the way the 'tobacco' CMO supports producers, justified, according to the Commission, by the excessively poor quality of the tobacco produced by European farmers. In this context, I would remind the Commission that, for example, the aromatic tobaccos grown in Greece are much in demand on the international markets. In France, tobacco of excellent quality is being produced today, thanks to the development of a dynamic joint-trade organization bringing together producers, processors and distributors, all anxious to promote low-nicotine varieties and introduce tobacco grades in line with market trends.
In order for the 'tobacco' CMO to function properly, after all, it is important to develop a strong joint-trade structure to provide a counterbalance to the excessive power of certain major multinationals, both as regards defining the specifications that set out quality criteria and as regards price fixing, to prevent the adverse effects of hyperconcentration.
Mr President, we must preserve employment in a loss-making agricultural sector, and we could not accept any reduction in support for European tobacco production unless we had achieved a level of self-sufficiency.
Mr President, for reasons of time I will confine myself to a brief reflection on the hypocrisy of US multinationals, which claim to want to protect consumers' health. Rather than conducting this hypocritical campaign, the United States ought to be thinking about doing away with all those electric chairs spread around US territory!
I agree with Mr Rosado Fernandes's report.
Mr President, very briefly, we agree with the Commission's findings on the importance of tobacco production for certain areas, but we disagree with its proposals, which conflict with those findings. The Commission's proposal to buy up the quotas will result in economic hardship for large regions, increased unemployment and desertion of rural areas. As for the Research and Information Fund, we will agree the finance involved provided that the Research Fund is extended to cover other products with undesirable and harmful effects, such as alcoholic drinks, fats, hormones and beef, especially now that encephalopathy is a direct danger for consumers. And of course, we propose that the major tobacco industries should be included.
To those here who believe that abolishing tobacco cultivation in the Union will put a stop to smoking, we want to say that this will not happen. It would only happen if tobacco imports from cheap countries were also banned and if the manufacture of cigarettes were banned as well. That is the only way to stop people smoking.
Mr President, I should like to go along in general with the objectives of the proposal made by the Commission to improve quality and make the management of quotas more flexible. I should like to say three things to you, who criticize tobacco: first of all, I should like them to understand the importance of the 300 000 jobs in the sector, in a Europe with no greater tragedy than unemployment. Secondly, I should like them to understand that tobacco consumption does not depend on the agricultural policy for the sector; if we reduced European production, currently accounting for barely a third of consumption, that would lead to imports, possibly from the United States. Thirdly, restructuring a farming sector like tobacco cannot be done overnight, it is very painful, very difficult and it is therefore unrealistic to think that reducing aids would speed up restructuring.
Finally, I should like to thank Mr Rosado Fernandes for his excellent work.
Mr President, three points, in much less than one minute. The Rosado Fernandes report is along the right lines, because it covers the entire scope of the tobacco industry and does not forget the growers. The Commission's report - this has been said thousands of times - simply on the argument of protecting public health -, shields and protects the international tobacco trusts. And a third point: all those even in here who talk about alternative crops everywhere, firstly do not have the problem in their own country, and secondly have never seen a tobacco plantation in their lives. Alternative crops are not an option in every case. Go to the north of Greece and see the hillsides and rocks on which tobacco grows.
Mr President, I, too, would like to congratulate Mr Rosado Fernandes on his report and would like to add, in connection with the tobacco crop produced in Objective 1 regions - the European Union's poorest regions - that we should not speak demagogically of crop substitution.
What is at issue is not the substitution of tobacco crops by other crops but the provision to the workforce in an area where tobacco is grown of an alternative economic activity capable of providing it with an income precisely where it is, not on the edge of urban areas.
Mr President, I want to congratulate Mr Rosado Fernandes on his report. It is a report that attempts to deal with the problem sincerely, from the standpoint of European citizens and European cultivators. Unfortunately, the Commission and the Council are trying to present the issue in a different way, claiming that there is supposedly a contradiction since on the one hand we spend money on an anti-smoking campaign, while on the other hand we subsidize tobacco growers, of whom there are approximately 150 000 within the European Union. That contradiction, however, is a false contradiction and is part of the effort, despite all that Mr Santer told us yesterday, to cut resources from the European Union and the budget for agriculture, to make that money available for enlargement. Because if we really wanted to restrict smoking in the European Union, we ought first to close the cigarette factories. But cigarette factories will continue to operate and tobacco bought from third countries will continue coming into the European Union. Consequently, their concern is not to protect European citizens but to save money, money intended to serve the cause of enlargement.
Mr President, Commissioner, ladies and gentlemen, I am one of those who wish to see an end to the contrast between our policies on health and agriculture. How long must we go on vainly trying to explain to our citizens how, each day, an average of 1400 Europeans die as a result of smoking and ECU 30 000 is spent campaigning against tobacco, while at the same time some ECU 2.5 million per day is pumped into European tobacco growing?
We must now take the bull by the horns. In the long term, aid for tobacco growing has to be eliminated. We need to make this objective known to the growers now and, in the short term, encourage them to look for alternative crops by means of direct income support.
I do not share the pessimism of the Commission as regards the scope for reconversion. Furthermore, I am afraid that we shall be having the same debate in ten years' time if tobacco aid is to be used from now on to improve the quality of tobacco. While we may have precious little say in this matter, it still remains our duty as politicians to argue for a proper use of public funds.
Mr President, the Commission has tabled a proposal concerning certain changes to tobacco growing. In my opinion, these proposals still do not address long term policy in this sector. In its communication to the Agricultural Committee, the Environment Committee has pointed out the long term expediency of phasing out aid for agricultural cultivation. I share this view.
I think it is wrong to give strong support to this type of cultivation within the framework of agricultural policy. After all, the roots of the agricultural policy lie in supplying food to the European Union; the tobacco sector definitely does not fall within this objective.
The areas where tobacco is grown are located within regions receiving Regional Political Aid so it would be better to encourage a change to other forms of cultivation through this type of aid. A gradual phasing out would almost certainly be of long term benefit for the economic structure in the areas where cultivation takes place as well. I also think that the Budget Committee's opinion deserves our total support.
Mr President, the Commission agrees that gradual disengagement would be very serious for regions experiencing major economic problems, and would not have an effect on tobacco consumption. That is why the aim of the reform is to increase the market value of the tobacco produced in the Union.
To achieve this goal there are the three issues of modulation of the premia, flexibility on the quota and withdrawal from the sector. On modulation: the market price is the key. Of course, it does not always accurately reflect the quality but there is no better alternative means of achieving that objective. On the issue of flexibility on quota transfers and withdrawal from the sector, every possibility should be given to promote transfers of quota from lowquality to high-quality varieties, and individual farmers should be given the opportunity to transfer their quotas to other farmers. On top of that, a national reserve could be adopted to facilitate adjustment and access to production quotas.
The aim of these measures is to increase the quality of the tobacco produced. However, we acknowledge that some farmers may not be able to achieve that, and it is for this target population that we propose a safety-net in the form of quota buy-backs or local rural development plans. I will examine ways to prevent these measures from reducing the production of high-quality varieties - which is certainly not our objective - and to ensure that this is a last-resort solution for those farmers who cannot join in the objective of improving the quality.
Those are the main points in the thinking of the Commission behind its proposals, which I commend to the House.
Mr President, I shall be very brief. I am glad we have been able to complete this debate. As this is an important report, I should like it to be voted upon this morning. I therefore suggest that you should schedule the vote on Mr Raul Rosado Fernandes's report to follow the legislative reports, in other words after Mr Argyros's report and before the own-initiative reports.
I therefore propose on behalf of my group that this report be voted upon after the Argyros report.
Mr President, I would just like to repeat what Mr Pasty said. This is a burning issue and all member of this House are responsible. It would be sad if my report were voted on later on or even tomorrow morning when nobody is here.
VOTES
Mr President, as you have only just taken the chair, may I remind you that at the end of the debate on Mr Raul Rosado Fernandes's report I asked that the vote on that report, because of its importance, should be scheduled to follow the vote on Mr Argyros's report, in other words after all the legislative reports and before the own-initiative reports. It is another legislative report, after all.
I ask that my proposal be put to the vote.
If there are no objections, I can accept your proposal.
Are there any objections?
(The President established that there were no objections to this proposal)
Mr President, on a point of order under Rule 9(1) relating to Annex 1, Article 4, where it says: ' Members shall be subject to the obligations imposed on them by the legislation of the Member State in which they are elected, as regards the declaration of interest' . As we are about to vote on the Tillich report, should not those Members who are in receipt of EAGGF monies ensure they are declared and refrain from voting. If there is any confusion on that could we at least have some clarification for the future.
The question is rather difficult. My first impression is that you are right, and I intend to look into the matter further.
(Parliament adopted the motion for a resolution)
Mr President, I should like to ask whether the rapporteur would accept a verbal amendment to this amendment. The last sentence would then read: ' Calls on the Commission to include reference to territories as well as countries in Annex V.' If the rapporteur can accept that amendment, then my Group will be able to vote for it.
Mr President, I am afraid I cannot accept that, because it does not actually remove the real problem. So I would propose - and I hope the House will follow me - that we vote in favour of my amendment.
(Parliament adopted the motion for a resolution)
Mr President, as regards paragraph 8 of Amendment No 6, I should like to ask whether the rapporteur agrees to take it as an addition to rather than a substitution for paragraph 8.
Mr Fantuzzi, it is Mr Collins who should ask for that.
I would be nearly happy if it was taken as an addition. It would be very gracious of the rapporteur if he would accept that.
It is a bit difficult, because we have voted already so it is too late. I do not agree with that, but I will leave it to my colleagues to decide.
(Parliament adopted the motion for a resolution)
The ad hoc procedure occupies an important place in the budgetary process as regards agricultural spending. It is consequently of great importance that the wishes of the Committee on Agriculture should be incorporated as far as possible into the mandate of the EP delegation for the conciliation with the Council. It is therefore a good thing that the two amendments by Mr Mulder have been adopted. In the end, I voted against the Tillich report, however, for the following reasons.
Firstly, I regret that the proposal from the Committee on Agriculture to reduce the burden on the 1998 budget by shifting the payments for oil seeds has not been accepted. I anticipate great problems with the rapporteur's proposed financing of the Council's decision on agricultural prices. The underspending in individual budget lines over the past three years seems to me an extremely weak basis for reducing next year's appropriations. I also reject the proposal to create a reserve of ECU 329 million. It must surely be quite clear that there is no scope for an agricultural reserve within the present tight budgetary margins.
Furthermore, the continuing criticism from the EP of the Commission's estimates of agricultural expenditure strikes me as rather curious. It appears from the Brinkhorst and Fabra Vallés report on supplementary and amending budget No 1 for 1997 that in 1996, the rate of utilization in the agriculture category was considerably higher than in the categories on which the EP has the final say, such as internal and external policy. Would it not therefore be more sensible to look critically for once at the scale of the appropriations in these latter categories?
Secondly, I am against the rapporteur's proposal to reopen the debate on the distinction between compulsory and non-compulsory expenditure. It is often maintained that agricultural spending is immune from any form of democratic control. That is very much open to question. I would merely point to the scope which the European Parliament has to submit proposed modifications to the agriculture budget. Where these do not entail an increase in the budget, the Council needs a qualified majority in order to reject them. The Council is also under pressure from the national parliaments, which categorically reject any increase in the ceiling on own resources. This means that the days of unchecked growth in agricultural spending really are now in the past.
on the Brinkhorst and Fabra Vallés report (A4-0232/97)
The undersigned have abstained from voting. This is not because we are indifferent to the efforts made within the area covered by the report. But we think that greater efforts should have been made to examine whether more personnel could have been made available through redeployment of the Commission's existing workforce.
The three areas for which new appointments are proposed are precisely those areas where the EU system itself has contributed to the occurrence of the problem. The need for the 35 posts in GD XXIV, for the co-ordination of the Scientific Committee's work resulting from the BSE crisis, has arisen as a result of a fundamentally misguided agricultural policy which has meant that animals have been treated the same as basic commodities.
As for the posts intended to combat fraud, these are linked to the programmes created by the EU own hands, Phare, Tacis, Meda and Echo. The Audit Court's proposed new posts are due partially to the same problem.
The European Union's inherent inconsistencies will continue to cause problems which will require action in the future to put right the Union's own mistakes. By simply creating new posts there is a risk that EU bureaucracy will continue to proliferate.
on the Mouskouri report (A4-0237/97)
We are all very strong supporters of the campaign to promote books and reading, which is why we welcome the Ariane programme.
Our discussions with the Commission and the Council have been numerous and sometimes difficult, but they have always been constructive, and my thanks for that go to our representatives, the rapporteur and the whole of the Committee on Culture, Youth, Education and the Media.
We are coming to the end of the conciliation procedure and we are going to adopt the joint text. However, like many other Honourable Members, I regret the paltry size of the appropriation eventually made to the programme.
It's a start, one could say, but it could have been and should have been a more resounding start. Let us hope that Europe's citizens will be able to put it to good use and to convince the Council that, undoubtedly, ECU 7 million is too little!
. (DA) The Danish Social Democrats voted for the Mouskouris report on the ARIANE programme today. The principal aim of the ARIANE programme is to support the translation of works written in lesser known languages in the EU, for example Danish.
The Danish Social Democrats are happy that the Conciliation Committee has finally reached agreement after a long period of negotiations. The ARIANE programme is of great importance to the dissemination of literature written in lesser known languages. There are many literary works which seldom reach a wider audience because they are written in a language mastered by few.
The ARIANE programme opens up the possibility for Danish authors to get assistance in having their books translated into other EU languages. The same applies to other minority languages in the EU. The ARIANE programme can thus contribute to intercultural understanding between the peoples of the EU countries.
The Group of the European Radical Alliance voted without enthusiasm in favour of Mrs Mouskouri's report on the Ariane programme, which is designed to sustain and promote reading, especially through translation.
We were unenthusiastic because the results of the conciliation procedure are disappointing by comparison with the objectives pursued, and we regret that the unanimous voting procedure which, pursuant to Article 128, is standard in cultural matters once again enabled certain Member States to block the Union's cultural policy.
We had hoped that the Amsterdam Treaty would bring greater flexibility and introduce qualified majority voting. Those hopes were vain: the Ariane programme has been cut to two years, with its budget slashed by four-fifths.
Admittedly, the Commission is promising us a framework law which should allow cultural matters to be better programmed. In the meantime, reading is one thing that will suffer from all this procrastination....
The conciliation decision on Ariane is welcome, following the lengthy negotiations, with all the stages which were involved. It is welcome even though Parliament has had to give way as regards the budget it was calling for, and although only ECU 7 million is to be allocated to the two-year programme. The programme will now finally acquire a legal basis and actually get under way.
Ariane is mainly a programme of subsidies for translation. Its purpose is to increase the knowledge and dissemination of works representative of the Member States' culture. At the same time European people's awareness of culture and history can be directly enhanced and cultural diversity strengthened.
Projects under the programme are intended to support and supplement national and regional measures by developing cooperation through networks and partnerships. It is intended that cooperation should be extended to third countries, especially in Central and Eastern Europe. Important participants in the work will be international cultural organizations, especially the Council of Europe.
Existing research and education in the field should be put to effective use. Further vocational training for translators is, quite rightly, one of the priorities of the programme, and is essential in the interests of promoting a high standard of translation. The professional status of translators should be clarified, and up-to-date guides and databases should be established to assist their work.
From the point of view of the future of European culture, I believe it is very important to target aid at small language areas and translation involving the rarer languages.
I am glad that these opinions expressed by the Committee on Culture and by Parliament as a whole have been taken into account in the conciliation decision. The individual quality and richness of European culture lies precisely in its living diversity, which must be consciously cherished in the face of the pressures of an increasingly unified information society.
Promoting the whole field of books and reading requires far more in the way of measures and resources than those provided for by this programme. I hope that the Ariane programme will be a successful first step in efforts to develop and renew the whole European book sector.
on the Fontaine report (A4-0246/97)
Nicole Fontaine's report on the free movement of doctors is nearing its concluding stage.
The conciliation procedure made it possible for most of Parliament's proposals to be adopted, and I should like to congratulate the rapporteur on that. It means that we should soon see better harmonization of the training given to our doctors, together with an improvement in their freedom of movement within the Union. We cannot fail to welcome this result.
Even so, I would remind the House that although the sky is brightening for the medical profession that is far from true of many other professions and many other categories of diploma. We must reassert here that the genuine recognition of diplomas and genuine freedom of movement for professionals, are vital elements in European integration and in the development of European citizenship.
So let us rejoice with the doctors, by all means, but let us also put pressure on our governments to speed up the recognition of diplomas and so provide the kind of response for which today's young people are waiting, with growing impatience.
The recognition of doctors' qualifications throughout the European Union is a significant step towards the creation of a single market and with greater possibilities of success for our professionals.
These are, however, objectives requiring the safeguard of personal interests, with compliance with rules and a harmonization of criteria.
In the case of medical practice, it is vital to have a throughout knowledge of the patients' language - or else they, especially the poorest or least well-off - would be unable to make their situation understood.
The free exercise of professional practice implies the harmonization of rules of access to education, otherwise there will be a feeling that a given country, in isolation, is determined to set a system of numerus clausus to meet the demand of its own qualified doctors, when the market is open to people from countries without the same protection. It would make no sense, for example, to have a numerus clausus at Lisbon University and not at the other universities in the country, as qualified doctors from other universities could then have access to jobs in the Lisbon region. For the same reason, there has to be a harmonization of the numerus clausus between the various countries in a single area which, by means of this Directive, would offer the working conditions of a national area.
on the Dybkjaer recommendation (A4-0235/97)
I welcome the Dybkjær report on the review of the Fifth Environmental Action Programme. Along with my colleagues, I would like to thank Mrs Dybkjær for all the work she has done in producing a report which significantly improves the Commission's original framework document.
Due to the fact that the report deals with many important issues, there have been many representations from interested parties and particularly from industry bodies. The amendment that has caused the greatest amount of interest is Amendment No 34 to Article 11.4, which proposes to elaborate the waste hierarchy.
The waste hierarchy has been in existence since 1989, when the Commission first proposed it in their Waste Management Strategy Paper of that year. I myself recommended it to Parliament in the 1990 report on that strategy. Mrs Dybkjær has naturally added methods, such as composting and biomethanization, whose use has increased with new technology. I think this is the right approach for the present time and I urge Parliament to support it.
Industry has tried to focus our attention on various independent reports commissioned by the Commission, which suggest that the hierarchy that Mrs Dybkjær has proposed is too rigid and therefore denies them the flexibility they feel that they require. Without wishing to dismiss these reports out of hand, I do believe that there are question marks over some of the assumptions which form the basis of the report.
We should also remember that we are at second reading stage and that conciliation will begin soon. This is not the right time to start changing a long-standing policy because of heavy lobbying. There is a hearing on waste this autumn, organized by the Committee on the Environment, Public Health and Consumer Protection. This and other issues will be debated vigorously then. That will be a much better forum in which to think about fine-tuning the waste hierarchy.
Once again, I would urge colleagues to give their full support to this report.
The vote in the House today shows once again that when the time comes for the European Parliament to turn the fine words spoken in this House on the environment into real decisions, it is not able to. The decision by the European Parliament simply means that the road to sustainable development is no longer straight and it will now take longer to complete the journey.
All those amendment proposals which really should have galvanised the Commission and the Council to make them react and take environmental issues really seriously, did not gain enough votes. I am referring particularly to those amendment proposals which concern the need for a reduction in energy usage, for serious investment in renewable energy resources and a reduction in the average fuel consumption of petrol driven private cars to 0.5 ltrs per mile by the year 2005 at the latest and 0.3 ltrs per mile by the year 2010.
There is a serious contradiction between the world leadership that the European Union claims to want to have in terms of environmental policy and the vagueness of the wording of the Commission proposal and the common position of the Council on the programme 'Towards sustainable development' .
In the presentation of Agenda 2000 - defining the political guidelines for the beginning of the 21st century - the Commission stated yesterday its commitment to integrate the environment into its global strategy.
Yet political declarations and international conferences are not enough to determine lasting changes. The Rio Agenda, the Convention on Climate and various others have yet to match up to what was promised. The Commission's Agenda 2000 runs a similar risk, if the will to integrate the environment into other policies is not translated into measures, with timetables and penalties for transgressors.
That is the merit of the Dybkjaer report: giving concrete shape to the vague environmental 'considerations' hammered out in the Commission text. Although I cannot agree with all the proposals it contains, the report makes references to risk-reduction policies, the protection of diversity, energy, taxation, public health, waste management and it refutes the Council's refusal to agree to proposals that would guarantee citizens' rights. I therefore refrained from voting against certain measures even when I did not agree with them, opting instead for abstention. Commitments without deadlines, figures or penalties do not fool anyone.
on the Jarzembowski report (A4-0243/97)
My group is obliged to vote against this report. We have voted in favour of the amendments by the Committee on the Environment, but to no avail. The report has in fact postponed indefinitely the internalization of the external costs of goods transport. However, there has been enough discussion and research for this internalization now finally to be applied.
The level of the European user charge is so ridiculously low that not one tonne less will be carried by road. The shift to rail transport consequently remains a pipe-dream, even though virtually everyone in Parliament says they think it is essential.
Lastly, the EU has a great responsibility when it comes to finding a solution for the Alpine region. But it is behaving more like an obstacle here, with Parliament's support. In the negotiations with Switzerland, all that counts is our own short-sighted interest in clearing the way for 40-tonne trucks, and Austria is now being given a special arrangement for the Brenner pass. That will not provide a lasting solution to the problems of the Alps, however, and the issue will undoubtedly reappear on our agenda until a proper solution has been found.
The report presented by Mr Jarzembowski introduces significant changes to the proposal for a Council Directive on the charging of heavy goods vehicles for the use of certain infrastructures.
This proposal for a Directive is intended to replace Directive 93/89/EEC, the 'Eurovignette Directive' , which was annulled in 1995 by the Court of Justice.
The European Parliament thus has the opportunity to review the scope of a very important text, with a view to more efficient and fine-tuned charging of heavy goods vehicles within the European Union. This is also an opportunity to provide some kind of response, keenly awaited, to the problems created by ever-increasing heavy goods traffic: traffic congestion, environmental harm, damage to infrastructures.
The Commission's proposal should introduce some aspects of harmonization mentioned in the Green Paper 'Towards fair and efficient pricing in transport' , which sets out the long-term guidelines for a policy of charging on infrastructural costs and the costs of congestion in road transport.
A fundamental principle is involved here: the principle of total recovery of the costs of equipment and operation, which should be charged on to the various users in accordance with harmonized criteria.
The present system is based on all-in levies. The proposal is that differentiation should be introduced, as a function of the degree of infrastructural damage attributable to the vehicles, and the pollution they create. So this is an additional differentiation, based on environmental criteria, by virtue of a selective classification.
The European Parliament's report introduces two important amendments to this text.
First, Parliament calls upon the Commission to take due account, in its proposal for a Directive on the charging of heavy goods vehicles, of the thoughts set out in the Green Paper on 'the internalization of the external costs of transport' and the conclusions of the corresponding parliamentary resolution of 30 January 1997.
Secondly, toll charges must be set at a level such that the revenue generated does not exceed the costs of construction, operation and development of the infrastructures on which the tolls are levied, plus a rate of return equivalent to the possible return on similar investment projects.
Consequently, I voted in favour of Mr Jarzembowski's report, hoping that all the points to which I have referred will indeed be taken into account in the future proposal for a Directive.
The environment in the Alps is extremely sensitive. There are narrow passes which are under considerable pressure from environmentally damaging emissions. As much traffic as possible should go by rail. It should be possible to transfer trailer and container loads to the railways for transport across the Alps.
The steps taken for heavy goods vehicles to pay tolls to use roads should be given our full support as it is the right way to take part in their funding and an incentive to use means of transport that are less polluting and lead to less congestion - such as rail, sea and rivers.
However, we cannot understand, therefore, the concern over not extending this to light vehicles in relation to which, in terms of their use of roads, the same reasoning is valid.
It is a financial logic - contrary to what has happened in Portugal - to be applied especially in metropolitan areas, where the infra-structure costs are highest, and it is unacceptable for them to be paid for in full by all the citizens of the country, including the poorest in the least well-off regions, whereas instead we should try to get people to use public transport which is less pollutant and leads to less congestion.
The report by the Committee on Transport has significantly amended all sections of the Commission's proposal.
As regards motor vehicle taxes, I supported the amendments of the Committee on Transport aimed at removing the maximum rate and simplifying the proposal. There is little point in introducing a maximum rate 30 times higher than the minimum.
My main objection to the system of taxes proposed by the Committee on Transport is that it does not distinguish between Euro I and Euro II vehicles. Recent research in the Netherlands has shown that the use of less polluting engines has reduced emissions of nitrogen oxides and sulphur dioxide, despite an increase in the total number of kilometres travelled in road transport.
I supported the simplification of user charges proposed by the Committee on Transport. The important point here is the differentiation of rates to allow for a reduction in European user charges for the least polluting engines.
I am opposed to the deletion of the provisions concerning external costs and sensitive routes from the Commission's proposal. I recognize that there are still a good many difficulties in establishing the external costs. I also appreciate that the rules now being proposed are temporary and will apply for only three years. However, I believe that a cautious start must be made on attributing the external costs, because even without the study which is to be produced by the Commission, it is clear that road transport, particularly in vulnerable environments, entails costs which are not adequately reflected in the current charges. The special provision which the Committee on Transport is making for the Brenner pass does not go far enough.
For these reasons, I voted in favour of most of the amendments tabled by the Green Group.
I have abstained from voting on this report. I think that vehicle taxation and road tolls ought to be determined by the Member States. The report proposal is better than the Commission's proposal as the report rejects the proposal that a maximum level be set for vehicle taxation. But I still cannot support it.
on the Berger report (A4-0238/97)
I cannot support the proposed increase in the minimum financial requirement that a road haulage operator must possess in order to remain in business. The Commission proposes increasing the present minimum financial requirement, in terms of capital and reserves, of ECU 3, 000 per vehicle to ECU 9, 000 for the first vehicle, with a further increase of ECU 5, 000 for each goods vehicle over 6 tonnes or for passenger vehicles seating more than 20 people.
I will oppose these proposals because it would inevitably make it more difficult for individuals to start up new businesses in the transport sector. This would have the following consequences: reduce the opportunities for small and medium enterprises with limited resources to establish themselves in the transport sector; favour larger, wellestablished operators with greater capital reserves, thereby reducing competition in this area; discourage increased enterprise and initiative in the transport sector.
on the Virgin report (A4-0241/97)
What are we to do with our wastes? That is a major issue of the present time, and will be a focus of our future industrial development. Hitherto, contemporary society has achieved nothing but the mass production of waste without ever worrying about how to dispose of it or process it.
Should we export these wastes, trade in them? Should we, in certain circumstances, threaten third countries that refuse our wastes? The Commission's proposal is unacceptable and the report presented by Mr Virgin admirably explains why.
The European Union must not adopt a didactic stance, and would do itself credit by adopting a more constructive one. We need to deploy all the resources, financial and otherwise, of a genuine policy for the treatment of wastes of all kinds. We can no longer avert our eyes and shirk our responsibilities. The protection of our environment comes at a price, and that price must not be human!
The Commission must adopt an attitude worthy of its ambitions. The European Parliament can assist the Commission here, and that assistance can include bringing pressure to bear on egotistical States.
. (DA) In connection with the export of non-hazardous waste to non-OECD countries for recycling, the Commission is required to ask each individual non-OECD country whether it wants to receive waste for recycling, what type of waste it may want to accept and, finally, what control procedures are to be applied.
In 1993-94, the Commission wrote to several non-OECD countries. The authorities of several countries replied that they did not want to receive any or only certain forms of non-hazardous waste, while other non-OECD countries chose not to respond to the Commission's inquiry. Both types of response must be fully accepted, and the European Union must prohibit the export of non-hazardous waste to the countries approached.
According to the Commission proposal it should continue to be possible to export non-hazardous waste to the countries approached (both to those countries which replied that they did not want to receive any or only certain forms of non-hazardous waste for recycling and to those countries which did not reply), using a cumbersome authorization procedure. The Commission's justification that the countries in question may not be fully aware of the significance of their response for their industrial sector is unacceptable. I therefore support the rapporteur's move to incorporate the 'precautionary principle' into the Commission proposal for a Council Regulation.
The countries approached must of course be free to change their minds, so that the export of non-hazardous waste to the country may be permitted, in which case the comitology procedure would apply in respect of the Annex to the Regulation.
. (DA) I would have liked the Commission proposal to have been rejected in its entirety, because it is quite simply unacceptable to disregard the judgments and decisions of independent countries. But, as Mr Virgin corrects the Commission's errors in his report, I gladly vote for his report and the excellent amendments from the Environment Committee.
The EU may be the world's biggest trading bloc, but that does not give it the right - rather the contrary - to act in the way the Commission proposes here. It is disgraceful and embarrassing for the Commission to take such an arrogant and patronizing attitude. How can the Commission bring itself to say that countries which have replied that they do not want to receive 'green' list waste may not be fully aware of the significance of their response for those of their industries that may be able to use waste from the 'green' list for recovery or further processing?
It is quite unacceptable for the Commission to try to force countries, which have expressly or tacitly indicated that they do not want to receive certain types of waste, to accept it anyway. If a country has indicated that it is not willing to receive any or only certain forms of 'green' list waste, its wishes must be respected. The shipment of waste must be prohibited and not merely regarded as 'red' list waste, subject to stricter authorization procedures. The shipment should not take place under any circumstances! The shipment of waste to countries which did not reply to the Commission's letter should also be prohibited, because this can only be taken as a signal that they are not interested in receiving such waste. The shipment must be prohibited and not just reassigned to the stricter procedure for 'red' list waste!
A further reason why these shipments should not take place is that there are doubts about the 'green' list. Although most of the waste included on the 'green' list is not hazardous, there are some types of waste on this list which have been found to have hazardous properties. Is it the intention just to force through the shipment of this waste to non-OECD countries even when they do not want it?
The EU cannot, like the mammoth it has turned into, simply trample over other independent countries. That is the kind of behaviour the Commission is seeking to legitimize through its proposal, which is disrespectful and deeply offensive.
on the W.G. van Velzen report (A4-0215/97)
We have several times had occasion to mention the importance of the concept of universal service in the context of the opening-up of the telecommunications markets to competition.
Parliament has several times restated its interest in this concept of universal service as a guarantee of equality and freedom of access to the telecommunications services for Europe's citizens.
I can only regret, once again, the fact that the Commission refuses to regard the universal service as sufficiently important to be the subject of a Directive.
Today, too, I must also express my surprise at the fact that a mere communication should be thought sufficient to cover this difficult subject of evaluating the costing and financing of this universal service. The impact of communications, as we well know, is constantly being reduced, and this communication - which is highly dirigistic in some respects - is singularly lacking in legal weight, as the members of the competent committee have very rightly pointed out.
I therefore deplore the piecemeal approach adopted by the Commission to the universal service and call upon it, at long last, to prepare a strong, all-embracing Directive on a subject that is essential for the future.
The European Union, and all its Member States, need strong signals to demonstrate the commitment of the Community's institutions to the concept of universal service which, if we really want it to, can destroy the ultraliberal image that has done so much damage to Europe.
The undersigned have voted against the report for the following main reasons:
1.The report is a clear example of the technical and bureaucratic problems which arise when an important public infrastructure is handed over to commercial interests.2.There will be complications which will affect consumers when a fragmented system, such as the one currently proposed for telecommunications, comes into operation.3.Infrastructures such as this should be maintained as national entities. National systems should be publicly owned and subject to transparency and control. It is easier to establish connections between national systems.4.The use of private operators will deprive the people of their constitutional protection for telephone privacy which is a central civil and democratic right.- on the Argyros report (A4-0213/97)
We are trying to find something here which in such a thematically limited form is going to be difficult to achieve, an 'effective framework of regulations for the European telecommunications framework' . This will not be achieved by an increasing number of detailed regulations dealing with the technical - or in this case legal - aspects.
Mr Argyros' report, particularly now that it has been supplemented, by consensus, by the rapporteur and Mrs Read, retrieves from this situation as much practical detail as it is possible to retrieve from it. We therefore agree with it.
What is needed, however, and very much overdue, is a thorough reorientation in the philosophy that lies behind this scheme, for example with regard to the scope of the solutions that we are seeking. It is high time that we learned to make a distinction between making it more flexible, opening it up to new user needs, liberalizing it, individualizing it and privatizing it, and we in this Parliament must ensure that the EU institutions finally tackle the problem of an industrial policy for the internal market, a democratic planning task which is made necessary by the challenge of the transition towards the information society.
on the W.G. van Velzen (A4-0215/97), Argyros (A4-0213/97) and Herman (A4-0240/97) reports
. (DA) The Danish Social Democrats today voted for the three reports indicated.
The legislation on Open Network Provisions is at present spread over various directives. As an argument for collecting them into a single directive, the Argyros report states that the legislation, as it is now, is fragmented and difficult to find one's way around. The Danish Social Democrats do not believe that collecting the legislation into one directive would ease access to the relevant law. A combined, consolidated text would create an inflexible situation. The directive would need frequent revision and there would be a risk of often ending up in a situation where the complex of laws is obsolete before it has even come into force.
The Danish Social Democrats think that the establishment of a European regulatory authority for telecommunications, as referred to in the Herman and Van Velzen reports, is a good idea. It is inconsistent to harmonize an area of law and at the same time maintain fifteen separate national systems. But the tasks of the authority would have to be clearly defined. The Danish Social Democrats favour the idea that any such authority should contribute to effective standardization and harmonization and that it should address the need for coordination between the EU countries with respect to third countries. On the other hand, the Danish Social Democrats oppose the idea that the authority should function as an appeal body for cross-frontier tendering procedures and that it should be given powers to issue harmonized codes.
on the Rosado Fernandes report (A4-0214/97)
Mr President, I am giving this explanation of vote not on behalf of the group, but for myself personally. As seems to be the case in other groups too, in relation to tobacco there are different views in our group, though not fundamentally different, but people vote differently according to the way they feel. One view was that if we are in favour of restricting the cultivation of tobacco, then we must offer those regions and businesses who depend on tobacco growing some alternatives, by means of compensatory payments and subsidies, so that jobs are maintained in these rural areas and so that businesses are not destroyed. A simple policy of cutting resources, which is then made out to be a health policy, must not lead to the destruction of these existences. From that point of view, we should not make such a direct and hasty combination of health policy and tobacco support. If we want to live a healthy life, we can do so, even if tobacco goes on being grown, and if we want to live an unhealthy life, then we can do that too, even if tobacco is no longer grown. It is a question of regulating the market for tobacco, and deciding how it should be organized, and the EU's health policy is a different issue altogether.
in writing. (SV) We think it is fundamentally wrong for the European Union to give aid for the cultivation of a substance which has such a damaging effect on human health.
It is absurd to subsidise a product by up to 80 percent or more in order to give the producers a minimum income. The commodity has an insignificant market value as well. To pay out 1 billion ECUs per annum for a crop which, in total, gives employment to only 135 000 tobacco growers is a high price if you calculate the amount per capita. We are talking about approximately 75 0-100 000 Swedish Crowns per person in direct income support. A future enlargement of the EU will make this organisation even more expensive if, for example, Poland becomes a Member of the EU and is given the right to receive aid on the same conditions.
We think that direct income support for the cultivation of tobacco should be phased out as soon as possible. Strategic local development plans should be drawn up which allow for a change to other crops, the planting of forests, opportunities for voluntarily giving up tobacco cultivation and income guarantees restricted by time limits. We think that we must set a specific date as a target by which time aid will have been completely abolished. It is perfectly sensible to make a decision that all EU aid for tobacco growing should be phased out during the next programme period and will cease completely by the year 2005. It is important to set a final date otherwise there will be no compelling reason to change.
Although tobacco production is the target of strong opposition from the anti-smoking public, it has proved positive in preventing the desertification of some European regions.
The Commission's analysis is positive as it recognizes the social importance of tobacco production in the Union and the fact that it is a non-surplus-producing activity. We would emphasize most strongly and denounce the fact that this analysis does not make reference to the price stability of Community products. This contrasts with the price fluctuations which occur on the uncontrolled free market, which profit the multinationals.
We must stress that a ban on growing tobacco, advocated in the name of public health issues through the buying back of farmers' quotas, would lead to the permanent disappearance of tobacco growing in Europe, with two serious consequences: loss of a whole range of knowledge and know-how built up over the centuries in all the Mediterranean countries of the Union, and the relocation of first-processing factory units, with financial and political costs deriving from the loss of tens of thousands of jobs.
The link between a drop in European production and beneficial effects on public health is not a true one: the drop in production benefits only the cigarette multinationals which would dominate the world market. The Commission bears responsibility for never having laid down quality criteria: it has been left to the large processing companies to define these.
Today the Committee on Agriculture is proposing the adoption of the following quality promotion measures:
1.modulation of premia should be 20-25 per cent at the outside; 2. the rebate of approximately 2 per cent from premia should fund research into improving the quality of known varieties; 3. specific measures need to be taken towards defining the concept of quality through the setting up of an independent body.Any attempt to persuade tobacco farmers to leave the business should, therefore, be rejected, as there are no surpluses, and the transfer of individual quotas to young farmers, while keeping them linked with the least favoured zones, should be facilitated.
I abstained from voting as I oppose all continued EU aid for tobacco growing. Tobacco - particularly for many young people - leads to damage to health which is far too serious to be able to justify any form of state aid for its cultivation.
There may be serious consequences for those farmers who currently earn their living by growing tobacco which is why it is important that these farmers are given aid to change to other types of crops. But we will not bring about the necessary restructuring through continued subsidies.
This well balanced report offers a degree of comfort to tobacco producers whose farms, let me remind the House, are generally located in the poorest southern regions of Europe.
It is unrealistic to believe that smoking in Europe can be stopped by stopping tobacco production in Europe. Too many multinationals have interests in tobacco consumption: they would simply take their custom elsewhere, and only the American groups would benefit from our complacent other-worldliness if we were to follow the opinion of the Greens in this House.
I also support the use of research funds to try to find a better quality product, and particularly research geared to reducing the nicotine content, a harmful product of tobacco.
I am glad this House is supporting this report, the economic repercussions of which are so important.
The principal problem for Europeans is unemployment and it was not in vain that the Amsterdam European Council decided to concentrate on the unemployment/employment issue, placing it, as it put it, at the top of the list. Should it, therefore, not be demanded that maintenance of employment be the basic premise and the unambiguous condition for any actions and measures included in the new regulations?
However, Mr Commissioner, some of the measures contained in its proposals actually destroy jobs. In Granada, Extremadura and other Objective 1 zones, thousands of families depend on tobacco-growing for their livelihood. If the Commission's statement that it wishes to promote employment for women and farmers is true, it cannot later cynically pad out its proposals with all-purpose words, such as quality , which it does not define, which conceal hypocritical policies which destroy jobs.
Disengagement from the sector would be one more disaster leading to an increase in the drift towards the towns and cities. How is it possible to speak rhetorically of rural development and in this manner dismantle a sector, involving a product such as tobacco, which has a market?
The Commission has not responded to my request for facts and figures about the social impact of its proposals on employment, but it should be aware that we will be quantifying all the aspects of this reform which might have a retrogressive effect.
We will not be voting for amendment 6, not even as an addition, because its effect will be harmful. Last-minute deals between anti-smoking lobbyists cannot conceal the fact that abandonment of the sector in favour of extraCommunity interests and markets is not an option for the future which improves the present situation. A new COM in raw tobacco is justified only if it is capable of improving the current situation for European citizens.
I would also draw attention to modulation of the premium as a function of quality because, in certain Member States, this could give rise to detrimental effects which would even go against the desired objective of quality.
EU agricultural policy should be environment, health and consumer friendly and should include a gradual reduction of aid for agriculture. EU aid for tobacco growing cannot be justified while the EU is also supporting projects to reduce the use of tobacco for health reasons.
An immediate, overnight abolition of subsidies would lead to high unemployment among growers and breeders and would have a serious negative impact on rural areas. It is our view that we should gradually abolish giving aid and cease completely by the year 2005.
We must concentrate our efforts vigorously on research and support for the development of alternative crops, via the Structural Funds for example. The EU's model of using approximately 9 billion Swedish Crowns to support the production of a product such as tobacco, which is damaging to health, while using 0.1 billion Swedish Crowns for the fight against cancer is both wrong and awash with contradictions.
The reform of the raw tobacco sector has led to a number of movements to protect public health, often with good intentions, but unclear in most cases.
If certain aspects of the Commission's proposal and many of the amendments in this report were put into practice, tobacco production in the European Union would vanish and be replaced by cheaper imports from non-Community countries. Contrary to what some people think, consumption would not go down, public health would not be protected, only the profits of the multinational processing companies would go up. We are certain that that is not the aim of the many authors or supporters of the amendments rejected by the European Parliament.
On the other hand, we should not forget that tobacco production is concentrated in the South, in Objective 1 regions, that this is a labour-intensive sector, that there are no viable alternative crops and that, being on the agenda of the future of the CAP, it makes huge contributions to environmental protection and maintaining the population of certain regions, some of them mountainous.
Nor should we forget that, without jobs (supposedly a priority, according to a good deal of rhetoric), without incomes, without alternatives and without prospects for a dignified way of life, the mental and physical health of far more than 150 000 people employed in this sector would be far worse than the harm done by the smoke of a cigarette that would undoubtedly continue to be produced any way.
Investment obviously has to be increased into ways of avoiding tobacco consumption and boosting research into the treatment of related diseases. However, it is obvious that tobacco consumption will not be cut or avoided by means of measures taken against tobacco farming, in poor regions, as that would only increase unemployment; reducing tobacco consumption can only be achieved by educating people, by prevention and by limiting the enormous power and profits of the transnational processing companies, which would only have their powers increased by some of the amendments that were tabled. As they were rejected, the report is now a basis for alternatives to be found to the Commission's proposal on reforming the tobacco COM, which merits our overall agreement and has even included amendments that we tabled during the debate in the Committee on Agriculture.
First of all I should like to congratulate Mr Fernandes, the rapporteur, for the excellent work he has done and for the approach taken by the report. We fully agree with its contents and shall support it in the vote.
The positions of those who would like to withdraw all support for tobacco producers clearly reflect a kind of fundamentalism with regard to smokers, and I have the suspicion that, rather than protecting consumers' health, they are fighting to protect the health of the budgets of tobacco multinationals.
Indeed, where is the sense in maintaining that the health of European consumers is directly linked to the production of tobacco in Europe, unless at the same time provision were made for a strict limitation of tobacco imports from outside Europe? Or maybe these health ideologists are planning a return to pre-common market policies, or indeed to the autarchic states of the pre-war period?
The Alleanza Nazionale group in the European Parliament considers, therefore, that production premia must not be reduced and that support for high-quality production must be strengthened, and agrees with the rapporteur as regards the setting up of an independent body involving producers, which, in supervising quality or arbitrating on doubts with regard to classifications, would prevent the current fragmentation among producers' associations and promote tobacco quality, concentrating not only on greater variety in tobacco, but also on the relationship between quality and health.
The common organization of the tobacco market should, therefore, provide an incentive not to abandon existing activities and support the transfer of individual quotas to young farmers, while keeping them linked with the least favoured areas.
I welcome the massive vote just cast by this House in favour of the Rosado Fernandes report. I was surprised to note, however, that the wildest opponents of our tobacco producers were in many cases the very people who endlessly and enthusiastically argue in favour of liberalizing the selling of drugs in Europe.
Quite apart from theological quibbles, which have no part to play in this debate, what we wanted to do was to support the economic and social part played by the 150, 000 tobacco producers in the Member States of the Union, and also to support the joint-trade organizations, hoping to encourage their efforts to produce quality European products.
In a sector of production that makes a loss for the Union it is our duty, and it is in our interests, to encourage initiatives by our own producers. That was the strategy that underlay the creation of the Common Agricultural Policy, and we should stand by it. We must at all costs avoid a situation where European policy enables the big multinationals to flood our countries with the surplus tobacco production from Florida or Virginia or any other third country, otherwise the Community would be working against the very interests which it is supposed to defend and protect.
(The sitting was suspended at 1.50 p.m. and resumed at 3.00 p.m.)
Topical and urgent debate
The next item is topical and urgent debate.
The next item is the joint debate on the following motions for resolutions:
(B4-0632/97) by Mr Hory, on behalf of the ARE Group, on the situation in Cambodia; -(B4-0635/97) by Mr Pasty and Mr Azzolini, on behalf of the UPE Group, on the situation in Cambodia; -(B4-0637/97) by Mr Goerens and Mr Bertens, on behalf of the ELDR Group, on the situation in Cambodia; -(B4-0641/97) by Mr Pettinari, on behalf of the GUE/NGL Group, on the political situation in Cambodia; -(B4-0666/97) by Mr Schwaiger and Mrs Oomen-Ruijten, on behalf of the PPE Group, on the situation in Cambodia; -(B4-0675/97) by Mrs Junker and others, on behalf of the PSE Group, on the situation in Cambodia; -(B4-0676/97) by Mr Titley and others, on behalf of the PSE Group, on the situation in Cambodia; -(B4-0693/97) by Mr Telkämper and Mrs McKenna, on behalf of the V Group, on Cambodia.
Mr President, four or five years ago the European States made enormous efforts to enable the entire Cambodian population to register on electoral rolls and vote to determine their own future. We believed at the time that we had finally reached the end of a chapter: a chapter of genocide, assassination, ambush, arbitrary arrest and summary execution.
We were wrong. Today, people are being shot on sight in the streets of Phnom Penh and Siem Reap. People are being arrested, members of the Funcinpec or the PDLB are being executed, and anyone failing to declare explicit allegiance to Hun Sen is being persecuted.
So what are we to do? First, we must exert pressure for a return to the spirit and letter of the Paris agreements. Next, we must unreservedly support the action of the United Nations and the ICRC. Finally, we must freeze the 450 million dollars that were promised by the World Bank and postpone the adoption of the report on the cooperation agreements.
Mr President, it is not surprising that a country in which genocide has occurred, such as Cambodia, should take a long time to reach a balance. The military coup which has now taken place is threatening to plunge the country into chaos once again. It seems as if the moral and material support which we have given from outside in the past has been for nothing. Democracy is being violated, opposition leaders murdered, and journalists and lawyers are having to go into hiding.
Has the prospect of stability in Cambodia now disappeared for good? I do not think so. There are one or two positive signs. Firstly, ASEAN has spoken in very critical terms about Cambodia's proposed accession. So the region itself is taking stock of its position. And then there is the promise of elections. We need to seize on that: we must insist on being able to send observers who can ensure basic human rights. This message is set out very clearly in the resolution, which is strongly supported by my group.
Mr President, recent events in Cambodia once again cast doubt on the ability of that country to pursue the process of democratization and reconstruction. What is more, Cambodia has lost all credibility with the international community as regards respecting its commitments, especially those entered into in the Paris agreements.
We are not alone in being so harsh in our judgement of Cambodia. ASEAN, too, seems to have come to the end of its tether, so much so that it has postponed Cambodia's accession to that organization, which is unusual to say the least. It is sad indeed that things should have reached this stage, because unless Cambodia once again begins to behave in a way that is compatible with the international agreements, and especially the Paris agreements, it will be cutting itself off from all support - support which, however, it desperately needs.
Mr President, I think that we ought now to be reflecting on the appointment, only yesterday evening, of a new Prime Minister in Cambodia. Ung Huot has been appointed to replace Norodom Ranariddh. This also demonstrates the complexity of the situation in Cambodia and shows that Cambodia has not yet completed its process of political stabilization.
I think that it is the European Union's task to support every effort to prevent the country from plunging into civil war. One must obviously deplore the constitutional upheaval brought about by the forces of Hun Sen and above all condemn the fact that human lives were lost. And I do not believe that a government including the Khmer Rouge, who were responsible for the tragic genocide, is something to be desired.
For this reason I consider that the Council should bring every necessary pressure to bear on the Cambodian authorities to revive the 1991 Paris Accords, and I am also convinced that the Commission must take on the task of ensuring that the election date of May 1998 is respected, which, we all hope, should bring this tragic situation to an end.
Mr President, ladies and gentlemen. In principle, negotiation is always the right way to seek to resolve a conflict. However, one cannot just sit down at a table with a murderer and aggressor who has just seized power by force. It is not enough for the Council of Ministers, in the case of Cambodia, to make a lukewarm demand for a cease-fire and for the United Nations Security Council to urge us to sit down at the negotiating table in order to resolve the crisis.
The international community of states has been called upon to condemn, roundly and unambiguously, the bloody attacks in Cambodia, and to put Hun Sen in his place. It must be made clear that a regime that has come to power by means of a military coup cannot support the power that has been seized illegally, by force of arms, by means of aid payments from the international donor community. Therefore the Cooperation Agreement which the European Union has already signed sith Cambodia must be suspended until democratic conditions have been restored. The international community of states must insist that, in May 1998, the planned free and democratic elections are able to take place and that we are able to see them take place with our own eyes.
Mr President, two years ago I participated in the EP delegation to Cambodia. We were optimistic that, following the 1993 elections, a political accommodation had been reached between Funcinpec and Hun Sen's Cambodian People's Party. We hoped these elections would bestow some political stability on a poverty-stricken country whose recent history had been so tragic. But that optimism was ill-founded and chaos has come again.
Prime Minister Hun Sen's outrageous and cynical seizure of power spits in the face of the 1991 Paris Accord, as well as undermining the efforts of the international community which supported the 1993 elections to the tune of billions of US dollars. The deaths of some 58 people with a further 200 wounded is a sorry postscript to the coup and presages future upheaval and mayhem. And, of course, democracy is the loser.
Only yesterday I learned of Hun Sen's proposals to reduce Funcinpec's supporters by eliminating parliamentary candidates who hold dual nationality - in other words, genuine Funcinpec supporters. Understandably, ASEAN decided on 10 July to postpone Cambodia's accession to the family of ASEAN nations in view of its internal strife.
What should happen next? What should be the European Parliament's approach? First we must do all in our power to insist on an end to violence. Second, we must cut off financial aid, which goes directly into the government's coffers and is then used to fund war chests. Third, we must continue with humanitarian aid: the rainy season will soon be upon Cambodia and the poor and the destitute must not be victims. Fourth, we must find political solutions. We must revive the Paris Accord, using co-presidents France and Indonesia to put pressure on Hun Sen to respect the Paris Agreement, and finally, of course, we must defer ratification of the EU-Cambodia development agreement until political stability is restored in Cambodia. That is the view of the Socialist Group in the European Parliament.
Mr President, following the military coup in Cambodia on 4 July, we were all very shocked. We had hoped that after the blood-bath in Cambodia, which had been going on for such a long time, peace had finally been achieved with the Paris Agreement in 1991. We know that since the elections in 1993 corruption has been increasing in Cambodia. We have also discussed, many times, the fact that during the period immediately after a war there is still a certain amount of potential for violence among the population, or aggression between certain groups within the population, various social groups, and we have also discussed the question of how this could perhaps be reduced by means of a decent foreign policy.
We should also use this as an opportunity to develop new concepts and measures for countries which have experienced violence. We should not, however, in any way accept this military coup. The question is, what can we do? More news keeps on coming in, for example the news that members of FUNCINPEC are still being oppressed. We have hundreds of victims to mourn, and I believe that it would be the right thing to do, first of all, to freeze the EU's Cooperation Agreement, and to support those ASEAN States who have asked for accession to be postponed. I believe that this military government must be made to see that it will not make any progress in Cambodia if it continues to use force.
Mr President, the Commission wholeheartedly endorses honourable Members' condemnation of the breach of constitutional law and the ousting of the senior prime minister, Prince Ranariddh. It would draw attention to the terms of the statement issued by the presidency of the European Union in response to the fighting on 5 and 6 July, calling for what a number of Members who have spoken have done, namely an immediate and unconditional ceasefire, a return to normal government and the holding of the promised elections on schedule in May 1998.
The UN Security Council issued a statement on 11 July again calling for dialogue between the parties and an end to confrontation. As some speakers such as Mrs van Bladel and Mr Harrison have indicated, it is of considerable significance that ASEAN has registered its displeasure by suspending Cambodia's membership application and has also made diplomatic representations through King Sihanouk, calling on those concerned to seek a peaceful solution, uphold the law and refrain from persecution of political opponents.
The Commission has sent a note verbale to the authorities expressing concern for the safety of its aid workers but has not ordered their evacuation. Any plans for long-term aid measures will be closely coordinated with Member States' representatives on the spot and here in Europe. NGO facilities for channelling emergency and humanitarian aid are intact and ready to operate as required. This is a shifting situation which can change from day to day and we will certainly watch it very carefully and be ready to respond to further developments.
The joint debate is closed.
The vote will take place today, at 5.30 p.m.
The next item is the debate on the motion for a resolution (B4-0638/97) by Mr De Vries and others, on behalf of the ELDR Group, on the arrest of war criminals in former Yugoslavia.
Mr President, the International War Crimes Tribunal in The Hague has not been able to fulfil its duty, which is to prosecute suspected war criminals. But this failure is not the fault of the Tribunal. The reason is that it has only been possible to bring a few of the 75 people who have been indicted for war crimes in connection with the war in the former Yugoslavia to trial. What makes this even worse is that some of the most evil of the suspected perpetrators are still at large and are thus still able to exercise political influence in their countries.
As long as this situation continues the war will not be over. Tensions still remain which could jeopardise security in several places in the former Yugoslavia. Security in the former Yugoslavia requires that the criminals are punished. This is also the only chance that the survivors have of acknowledging those who were exposed to the war's most manifestly gruesome atrocities.
Every day that passes with the suspected perpetrators still at large undermines the credibility of the War Crimes Tribunal in the Hague. The World at large must now ensure that these suspected criminals are bought to trial. We must demonstrate that war crimes will not be tolerated and that they will never be acceptable in law. If the governments in the Federal Republic of Yugoslavia, Croatia and Bosnia-Herzegovina continue to ignore their commitments under Dayton, the SFOR forces must be given the task and the necessary power to arrest the suspects, using force if necessary, and bring them to trial. Only then can the wounds begin to heal and the future brighten for the people of the former Yugoslavia.
Mr President, Commissioner, ladies and gentlemen, the application on the table now is an application that we are fully able to support. It is a positive step, and yet at the same time a sad one too. The sad aspect is that there are very many war criminals still at large. Also sad, perhaps, is the fact that that a death has occurred in connection with an arrest. However sad that may be, I believe that it is clearly necessary for the international community, including via its military representatives in former Yugoslavia, to make it clear that it cannot and must not happen that war criminals are allowed to run around at liberty, whatever side they may have fought on in the war. There are no grounds that can justify the crimes that now have to be judged by the tribunal in The Hague.
If there has been a war, if there have been quarrels, especially between different ethnic groups, then we need reconciliation, we need cooperation, but we also need justice. On all sides we are fully agreed on the need for such justice. This does not mean that at the same time we do not need to build up new structures, or provide help and support, or create a feeling of trust. In places where minor mistakes have been made, there must also be forgiveness. There must be cooperation between the various groups, as we saw just recently on our trip to Croatia. There, steps are being taken, incomplete, hesitant steps, but nevertheless steps towards reconciliation, and this is also happening in Bosnia. I hope that it will soon be a matter of course in the Serbian Republic too.
It is right that the international community should act, albeit rather late in the day, and we must give this action our full support, because there are only two things that can help: the pursuit of the war criminals, and assistance and support for the community concerned.
Mr President, I should like, above all, to thank the Liberal Group for proposing this resolution. I used to take a rather critical attitude towards the idea of such a court, but now that we have that court, we must use it if we are to retain any credibility. In the past, I have to say, it was not so much the fault of the various governments of former Yugoslavia - with the exception of the Serbs - that the war criminals were not delivered up to justice, but it was due rather to a weakness on the part of the West. We could have arrested certain war criminals perfectly easily, but we did not do so. I shall not go into details, because time is short, but it is a fact well-known to everyone on the spot that men such as Karadzic and Mladic, for example, were not arrested because of orders issued by higher authority.
I should like to thank Mr Swoboda very much for proposing this resolution, and also for emphasizing at the same time that there are various responsibilities involved there, and that in general we make the mistake of repeatedly attributing responsibility evenly. Anyone who has been to Croatia and Serbia knows who the aggressor was, because in Croatia the houses and churches have been destroyed, but in Serbia not a single shot was fired. There are major differences here, and if we throw everything together in the same pot, we shall not be creating the justice that is so absolutely necessary.
Mr President, I wonder why we are not beginning with the prime culprit of this sorry affair, which is none other than the European Union itself, which imposed the dismembering of Yugoslavia. It is the European Union, which after the dismembering of Yugoslavia could see that war was coming and did nothing to prevent it. It is the European Union, all of us in other words, who watched the war take its course while we just sat in the European Parliament debating and passing resolutions, while we waited for America to come along and provide some sort of solution, which is in essence not a solution for peace, but simply a cessation of armed conflict. And when we were signing and backing the Dayton solution, we all knew as much. Apart from that of course the culprits are any who are guilty of war crimes. And I would be the last person to say that those guilty of such crimes should not be brought to justice. But we must not search out the guilty on one side only. there may be more of them on one side and less on another, but there are guilty on both side and it strikes me as strange that we look for them only on one side and not on the other. And I call attention to this: actions such as those of last week, when one person was being sought, an attempt was made to arrest another, and a third was finally murdered - because it was in fact murder - not only do nothing to help consolidate peace in the area, which we all want, but I very much fear, rekindle the fuse of the flames of war. We must be very careful indeed.
Mr President, SFOR has finally moved into action and started picking up war criminals. But only just afterwards, it appears once again that a country such as France is at odds with this, and we really do have to ask ourselves: does France not want the 'bad guys' to be dealt with, or is it just concerned with polishing up its own importance and showing the world that it will not allow itself to be pushed around by the United States?
If we want peace to exist in Bosnia after the withdrawal of the SFOR troops, then a great deal more needs to be done. There are still far too many people going about freely who ought to be appearing before the tribunal in The Hague. There is no need for me to mention names here - we all know who they are. The donors are meeting again next week, and it seems a good idea to me for us to call on them now to follow the example of the European Union and stop aid to the Republika Srpska, because I honestly do not think that it is possible to continue with this aid.
Mr President, I too should like to thank our friends the liberals for this initiative. I think that it is very important to keep up the pressure on the international community to allow this tribunal to function. It is important to allow the peace process to progress; it is important for the credibility of the ad hoc tribunal itself, but it is also important in relation to another major project: the constitution of a permanent international Court. This is undoubtedly another small signal that we can give.
I should like to say to Mrs Van Dijk that, until the European Union has the instruments it needs to go on peace missions, and therefore also - as in this case - to arrest war criminals, we will always be trying to find fault with one State or another: today it has been France, tomorrow it could be Italy or the United Kingdom. So it is important for the European Union to equip itself with a European peace-keeping and peace-making body immediately.
Mr President, I am among those who are particularly pleased at what has been done by SFOR troops in arresting criminals in Bosnia. It was of course becoming high time that we ourselves took Dayton seriously. Up to now, this important aspect - arresting war criminals, trying them before the International Tribunal and cooperating with the Tribunal - has not really been properly observed by SFOR or ourselves. Finally it is happening, and I am also especially pleased that we can always rely on the Commission, because it too has a policy which really comes across as robust, to the extent that this lies within its powers.
I also sincerely welcome the fact that the Commission is taking a very tough stance towards the Republika Srpska, where things are going so extremely badly at the moment, not just because a rabble is in power there, but because you can see the results of that all around you. The situation of the people there is much worse than in the Federation territory, let alone Serbia or Croatia. Particularly with a view to the welfare of the population, we must continue to cultivate the rule of law, because without the rule of law, the refugees cannot return in dignity and safety, industries cannot start up properly, and railways which run through non-Serbian territory - such as through Tuzla - cannot be used by the Serbs. There are all kinds of particularly serious constraints which they are imposing on themselves. I therefore think it is quite right that the Commission has drawn the proper conclusions from this.
In fact, I should also like the Commission to help us gain a rather better insight into the scale of obstruction which is being practised in various quarters, and of the extent of cooperation. I am always hearing that the Bosnian Government is cooperating with the Tribunal, the Croats distinctly less so, and the Republika Srpska and Serbia very little indeed. We need to be assured of this cooperation, however, so that we can refute with facts the nonsense which has just been talked by the Austrian SDP. It is nothing less than a scandal that people there are content to have criminals walking about calmly and simply pointing the finger at others.
In general terms, we should be helping the Tribunal in Serbia, the Republika Srpska and Croatia. The greatest possible cooperation is called for, so that the rule of law is finally restored in the area.
Mr President, I do not want to spend too much time on this point, but one of Mr Oostlander's comments, when translated into German, came out to the effect that the lowest type of scum is involved in government there. With all due respect to Mr Oostlander, we should not, here in this Parliament, be using words like that to describe other people, assuming, of course, that the translation was correct. I do not know whether it was or not.
Mr President, the interpretation was not entirely correct, but I did meet some mayors there whom we would both have to place in the category of what in Dutch is called 'rabble' ; the meeting was an extremely surprising one, something I have hardly ever experienced before, but in that territory I am afraid it was the case.
The Commission welcomes the recent arrest by S-FOR of a suspected war criminal. It underlines the importance of a verdict pronounced by the International Criminal Tribunal in the case against Mr Tadic. We have taken from the outset the position that there cannot be peace without justice and every action which is aimed at bringing about the enforcement of justice should be strongly supported. No justice would imply a continuous threat to long-lasting peace and stability, thereby undermining the political and economic recovery of Bosnia-Herzegovina and hampering the return of refugees. The Commission considers that the arrest of war criminals in former Yugoslavia is an essential element of the conditionality attached to the development of relations between the European Community and the signatory parties to the Dayton Peace Agreement.
Last week the Commission decided to suspend its non-humanitarian assistance to Republika Srbska as long as indicted war criminals like Mr Karadzic are not brought before the ICT in The Hague. Products with a nonhumanitarian character, with a total of ECU 35m, have been suspended. The failure to arrest Mr Karadzic is a clear violation of the Dayton Peace Agreement, the implementation of which is a condition for assistance for reconstruction.
In addition it is clear that Mr Karadzic is still heavily influencing political developments in Republika Srbska thereby hampering the peace process which is also a violation of the peace agreements. Furthermore, his well-publicized so-called economic activities are such that it cannot be excluded that he would directly or indirectly benefit from reconstruction assistance to Republika Srbska.
Under these conditions the continuation of reconstruction assistance cannot be justified.
The debate is closed.
The vote will take place today, at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Death sentence in the United States -(B4-0609/97) by Mr Imbeni and others, on behalf of the PSE Group, on the death sentence passed on Joseph O'Dell in the United States; -(B4-0630/97) by Mr Dupuis and others, on behalf of the ARE Group, on the death sentence passed on Joseph O'Dell in the United States; -(B4-0653/97) by Mr Manisco and others, on behalf of the GUE/NGL Group, on the death penalty in the United States - the O'Dell case; -(B4-0678/97) by Mrs Aglietta and Mr Orlando, on behalf of the V Group, on the death sentence passed on Joseph O'Dell in the United States;
Kenya -(B4-0599/97) by Mr Fassa and others, on behalf of the ELDR Group, on the situation in Kenya; -(B4-0644/97) by Mr Pettinari and others, on behalf of the GUE/NGL Group, on human rights and the situation in Kenya; -(B4-0650/97) by Mr Hory and Mr Macartney, on behalf of the ARE Group, on violations of human rights in Kenya; -(B4-0667/97) by Mrs Oomen-Ruijten and Mr Schwaiger, on behalf of the PPE Group, on the violation of human rights in Kenya; -(B4-0692/97) by Mr Telkämper and others, on behalf of the V Group, on Kenya;
Peru -(B4-0598/97) by Mr Bertens and Mrs André-Léonard, on behalf of the ELDR Group, on human rights abuses in Peru; -(B4-0615/97) by Mr Howitt, on behalf of the PSE Group, on human rights in Peru; -(B4-0656/97) by Mr Puerta and others, on behalf of the GUE/NGL Group, on the human rights situation in Peru; -(B4-0664/97) by Mrs Lenz and Mrs Oomen-Ruijten, on behalf of the PPE Group, on Peru; -(B4-0679/97) by Mr Kreissl-Dörfler, on behalf of the V Group, on the human rights situation in Peru;
Sexual mutilations in Egypt -( B4-0655/97) by Mrs Sornosa Martínez and others, on behalf of the GUE/NGL Group, on female genital mutilation in Egypt; -(B4-0672/97) by Mrs Terrón i Cusí and others, on behalf of the PSE Group, on female circumcision in Egypt; -(B4-0673/97) by Mrs Kokkola, on behalf of the PSE Group, on the judicial approval of female genital mutilation in Egypt; -(B4-0689/97) by Mrs Hautala and Mrs Van Dijk, on behalf of the V Group, on sexual mutilation;
Tunisia -(B4-0594/97) by Mr Bertens and Mr Fassa, on behalf of the ELDR Group, on human rights in Tunisia; -(B4-0618/97) by Mr Roubatis and others, on behalf of the PSE Group, on human rights in Tunisia; -(B4-0626/97) by Mr Dupuis and others, on behalf of the ARE Group, on the situation in Tunisia and the reactions of the Tunisian Government following the Strasbourg colloquy on the human rights situation; -(B4-0688/97) by Mrs Aglietta and others, on behalf of the V Group, on human rights in Tunisia;
Philippines -(B4-0601/97) by Mr Apolinario, on behalf of the PSE Group, on the ongoing peace negotiations between the Government of the Republic of the Philippines (GRP) and the National Democratic Front of the Philippines (NDFP); -(B4-0645/97) by Mr Vinci, on behalf of the GUE/NGL Group, on the ongoing peace negotiations between the Government of the Republic of the Philippines (GRP) and the National Democratic Front of the Philippines (NDFP); -(B4-0686/97) by Mr Telkämper and Mrs McKenna, on behalf of the V Group, on integration of the respect for human rights and humanitarian law into the peace negotiations between the Government of the Republic of the Philippines and the National Democratic Front of the Philippines;
Death sentence in the United States
Mr President, I think that this resolution is important because it censures the numerous executions of hundreds and hundreds of people every year. I do not think that this is to the credit of a country which many, including myself, regard as an example of democracy. I am convinced that these are manifestations of revenge by the State which, as in the case of Joseph O'Dell, involve the repetition of judicial errors which are fatal to so many people. Our Parliament is rightly telling the United States that this is unacceptable.
Mr President, this House claims to a beacon of reason and compassion in today's brutish world, but it seems to have a blind spot when it comes to violations of human rights in the United States of America. Conversely, Americans select leaders who believe the honourable Members of the House to be too dumb to see the truth, too morally deaf to hear it, too cowardly to raise their voices in dissent.
The case of Joseph O'Dell, a presumably innocent man condemned to the gallows in the sovereign State of Virginia, offers us the chance to prove they are wrong, the hope that our voice will be heard to save his life, the dream that our common resolution may begin to reverse the savage trend towards the judicial assassination of thousands. What we are looking at is an extraordinary phase of routine horror, a pervasive lethargy about the rights of men. Never before in a western democracy have we known such a silence, such an emptiness. The debate on capital punishment - whenever they have one in the USA - is about what form is more humane: gas, hanging, injection or electrocution.
Enough is enough. We should try to bring back our American friends into the family of men through some practical means, maybe inviting millions of European tourists to visit only those few States without the death penalty: the snows of Vermont instead of the rolling hills of Virginia, the beaches of New England instead of the palm trees of Florida. We should try anything to remind Americans of the immortal words of the poet: ' Any man's death diminishes me because I am involved in mankind and therefore never send to know for whom the bell tolls. It tolls for thee.'
Madam President, one of these days, one of these hours, in Richmond, in the Governor's Office in Virginia, one man, by a gesture of the hand, by a stroke of the pen, is going to determine whether another man is to live or die. This is one of the dramatic and barbarous aspects of the dramatic, barbarous ritual of the death penalty. This ritual is reminiscent of the dramatic, barbarous ritual of circuses in ancient times, when, in the Colosseum, one man, by a gesture of the hand, pointing his thumb upwards or downwards, determined whether another man was to live or die. Then it was the applause of the circus audience that decided; today it is opinion polls, forecasts of electoral consensus.
I still believe and still ask that these barbarous games should stop once and for all, and that the death penalty should be abolished, because it is inhuman and completely ineffective as a deterrent against crime. Life is sacred and no-one, not even a State, may kill. Not even Cain deserved to be slain, and this is true of all those condemned to death.
To express this belief, on the recommendation of Amnesty International, people condemned to death are granted honorary citizenship of my city, Palermo, which for too long has been a city of death, affirming a culture of life. In the case of Joseph O'Dell, an honorary citizen of Palermo, the situation is even more barbarous. Even though there are doubts regarding his guilt, Governor Allen is refusing to order DNA tests.
Until such time as these games with the life or death of a human being cease, and the death penalty is abolished, we ask that tests should be carried out so that, at least, definite guilt, and not the dumb roar of the opinion polls, determines whether or not Joseph O'Dell will live. If this appeal is not accepted, Joseph O'Dell will be killed on 23 July on death row in a Virginia jail, taking with him the doubts about his guilt and leaving not only Virginia but all of us with the shame of a murder on our hands. I think that we must draw a very strong conclusion from these facts: the time has come for abolition of the death penalty to be included in the human rights clauses of European Union financial agreements.
Madam President, I should like to thank you for giving me the opportunity, anticipating your presidency, to speak on an issue which has stirred up a great deal of emotion in my country and throughout the European Union. It is not, to be sure, the first time; we hope that, if not the last, then at least it will be one of the last times in which, in extremis , the actual legal situation of a person condemned to death is prevented from being verified. Here we have a person declaring his innocence and asking to undergo DNA testing. I think that, if only because of the appeals from such eminent quarters which have been lodged in this case, the Governor of the State of Virginia and the other authorities concerned cannot fail to be at least shaken in their certainty; within less than a week, a person, albeit innocent, could be killed. In the European Union we regard it as a crime even for a guilty person to be killed by a State; when an innocent person is killed the crime is undoubtedly even more serious.
Let us hope that the Governor of the State of Virginia will at least take into account the appeal from the Pope, if not the appeals which have been made by individuals and Parliaments, Governments and moral authorities. Why not make a very simple gesture to avert the risk of discovering later, in ten days' time, that an innocent man has been killed? We are not asking to take the place of the judges of the United States of America: we are simply asking for a gesture of wisdom, clemency and respect for human life.
Madam President, honourable colleagues, on 23 July - as we have been reminded - in the State of Virginia, an innocent man may be put to death. What it is difficult to understand is that the condemned man has been denied the chance to have a DNA test carried out, a test he has been requesting for 12 years, in order to prove his innocence and allow the case to be clarified - the case, it would appear from the evidence, is a highly confused one. We should bear in mind that one of the principal witnesses admitted having made up a statement and that the Supreme Court confirmed Joseph O'Dell's sentencing to death by a single vote.
By means of this resolution, we are not attempting solely to have the death penalty rejected and to have this House, in accordance with its repeated declarations, make a pronouncement, requesting that Joseph O'Dell's death sentence and that of four other citizens sentenced to death be commuted, but, first and foremost, we should like Joseph O'Dell to be given the opportunity to prove his innocence.
Our notion of the value of human life, all human life, moves us to join with all those who have stood up to ask for clemency for Joseph O'Dell and to formulate this solemn call to the Governor of the State of Virginia and the government of the United States not to commit yet another irreparable act.
Madam President, the case of Joseph O'Dell can be seen in two ways: first, as my colleagues have said, Joseph O'Dell may die an innocent man because American justice is making a point of not allowing a reassessment of the DNA evidence which would probably exculpate him; second, we see the O'Dell case as a symbol of what the death penalty in the United States and elsewhere in the world stands for today: the death penalty as revenge of the State, a State crime, an outrage, as exercise of authority and arrogance with regard to a human life. We believe that this is a disgrace for the model of democracy and freedom which the United States represents today throughout the world, but above all we regard the O'Dell case - and this is why we must save him - as a symbol for all the death sentences which are pronounced every day, with no word from public opinion, in countries such as China, Iran, Sudan and many others. That is why we must stop this State crime: it is a question of civilization!
Madam President, the USA is a model of democracy for the world and has long been seen as such. But a repulsive form of punishment is still applied in the world's greatest democracy. The death penalty is irrevocable. Even so, discovering that the executed person was not guilty after the event is not such a rare occurrence. The death penalty does not reduce the incidence of crime. But it does lead to a brutalising of society. The death penalty follows an old fashioned principle: an eye for an eye, a tooth for a tooth. But we do not punish a rapist with rape!
We here in Parliament are disturbed by the increasing number of executions in the USA. We think that executions cast a shadow over President Clinton. The O'Dell case is one that we find particularly disturbing. The American judicial system has failed to inform him of the rights which he in fact has. Parliament wants the USA to refrain from executing O'Dell - and all the others.
Madam President, colleagues, if there is one thing the European Parliament can be proud of, it is its resolute, unshakable conviction that the death penalty must be abolished worldwide, and that it must fight to ensure that the death penalty is not carried out where it exists under the legislation. This is the case of the United States, the case of Joseph O'Dell, who at this time is of particular concern to us: a case in which, in addition to the feelings common in relation to all other executions which we seek to prevent, we have a well-founded certainty that the evidence of guilt is far from having been verified and that another DNA test is necessary and could exonerate the accused.
For all these reasons the will of Parliament which we are going to express is very important. If this message, in addition to the Pope's, in addition to those of many men and women of good will, can reach the Governor of Virginia, I hope that there will be a chance of saving the life, on 23 July, of Joseph O'Dell, and with him of so many other prisoners under sentence of death on death row in American jails.
Madam President, the subject of the death penalty for those who commit serious crimes in the United States comes up in these topical and urgent debates with clockwork regularity, and today is no exception.
I have to admit that I cannot speak with any knowledge of the facts of this particular case - and I wonder who in this Chamber can actually do so. I do not know of what horrific crime or crimes Mr O'Dell has been found guilty. I do not even wish to express an opinion about the gratuitous statements in the resolution, which make it seem that the condemned man has not been given a fair trial, though I have to say that these statements about the lack of a fair trial appear in all the resolutions on the death penalty in the United States, which leads me to question their foundation. I am not a blind admirer of the political or judicial system in the USA, but I refuse to accept that the courts there - the appeal courts and even the Supreme Court - would deal so lightly with death sentences and human lives.
Nor do I wish to express an opinion about the equally gratuitous statement in the resolution that the death penalty is ineffective as a deterrent, a means of preventing crime. I know that criminologists are debating this. But one could certainly just as well argue that the death penalty has saved the lives of a great many innocent people - the victims of multiple repeat offenders, many of whom are walking around freely.
Basically, I simply wish to say that I come from a country where, to our horror, we learnt last year that convicted paedophile sadists, pathological child rapists and child murderers, were being released again after just a few months - at most a few years - and let loose upon society, even though any psychiatrist knows that these monsters cannot be cured and will create new victims. Furthermore, I come from a country where the convicted child rapist and multiple repeat offender Dutroux was not only released after a few years, but was also given social benefits of 80 000 francs a month, benefits which he used - as was to be expected - to build dungeons in which fresh victims were tortured and murdered.
When I consider all this, I cannot honestly and in conscience approve this resolution, even though I personally am not a supporter of the death penalty. However, I shall only be willing to hand out moral lessons to America when I am persuaded that in our country and on our own continent, the weak and the victims are properly protected against criminals, and at present that is not the case.
Madam President, we are voting for this resolution not only to confirm - as we always have - our opposition to the death penalty, a choice in favour of civilization which Parliament has made so many times, and out of the deep moral conviction we hold - the Pope recently, referring to this case, said that God alone is the master of Man's life and death - but because, in this case, we feel it our duty as Members of the European Parliament to add our own initiative to avert the risk of a miscarriage of justice. We are indeed faced with the definite risk of judicial error, which has prompted so many reactions worldwide.
We know that, at this very time, an American judge, Judge Spencer, is about to take a final decision. Only yesterday he said that much of the evidence against O'Dell was debatable and its authenticity unverified. So, faced with these risks, we feel the duty, as Members of the European Parliament, to add our own initiative to ask the Governor of Virginia not to proceed with this execution before allowing further verification of the evidence, in particular the DNA evidence. Everything that can be done to save the life of a single person must be done. This is the spirit in which we are voting in favour of this resolution today.
Madam President, the macabre liturgy of State revenge is to be repeated for the nth time on 23 July. On that date O'Dell will have ceased to be a problem for the justice of his country, but the problem for the human conscience of the 'legal' possibility of killing one's own kind will be aggravated. I do not want to know whether O'Dell is innocent or guilty, just as I am not interested in establishing the innocence or guilt of all those who openly, semi-clandestinely or clandestinely have been put to death in the last twenty-four hours - with no intervention from the Pope, no intervention from the European Parliament, and no outcry from public opinion. O'Dell must constitute a precedent, the nth precedent for modifying the still violent culture of a great country such as the United States. The United States had the first democratic Constitution and, in many people's eyes, this country is an example to be followed in many fields. Precisely because many, too many, of its states apply the death penalty, the US provides yet another excuse for those far less democratic communist countries which justify the existence of the death penalty in their more or less legal systems.
Kenya
Madam President, a few days ago a number of citizens who were peacefully demanding minimal institutional reforms for Kenya, necessary for the proper conduct of the forthcoming elections, were subjected to police brutality, resulting in the death of as many as seventeen people. The destabilization of Kenya would constitute a most serious blow to human rights and could destabilize the whole region. At least two things are therefore necessary. Firstly, for everyone, and particularly the European Parliament, to condemn firmly the savage conduct of the Kenyan police, and, secondly, for us to give Kenya every possible assistance to enable free and fair elections to be held in that country.
Madam President, like Mr Fassa, I too believe that the inadmissible police repression of opposition demonstrations in Nairobi shows that the Kenyan regime is based on violence and the denial of human rights and civil and political rights. I think that it is also right to ask for thorough constitutional reforms to be implemented in Kenya before the forthcoming presidential and administrative elections. Without these reforms the elections will be a farce, and yet another enforced legitimization of the personal power of Arap Moi. I ask the Council and the Commission to remind the Kenyan Government of Article 5 of the Lomé Convention, and at the same time to notify it of Europe's intention to suspend economic cooperation with Kenya if the regime continues to put down every request for political democratization with bloodshed. It is quite clear that Kenya is suffering from a lack of democracy and that, through this week's demonstrations, the Kenyan people are asking for radical reforms. I think that it is the European Union's responsibility to support this process; otherwise, our cooperation with that country may be useless.
Madam President, ladies and gentlemen, the reports that reach us from Kenya are really far from satisfactory. However, I should just like to make three points, and to put three questions to the opposition. Firstly, I have the impression that to some extent we are now achieving changes in the third world which did not occur in Central European states until the beginning of the 'nineties, in other words a shift in the blocks and regimes which were firmly established there and whose democratic legitimacy no one dared to shake or call into question. These are now being examined.
Secondly, an opposition is not necessarily a protector of democracy. Let us hope that the situation in Kenya is not similar to the one in Zaire. Thirdly, we must take care to ensure that street fighting and demonstrations do not take on a momentum of their own, so that later, when what they are demanding has been introduced, they can no longer be halted.
Now I come to my three questions. Firstly, the government accuses the opposition of not giving notice of rallies which were possible under the old law, which originated from the British colonial period, in order to give the impression, abroad, that they continue to be obstructed in their freedom of assembly. Is that true, or has the Commission any information on this point?
Secondly, what is the opposition's position regarding their willingness to refrain from using force when the constitutional changes that have been announced come into force? Thirdly, what does the Commission intend to do in order to ensure that President Moi really does introduce the constitutional changes that he has announced?
Madam President, ladies and gentlemen, we have heard so many reports from Africa about violence, wars, or violent quarrels erupting during demonstrations, and now these reports are coming from Kenya too. After a long period of colonial rule, and the transitional period that followed the period of colonial rule, it now seems necessary that we should offer these countries plans or support, whether financial in nature, or in the educational field, so that they really can find their way to democracy.
At the moment, the Lomé Convention is being renegotiated. It should be our objective to lay down, in the new Lomé Convention, the precepts of democracy, and we should also make instruments available for that purpose. For example, in these countries, people could be trained, and perhaps they could even come here and receive training in matters concerning administrative reforms or constitutional matters.
As far as Kenya is concerned, of course, it is not acceptable that demonstrations should be put down by force, regardless of whether the correct notification has been given or not. I believe that what we have here are human rights that should be safeguarded. We should be making it clear to Kenya, via the ACP Agreement and via existing cooperation with the EU, that in this area it must proceed by peaceful means.
Madam President, Article 5 of the Lomé Convention provides the essential framework for the characteristics required of every country for full accession to the Convention. In signing it, all the ACP countries undertook to respect human rights and to set out on the road to democratization and good government.
The events of the last few days in Kenya show that this country and its regime are still a long way away from the minimum standards needed to qualify any country as democratic.
The popular drive for democracy and freedom of the individual is now being manifested forcefully throughout the African continent. This has been the most important and positive new aspect of the situation in Africa for many years now, and could allow the whole continent to base its civil, social and economic development on a solid, agreed basis.
That is what was trying to emerge in Kenya, where opponents of the Arap Moi regime, in large demonstrations, called for legislative and constitutional reforms to allow the coming elections to be truly free and fair.
The brutal suppression of the demonstrations, which claimed many victims and was followed by a repressive wave of arrests, showed once more that the Kenyan regime appears to have no intention of accepting either freedom of expression or true democratization of the country.
Our Parliament must, therefore, strongly condemn the action by the Kenyan police, and all means of bringing pressure to bear must be implemented so that Kenya can turn a new page in its history.
For once we can express our support for the initiative of the international community, which, through the ambassadors of 19 countries in Nairobi, strongly condemned the tragic events and demanded that a process of democratic reforms be launched.
Developments in the Kenyan situation will, moreover, be of fundamental importance for the whole region, the region of East Africa and the Great Lakes, where more than ever there is a need to establish conditions of stability, democracy and development.
Peru
Madam President, Peru was previously in the news because of the hostages, but now there are other disturbing reports. Freedom of expression and the right to a fair trial are being trampled underfoot. I am referring to the existence of secret courts, the amnesty law which allows those who commit human rights abuses to go unpunished, threats to journalists and measures against any media which criticize the government, and the removal of three judges from the Constitutional Court by the Peruvian Congress - with the support of the government party - because of their opposition to a law which allows for the re-election of the great hero of the hostage-taking, Mr Fujimori.
All this conflicts with the principles on which a constitutional state must be based in 1997. It must therefore be made clear to the Peruvian Government that, unless there is a change in the situation and a return to normal life, it will be difficult for the European Union to have normal relations with Peru.
Madam President, it is the twentieth anniversary of Peru's last national strike, and today strikers are taking part across the country in mass marches for the economic, social and legal rights which are denied to them. Following this Parliament's delegation to Peru last September and the very serious reports given to us by Congressman Canseco in Brussels earlier this month, it is right that the European Parliament should today join with the protesters in expressing our concern about continuing and systematic human rights abuses in Peru.
Mr Conseco's testimony was made more poignant by the reports on Peruvian television last Sunday morning of an elaborate system of telephone-tapping by Peruvian security forces against opposition leaders and senior civil servants, including the government's own foreign minister, who I understand has now resigned.
It is in this context that we call for the reinstatement of the three judges removed from Peru's constitutional tribunal. The failure to do so will be a clear signal that repeated international calls for judicial independence and respect for democratic norms in Peru have once again been ignored.
It is in this context, too, that we must today condemn the pattern of threats and attacks against the media in Peru, which seek only to report freely and fairly on the abuses that have taken place. The bomb attack on the Global Television station in Puno last October, the physical assaults against three journalists from the En Persona television programme at Naña on 25 June, the ferocious attack against the political editor of the newspaper Ojo at San Miguel on 1 July, and this week's removal of Peruvian nationality from Baruch Ivcher, owner of Peru's TV Channel Two, represent an attack on independent journalism which should be prevented by constitutional safeguards.
Today, Europe adds its condemnation of the systematic use of brutal, physical torture by Peruvian security forces. Whilst welcoming the extension of the work of the ad hoc commission advising on pardons for prisoners unjustly convicted of terrorism offences, we call for full judicial review of these cases, and for full compensation to be paid in accordance with international human rights laws. Today we express our deep concern at Peru's long-standing failure to heed international protests against so-called faceless courts, which remain totally unacceptable to the international community.
Europe has its role to play in working with Peru to heal the divisions created by the mass poverty suffered in that country, not least with the aid for resettlement of internally displaced persons with which I am personally associated, but we can do so only on the basis of human rights guarantees from the government, which our debate today exposes as fundamentally lacking.
Madam President, at the time, we came out clearly against the kidnapping of a very important group of people in the Japanese Embassy. However, we also condemned - we proposed a resolution, but this did not go forward - the way in which President Fujimori entered the Japanese Embassy and murdered - we should not mince words, here - those persons who were inside, giving them no opportunity for legal remedy.
This was, I believe, quickly forgotten and was not discussed further. However, unfortunately, those of an antidemocratic tendency, such as President Fujimori, demonstrate how the acts they committed at that time have their correlation in the threats made against journalists - as comrade Howitt has told us - against the Diario de la República , and against television and radio stations. What is more, there have been unambiguous threats made against opposition leaders, such as Mr Díez Canseco, who was actually in Brussels for discussions with all political groups.
The reason behind the kidnapping has also been forgotten. The reason was, in fact, the inhuman situation in Peru's prisons of more than five thousand political prisoners. The European Union should look again at its relations both with Peru in this case and also with other countries in Latin America and examine how it should apply pressure to prevent a recurrence.
Mr Commissioner, I always look forward to your answers, but today I have to attend another meeting and must be on my way. I look forward to reading your answer in the Minutes of the sitting.
Madam President, Peru has always been one of our problem children in Latin America. First it was the economy, but that is doing rather better now. It has always been terrorism, and this has now clearly reared its ugly head again. Yet not everyone who attacks the government should be suspected of terrorist intrigues.
And now we are actually concerned about democracy in Peru. In May, at the inter-parliamentary conference in Caracas, we had plenty of opportunity to talk to our colleagues from Peru.
Freedom of opinion is under threat, the independence of the judiciary is threatened by the current government, and we should like to call upon that government, as a matter of urgency, at least to respect the rules that are enshrined in the Peruvian constitution. Only then can a balance be restored in that country between economic stability, the fight against terrorism, freedom of opinion and a renaissance of political life. There is no doubt that the current president does not want to know about political parties, and the parties themselves are also very weak. I believe, however, precisely because all our parties have links with Peru, that we should help and give warnings here. With this in mind, my group will support the resolution.
Madam President, a few days ago, Baruch Ivcher was stripped of his Peruvian citizenship. His crime? On his television channel, ' frecuencia latina' , he had reported on the tapping of telephones belonging to human rights activists and intellectuals. In Peru at the present time there is neither freedom of the press nor freedom of opinion. Anyone who expresses criticism of President Fujimori is putting his life in danger. A female secret service agent was quartered because she denounced government attacks on the press. Her lawyers were afraid for their own lives. Justice in Peru is muzzled. Three judges who considered a third re-election of President Fujimori to be unconstitutional were promptly prohibited from practising their profession. The Supreme Constitutional Court is about to be dissolved. The Peruvian system is increasingly coming to resemble a military dictatorship. A presidential advisor called Montesinos, but known internationally as Narco-General, is firmly in control. Courageous members of parliament, such as Xavier Diez Canseco, who visited us here in Parliament two weeks ago, have been and still are the victims of assassination attempts planned by people like Montesinos, and this has been proven. Thousands of political prisoners are vegetating, without trial, in prisons that are an affront to human dignity. Not even the Red Cross is allowed to visit them. At the same time, an amnesty law protects the military personnel by giving them immunity from prosecution for their acts of violence and atrocities.
We had an opportunity last year, when we were there, of holding discussions with President Fujimori. I can only say one thing: I have never experienced such an ice-cold, inflexible politician as him. Even if he can point to economic successes, a system that is so undemocratic that it forces the population to be quiet in order not to be murdered can in no way be tolerated by us. I expect the European Union to make any further cooperation with Peru conditional upon substantial improvements in the human rights situation and in democratization. Otherwise, we cannot continue to maintain our high expectations here.
Madam President, very unwillingly I cannot share the opinion of my friends Mr Kreissl-Dörfler and Mr Bertens. I have a rather different opinion on this subject.
When we talk about Peru today, we should never lose sight of what Peru looked like even as little as 10 years ago, and in what condition the country stood, when the acts of violence committed by criminal, terrorist organizations cost over 20, 000 innocent people their lives, and did incalculable damage both to society and to the economy. If we look at Peru today, we see a country that is very probably making great efforts to institutionalize a system, which is putting a stop to terrorism, and which is trying to give back to its citizens a broad measure of confidence in their own country.
We should not forget that the government of Peru has, for example, set up a commission to examine all the judgments that have been given in connection with terrorism. In recent months, this commission has revised over 500 judgments. We should also not forget that a military court has just convicted four officers for abusing their powers. Peru is making enormous efforts to shake off the bad reputation that originated in its terroristovershadowed past, and I believe that at the present time we would be well advised not only to criticise - sometimes that is necessary - but also to encourage and to support.
Sexual mutilations in Egypt
Mr President, I am pleased that, finally, after a number of fruitless attempts to bring this subject before this House, we finally have a common resolution on female sexual mutilation.
Firstly, I wish vigorously to deplore and condemn the practice of sexual mutilation of women, both in Egypt and anywhere else that this execrable practice takes place.
Secondly, I would like to place on record that this practice, originating in Africa and connected with old and archaic traditions, is not objectively embraced by any religious doctrine or belief and therefore the clumsy manipulations which attempt to justify a totally unacceptable practice are to be condemned.
And, thirdly, I would vigorously ask the European Parliament and the European Union, via the relevant channels, to force those countries which carry on this practice to scrupulously respect human rights in general and the undeniable rights of women, on the basis of absolute equality.
Respect for the rights and dignity of women must be a firm and urgent requirement. By fulfilling this resolution, we will be helping to improve the quality of life of many women and will be helping society in general and those people who carry on this practice to become more aware of what it genuinely represents.
I would therefore insist that it be fully upheld.
Madam President, after many struggles all that has been achieved so far must count as aquis , if we take into account the 1989 United National Convention on the Rights of Children, the 1995 Peking Conference on Womens' Rights, Article 4 of the Declaration on the Abolition of Violence against Women, the results of the International Conference in Cairo, and others. And now, the Administrative court in Cairo proposes to allow public hospitals to carry out excisions in women, so reversing a decision of the Minister for Health which banned that operation.
What, then, was the point of all the conferences, declarations, conventions and decisions, when there is not even a rudimentary intervention to prevent extreme violations of human rights? We consider it unacceptable to use religion and custom as excuses for acts of violence against women, and much more so, against under-age girls who do not have the right of choice. what right does an Administrative Court have to go against human nature and human dignity? The European Union has a duty to oppose such retrogression, which is being attempted mainly by Islamic fundamentalists once more against women, and should raise its voice to defend womens' rights which are after all human rights too. The imposition of sexual excision in women supposedly for religious reasons is an act of barbarism, a violation against the laws of nature, it is the deprivation of a right with which nature has endowed women. Besides, who can foresee the bodily and psychological consequences of so violent and unnatural an operation on the woman's organism? The European Union must undertake information campaigns in countries with which it is associated in any way, and has a duty of care to ensure that Member States ban the operation of excision within their domain.
Madam President, it is sad that we in Parliament have to speak out once again - and that there is reason for us to do so - against the genital mutilation which is still taking place across the world, and not just in Africa, as it is convenient for us to think. This kind of practice is also taking place in Europe. It is in fact a violation of women's rights and their control over their own bodies, and it simply cannot be tolerated. We were therefore shocked when the Cairo Administrative Court set aside the ban which the Egyptian Government had imposed on genital mutilation.
I think it is right that Parliament should speak out against this, while saying at the same time that we must do everything to banish and take legal action against this genital mutilation, not least in our own Member States.
Madam President, I support many of the things that the previous speakers have said. For women, this is one of the most serious violations imaginable, and it is not justified on either religious or medical grounds. Unfortunately, in many areas of the world - not only in Europe, but also, to some extent, in Asia - it is regarded as a tradition, which we can deal with only by enlightenment. It is one of the most delicate problems, when one is speaking to African women or women from these countries, because, basically, resistance must come from among the women themselves, with our help, so as to break with these traditions.
Therefore we really should do everything in order to contribute to this enlightenment. We can only appeal to the Egyptian Government. Egypt wants to be seen to be a modern country, a major, leading country in the region. It is helpful to bring enlightenment and to challenge this tradition, which unfortunately the women in these countries also want to maintain. Here too, we should see to it that, via our own channels, we do more to fight it than is already being done by the United Nations and UNICEF.
I condemn genital mutilation, Madam President, and as rapporteur on the association agreement with Egypt, I am disturbed by this court judgment. However, the fact that the government is appealing against it is a good sign. In my view, this illustrates the difficult campaign which President Mubarak is waging to keep his country out of the clutches of a fanatical orthodox religious group. Confusing information - for example that chewing gum from Israel contained a sexually stimulating adrenalin substance - forms part of the continuing pattern of attempts by fanatics to gain control of the government. It was reported recently in the 'Financial Times' that one militant Islamic organization was announcing a cease-fire after five years. Egypt suffers from overpopulation and all the development problems which go with it. It is part of the Middle East and an important country in terms of the peace process.
I would therefore draw a political conclusion: it is important for the EU to adopt and conclude the association agreement as quickly as possible, so that we can include Egypt permanently in our Mediterranean policy activities.
Madam President, female circumcision in Egypt poses an interesting legal problem for Parliament. In countries with a western legal tradition, the administrative courts and Councils of State, where they exist, have the fundamental function of protecting citizens from abuses by the public authorities and Governments. In Egypt precisely the opposite has occurred. For that very reason it is absolutely essential for the European Parliament firmly to oppose this appalling practice, which is merely derived from case law, to protect both civilized legal culture not only in the West, but also worldwide, and all those resident in the European Union, bearing in mind - as some of our colleagues have been saying - that female circumcision is, I am sorry to say, also practised within some Member States of the Union.
We strenuously condemn the decisions by the Administrative Court of Cairo and the Egyptian Council of State, which bear witness once again to the further advance of fundamentalism in many countries - in the present case, through female circumcision, and elsewhere through the family code or acts of terrorism. In condemning female circumcision, which is sometimes fatal and always causes lifelong disablement in terms of fully developed sexuality, a sexuality that allows and gives full value to pleasure and enjoyment - why not raise it to the status of a human right? - we shall be aiding the Egyptian Government and all Muslims who oppose the fundamentalists.
We must clearly show that these physical tortures entail a symbolic violence, as the anthropologist Maurice Godelier put it, alienating women and inducing them to re-enact these barbarous practices, as a way of justifying what some people refer to as 'cultural practices' since, they say, they are accepted and practised by women themselves.
Let us finally denounce the hypocrisy and cowardice, or at best the ignorance and thoughtlessness, of those who - even here - sometimes on a pretext of pseudo-tolerance take refuge behind respect for cultures and cultural practices and so cast doubt on the universality of human rights and respect for the physical integrity of any human being.
The judgement of the Administrative Court of Cairo, annulling the decision by the Egyptian Minister of Health to forbid the practice of female circumcision in Egypt's public hospitals, marks a step backwards in the struggle to prevent the sexual mutilation practised upon women in Egypt and elsewhere. The Egyptian Government had reached a just decision, in accordance with the Universal Declaration of Human Rights and the proceedings of the international conferences on women held - in case we had forgotten - in Cairo and Peking. We should, therefore, encourage the Egyptian Government to continue its efforts by lodging an appeal from a judgement that is at odds with the most fundamental human dignity.
But, quite apart from the problem now confronting the Egyptians, we must bear in mind that circumcision practised on women is far from having been eradicated from the world. In the 1980s UNICEF launched a campaign against it, but the struggle is, sadly, still continuing. Even within our own Member States, this practice, although prohibited, has many followers who are very often shown culpable leniency. Because, I say again, respect for bodily integrity is a fundamental right of a human being and, ladies and gentlemen, no tradition and no religion can justify a violation of that right.
Tunisia
Madam President, Tunisia is officially a democracy, but it certainly is not yet one in reality. The economic modernization of this country has indeed improved living conditions for Tunisians, but not their opportunities for actually exercising their political and civil rights. A peculiar form of persecution has grown up in this country: any person not identifying him or herself with the dominant party is actually prevented by the authorities and even by individuals from exercising such fundamental rights as freedom of movement and freedom of expression, although in theory these rights are recognized.
This is demonstrated by the case of Mr Chamari, who certainly cannot be prevented from returning to his country just because he took part in a meeting with representatives of the European Parliament. So not only the exercise of democracy in Tunisia, but also, and above all, the dignity of this Parliament and of the European Union as a whole are at stake.
Madam President, ladies and gentlemen, Commissioner, though we are dealing with the resolution on Tunisia today, that is not because the situation in Tunisia is particularly bad. There are many countries in which human rights abuses are altogether worse and more extensive. But we regard Tunisia as our neighbour, our friend, and we are particularly critical towards our neighbours in North Africa who find themselves in a difficult and precarious position.
We are convinced that the economic and social development of every country, including Tunisia, is crucially dependent on the parallel development of human rights. And on this point I should like to say quite clearly that in the past there have been very positive developments in this area. I should also, however, like to say equally clearly that in recent times we have experienced certain events which we are not exactly overjoyed about. Amongst other things, a member of a political organization who took part in a colloquium in Brussels was treated very roughly, to put it mildly, on his return home, and in this as in other cases, differing accounts are given as to what happened.
We believe that Tunisia should in fact be a symbol, a test case for free, democratic development in North Africa. If there is one means of opposing extremism, one means of opposing radical fundamentalism, one means of opposing tendencies towards isolation and dictatorship, then that means is the safeguarding of human rights, and the positive development of human rights, and this seems to us, particularly in Tunisia, to be possible, achievable and very necessary.
Madam President, I believe that Parliament is finally living up to the declarations of friendship it has made towards Tunisia. For the first time, it is telling things the way they are, and I believe that is important, and that it should be emphasized.
There is in fact a paradox in Tunisia. On the one hand we have genuine economic and social progress, and the very specific declarations made by President Ben Ali, but on the other hand we have a deteriorating situation with regard to human rights and lack of progress towards democracy. So I believe it is important that, as a sign of genuine friendship, Parliament should say these things to the Tunisian Government and authorities, so that our dialogue can be based on reality and not on imaginary situations or pious hopes.
I think that if we take that as our starting point, we can develop more constructive relations with Tunisia. A lot of hard work will be needed. We are going to have to be very firm with our Tunisian friends, with the authorities, and we should not hesitate to take every opportunity to remind them that what happened to Mr Chamari and what happened to Mr Moada are certainly not encouraging signs for the purposes of closer relations with the European Union.
Madam President, I too subscribe to what my colleagues have said and I am astonished that, in a country like Tunisia, where there has been economic progress and an improvement in the living conditions of the population, proper democratization of the country has not developed at the same time. On the contrary, in addition to the acts of intimidation and aggression that have already been mentioned, there have been other acts of intimidation, such as persistent recourse to the death penalty, indiscriminate restriction of the possibility of leaving the country, and even the threat of being banned from return to one's own country, as in the case of Mr Chamari.
For all these reasons, and also because we want Tunisia to be a reference point in an area like the Mediterranean, which is particularly at risk, we think that it should constantly be borne in mind that the cooperation which the Union has entered into with the countries of the area is subject to respect for human rights, and is impossible without a proper process of democratization.
Madam President, as a member of the Group of the Party of European Socialists, I would like to point out that use of this urgent parliamentary procedure in connection with a partner country such as Tunisia is inappropriate and counter-productive - a parliamentary dialogue should have taken place first.
If we proceed in this manner, we could easily give rise to a lack of understanding and we are well aware that mutual lack of understanding is the worst enemy of partnership. There is a risk of provoking a confrontation between institutions, between parliaments, and this is contrary to and harms the spirit of mutual agreement of the Euro/Mediterranean partnership.
The European Union Tunisia Association Agreement must develop over a specific period of time. It has not yet been ratified. Is it not, then, premature for us to be expecting results? The period of time set is twelve years. We cannot prematurely demand all the results before the agreement has seen the light of day and entered into force. So, when taking stock, we also have to take stock of the progress that has been achieved. It is worth mentioning that, just a few days ago, approval was given to a law reinforcing popular sovereignty and, also, progress is being made in the area of representation of women and young people. This is also significant and I would therefore stress that, if we are seeking a fruitful dialogue, we have to use the appropriate procedure through parliamentary channels. Early parliamentary dialogue, before any of the institutions - the European Parliament or the Tunisian Assembly - is able to make a unilateral pronouncement.
This is the normal way for partners to behave.
Madam President, I am going to put a different point of view. The European People's Party will not be voting in favour of this motion. Our group is just as interested in human rights as all other Honourable Members, and does not deny that breaches of human rights are a serious matter; but we must not take the edge off the strong message we want to send by blanket condemnation of absolutely everything that is at all dubious.
As far as Tunisia is concerned, the pretexts put forward in the motion for a resolution are flimsy and the evidence slight. The Tunisian Government is said to have created obstacles and obstructed freedom to come and go and to attend a meeting - not an institutional meeting - in Brussels. Admittedly, there were fears that one of those who did attend - meaning all those not prevented from doing so -might have been unable to return home. Once again, we need proof! Finally, it is said that a Tunisian citizen was intimidated.
That in itself would be enough to prevent us voting for this motion, but also, and more importantly, our refusal to join in the criticism of Tunisia is inspired by the fact that there are many other charges that could be laid or condemnations uttered against a certain neighbouring country in the Maghreb, the tragic destiny of which is causing us such concern today.
In terms of proportion, how can possible obstacles to freedom of movement or even intimidation compare with the thousands of appallingly mutilated bodies littering the soil of Algeria? Who says anything about it? Why do we have nothing to say about this tragedy? We might have expected Algeria to be the subject of debate, and here we are finding fault with Tunisia, which is not a source of any instability and is not and will not be a threat to security in Europe or in the African continent. That is why we call upon this House to refuse to condemn Tunisia today.
Madam President, Tunisia was one of the first countries with which an association agreement was concluded and for years has set an example of moderate policy. The country lies sandwiched between the dictatorship of Libya and Algeria, a country where there is terrorism. I too am concerned at the growing number of events which have no place in a state based on the rule of law. However, like Mrs Izquierdo Rojo and Mr Soulier, I believe that precisely because of our good relations with Tunisia, we should have discussed this with all the authorities there at a different level, a parliamentary one. My group is therefore completely unable to support the resolution as it stands at present.
The country is now being stigmatized and thereby also gaining an undeserved image which plays into the hands of the fanatical orthodox Islamic groups, and that is exactly what we do not want. Unfortunately, Madam President, my group cannot support this resolution.
Madam President, I should like to respond immediately to Mr Soulier and Mrs van Bladel. I am quite dumbfounded. The aim of this resolution is to send some positive ideas to the Tunisian Government, and not just to express condemnation. However, when Mr Soulier - as chairman of the Subcommittee on Human Rights and representative of a large group of Christian Democrats which has just argued against us finally discussing Algeria once again here in the House - dares to say that we should not be talking about Tunisia but Algeria, then I am quite staggered. I can imagine that some of my French colleagues here are rather cautious as regards their former colony.
Madam President, by adopting a resolution on 22 May 1996 on human rights violations in Tunisia, this House helped to bring about certain positive results. The two MDS MPs, Mr Moada and Mr Chamari, have been freed, as have various opposition members and trade unionists. Unfortunately, those concessions have been limited and specific, and the violations of human rights have continued.
Deprived of passports - this is what actually happened, Mr Soulier - or under pressure, the persons invited by those who set up the meeting of 11 June at the European Parliament were unable to attend. They were also targeted by a violent media campaign, which actually went so far as to demand that some of our guests should be stripped of their Tunisian nationality.
Mr Moada, the former MDS MP, who has been under house arrest since his release - and this is what actually happened - was recently molested by the police officers responsible for his surveillance. He is currently in hospital, and I for my part do not recognize any hierarchy when it comes to respect for human rights.
The information and communication media are still under high-level surveillance, prompting the World Press Association to vote to exclude the Tunisian Press Association for its failure to defend the freedom of the press.
This House has no intention of becoming a court of law, nor of adopting a didactic stance, but we would call the attention of the Tunisian Government to its failure to comply with the commitments it entered into in the association agreement with the European Union, which are based on respect for democratic principles and human rights.
That is the essential subject of this debate and of the compromise motion for a resolution of which I am a joint signatory, in the hope that the Tunisian Government will put an end to its policy of harassment and restriction of liberty against defenders of human rights and will respect freedom of opinion, expression and association.
Dealing first of all with the question of the death penalty on Joseph O'Dell in the United States, anybody who heard the debate will have great respect for the strength of feeling expressed by so many Members of the House and the force of the arguments put forward.
The text of the resolution does not actually ask the Commission any questions and so the Commission should not take a position on the precise terms of the resolution. It is normally its practice not to comment on specific cases of this kind. But the Commission would like to stress that it is very sensitive to the issue of the death penalty and takes the view that the guarantees laid down in the international pact of civil and political rights and other international instruments should be properly respected. That international pact forbids the arbitrary application of the death penalty.
With regard to Kenya, the European Commission participated in the framework of the Donors' Democratic Development Group in Kenya in the drafting of a joint declaration on free and fair elections later this year in Kenya. This declaration emphasizes the importance of access to the ballot, access to the electorate, access to information and freedom of assembly. It is those four points which amount to an irreducible set of conditions to arrive at free and fair elections in Kenya.
We were asked what have we done about it. The declaration was handed over to President Moi on 6 May. It was agreed that the Donors' Democratic Development Group would meet regularly with the highest Kenyan authorities to have a dialogue on basic questions relating to the forthcoming elections in Kenya. That resulted in another meeting with the President on 1 July.
Currently the group is working out recommendations with regard to election monitoring and an expert financed by the European Commission as part of the technical team assisting the Donors Democratic Development Group. The events which took place last week in Kenya, which reference has been made to in the debate, prove that the situation is deteriorating and that the need for dialogue between the government, the opposition and the donor community is all the more important. It is in that context that the statement of the European Union Member States and the Commission, made public on 9 July in Nairobi must be seen.
The European Union underlined its concern about the escalation of political violence and reiterated its earlier statements that Kenyans must be able to exercise their democratic rights in a peaceful environment. The European Union renewed its call to all parties concerned - government and those advocating reform - to refrain from violence and to resort to peaceful means to settle political issues.
Turning to the question of Peru, the Commission shares the concerns relating to the resignation of the three judges of the constitutional court and takes note of the points made with regard to human rights and press freedom in Peru. The situation in Peru is monitored closely by the Commission which, in accordance with the positive approach adopted by the European Union, is doing everything in its power to support efforts to promote and safeguard human rights in the country. It is only fair to take account of what Mr Habsburg-Lothringen said, namely that whatever the problems may be, the situation in Peru is very different from what it was some years ago. Nonetheless the Commission hopes that the current state of affairs will not pose a threat to the independence of the judiciary and shares Parliament's concern for freedom of expression and the hopes that the Peruvian Government will take steps to ensure freedom of expression and of the press. It is important to continue to support action, to consolidate institutional independence and to ensure genuine democracy.
With regard to the situation in Egypt, the Commission fully agrees with the outright condemnation of the practice of female genital mutilation in Egypt and, for that matter, in any other country. In order to help eradicate this practice the Commission is considering a number of ways to exercise a positive influence such as information and publicity campaigns, seminars, training of councillors and medical personnel and education campaigns, especially in rural areas. This issue should be tackled by means of an extensive long-term campaign for which the support of political and religious leaders and health authorities is necessary in order to make it effective. The Commission will encourage actions with that goal in mind including the very important work of UNICEF against this practice.
The debate on Tunisia was somewhat different from some of the earlier debates in this section of the afternoon's proceedings in this sense: as far as Tunisia was concerned, the House was not united in its view. Three speakers spoke against the criticism of the Tunisian Government. The Commission is closely monitoring the statements concerning measures taken against opposition members of parliament or members of civil society in Tunisia. It is of the opinion that all means, including diplomacy, should be used to ensure that there is nothing done to prejudice the observance of human rights and democratic principles. The Commission welcomes the assent given by Parliament to the European Union Tunisia Association Agreement which the Commission negotiated with Tunisia, which was signed in July 1995 and which will enter into force after the forthcoming ratification by the remaining three Member States of the European Union.
This agreement contains two major innovations: on the one hand, respect for human rights and democratic principles becomes a central element of the accord; on the other, a political dialogue on subjects of common interest is instituted. This agreement should be seen in the light of the political and security components of the Barcelona Conference which launched the Euro/Mediterranean partnership in November 1995. It is relevant also to point out that we are not just a passive spectator of the scene. In 1996 the Commission funded sixty-two projects to promote democracy and human rights benefitting all the partners in the southern and eastern Mediterranean, including Tunisia.
I know there have been no speakers with regard to the Philippines, but there is a resolution. I would say in response that the Commission welcomes the negotiations between the National Democratic Front and the Philippines Government to settle their long-standing dispute. The talks are currently stalled. Personally, and on behalf of the Commission I would suggest the inclusion of a paragraph in the present resolution encouraging both parties to resume the talks as soon as possible. We have been providing assistance in some of the areas where the NDF has been active. All our rural development projects in the Philippines are in the poorest parts of the country, seeking specifically to help those who are worst off.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 5.30 p.m.
The next item is the joint debate on motions for resolutions by the following Members:
Bertens, André-Léonard, Fassa and Frischenschlager, on behalf of the ELDR Group, on anti-personnel mines (B4-0596/97); - Dupuis, Dell'Alba and Macartney, on behalf of the ARE Group, on anti-personnel mines (B4-0625/97); - Moreau, Alavanos, Manisco and Puerta, on behalf of the GUE/NGL Group, on anti-personnel mines (B40648/97); - Günther, Fabra Vallés and Cushnahan, on behalf of the PPE Group, on a convention completely banning anti-personnel mines (B4-0660/97); - Swoboda and Vecchi, on behalf of the PSE Group, on anti-personnel mines (B4-0677/97); - Telkämper, Hautala and McKenna, on behalf of the V Group, on anti-personnel mines (B4-0691/97).
Madam President, I would first like to raise a point of order. You said that there were no speakers on the Philippines, but I have checked and I was in fact down to speak for one minute to say what has indeed now been said by Sir Leon Brittan. So matters are in hand in that respect.
During this debate on anti-personnel mines, 25 people are likely to be killed by such a weapon. Meanwhile, the demand from us as a society for the banning of anti-personnel mines and the trade in them has grown into a debate. I too am pleased that the Canadian Government has taken the Ottawa initiative, which has been followed up by the Brussels Declaration. In Oslo, the final touches are now being put to a fully fledged convention, which is likely to be signed by more than 100 countries in December. I am also delighted that the Council and the Commission have shown that, as far as they are concerned, their heart is in the right place.
In the short time which I have as an author to speak about the banning of anti-personnel mines, I should like to take the opportunity to say that my group will vote in large numbers for the amendment to the resolution saying that we regret that Finland and Greece, two European Union countries, have not signed the Brussels Declaration for their various reasons. We think that is wrong, and so we are supporting this amendment.
Mr President, we are all aware of the importance of this convention, which could be signed in Oslo at the end of this year. There is one fly in the ointment, as Mr Bertens has just said - there may be some confusion in the minds of our Finnish friends, who seem to be confusing anti-tank and anti-personnel mines. It might be as well for the Commission to send a few experts to explain to them that, on their Russian border, the problem of Russian tanks cannot be solved with anti-personnel land mines. Similarly, someone could explain to our Greek friends that there is a difference between anti-personnel land mines and naval mines, and again it might be appropriate to send a few experts to explain the details.
Having said that, I believe it is important to be unanimous, in other words that Finland and Greece should join with the other thirteen States of the Union, so that it will be the Union as such that unanimously defends this position on a convention which is really of the greatest importance.
Madam President, the Brussels conference on landmines, which has already been mentioned, impressed all those who were able to attend it. We were also able, at that conference, to record a small success, inasmuch as the disarmament conference on conventional weapons, which was happening in Geneva at the same time, finally agreed to appoint a coordinator for landmine clearance, something that had been on the agenda for a long time.
On the question that has been raised regarding Greece/Finland, I should just like to say one thing. What we say should be true, but we do not always have to say everything that is true. With this in mind, I should like to argue that we should not agree to this amendment. Instead, we should seek to persuade these two countries to overcome their reservations and join the other 13 countries - and this is something that I would welcome very much - in signing the Brussels declaration. I do not think, however, that on this account they should now be given special mention in the resolution. Mr Bertens, at the press conference in Brussels, gave a clear indication that this would be the case.
A second point, which is very dear to my heart, is the clearance of mines, because one thing is connected with another. Here we are looking, above all, at the possibilities offered by mechanical landmine clearance. However, I would ask the Commission to ensure that the funds earmarked from the Community budget for mine clearance should again be set at the same level as in the 1997 budget, so that we can continue our work. It is not only a matter of mines in Africa and Asia, but in the meantime we have also seen this scourge on the EU's own doorstep, in Eastern Slavonia, and we cannot send refugees back to an area where mines have been laid. Therefore I would earnestly entreat the Commission to take action on this issue.
Madam President, not least thanks to the constant, courageous initiative of the European Parliament, the campaign for a total ban on anti-personnel landmines is gaining ground and could lead to significant results.
Anti-personnel landmines are, we would like to stress, probably the most dangerous and deadly weapons in existence today, because they no longer have any real military purpose, but they strike civilian populations indiscriminately, leaving thousands dead and disabled every year, and rendering whole regions unusable for decades.
In many countries of the world, even if the political conditions can be achieved to bring conflicts to a close, the presence of thousands of landmines prevents the return to conditions of security and development for millions of people.
Despite the opposition of certain large countries outside the European Union, the negotiating process to conclude an international treaty for a total ban on landmines is already under way, and the European Union and all its Member States must support it effectively and take a very active role in it.
The Council Decision of 1 October 1996 provided an initial political basis for a European initiative in this matter, but today this needs both to be given concrete form internally, through the assumption of binding commitments to abolish anti-personnel landmines in all European States, and to be updated in international terms, through the adoption of a strong political initiative.
Ninety-seven countries have already signed the Brussels Declaration, and in September in Oslo a major milestone in the negotiation process will be reached within the framework of the Ottawa process.
Now all Member States, without exception, must join and support this process, by signing the Brussels Declaration, and the Council must adopt a joint initiative along those lines. It is necessary to foster the broad participation in Oslo of governmental and non-governmental representatives and to support the draft treaty for a total ban on antipersonnel mines, and strengthen its scope as regards assistance to victims of these devices.
We ask the Commission and the Council to intensify their action to ensure that the blocking of the trade in landmines is scrupulously adhered to and that mine-clearing operations and action in support of populations affected by the consequences of landmines are strengthened.
Madam President, it has already been mentioned here that Finland and Greece have not signed the Brussels agreement or declaration on a complete ban on landmines. In my opinion it will be a very good thing if the European Parliament deplores this. As you know, my Group supports the idea of mentioning Finland and Greece explicitly in this resolution, and has in fact proposed this. Unfortunately, Mrs Günther, even in this house there are undoubtedly Finns who think that whatever is left unsaid is simply not true; you have said yourself that not everything which is so needs to be said. Many Finns believe that Finland's eastern border cannot be defended without landmines.
Commissioner, may I ask you whether you think there is any aspect of the use of landmines to defend Finland's eastern border which concerns the European Union? It is, after all, an external border of the European Union. I know that this is a very sensitive issue, but nonetheless I should like to ask you about it.
The Commission has used its influence and resources on a very considerable scale to help overcome the anti-personnel landmine tragedy. The forthcoming Oslo conference is the opportunity for states to negotiate a convention on the prohibition of the use, stockpiling, production and transfer of anti-personnel landmines.
It is the opportunity to transform the political support expressed by 97 states at the Brussels conference into an international legally-binding treaty to be signed in Ottawa in December.
The European Union is fully committed to the goal of the total elimination of anti-personnel landmines and all Member States will be represented, either as full participants or as observers, at Oslo. Of course it is a matter of regret that two members of the Union do not currently feel able to subscribe to the total ban. But this should not obscure the enormous contribution that the European Union has made on this issue. We are the largest single contributors to the UN voluntary trust fund - over ECU 10m in the last three years. Apart from the UN's effort we are the world's largest sponsor of mine actions in all the most afflicted countries - ECU 75m in the last three years. We have programmes for the development of new technologies for mine detection and we have responded to the call for more assistance to the victims of mines with a pledge of ECU 1.4m to the International Committee of the Red Cross.
We will continue our major contribution to the financing of actions relating to anti-personnel mines, taking account of the overall limitations on the Community budget.
The conclusion of the banning treaty in Ottawa will be a great achievement. I hope that all the mine-afflicted countries will be signatories. But that will not be the end of the process. Our work will not be completed until there is an effective global ban implemented by all states; until all mines are cleared from areas of habitation and economic use; until all victims of mines are properly cared for.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on motions for resolutions by the following Members:
Papakyriazis and others, on behalf of the PSE Group, on forest fires and the disaster in the forest of Thessaloniki (B4-0611/97); - Papkyriazis, Theonas and Alavanos, on behalf of the GUE/NGL Group, on the fires in Greece (B40647/97); - Trakatellis and others, on behalf of the PPE Group, on disasters and fires in Greece (B4-0663/97); - Daskalaki and Kaklamanis, on behalf of the UPE Group, on the fires in Greece (B4-0695/97); - Ewing and Macartney, on behalf of the ARE Group, on the floods in Scotland (B4-0623/97); - Habsburg-Lothringen and Oomen-Ruijten, on behalf of the PPE Group, on the recent environmental disaster in Austria (B4-0658/97); - Robles Piquer and others, on behalf of the PPE Group, on the damage caused by the violent storms in Chile (B4-0659/97); - Kristoffersen, Habsburg-Lothringen and Oomen-Ruijten, on behalf of the PPE Group, on the disastrous floods in Poland and the Czech Republic (B4-0665/97).
Madam President, the motion we have tabled says it all and I do not have anything to add. We support it. I would just like to ask the Commissioner three questions:
First, does he not think it is time to get on with something we have been talking about for a long time, namely Community coordination of efforts to prevent and fight forest fires? Possibly by means of the much-discussed Centre for Fire Protection, which we have talked about for so long and which we would very much like to see established in Greece.
Secondly, can the Commission guarantee that it will finance any supposed or actual development plans based directly or indirectly on areas previously occupied by forests that have been burned?
Thirdly, our motion makes frequent mention of Regulation 308/97. Commissioner, has the Greek Government submitted plans for the prevention of fires up to next November, as it should, so that it can be helped by the Community to implement them?
Madam President, every year, in Greece and other Mediterranean countries in the Community as well, vast areas of forest are destroyed by fire. The fires in the last few days in Greece were particularly devastating, especially the one near Thessaloniki, Europe's cultural capital, which destroyed more than half of the beautiful cedar-covered hill which was the city's only lung. For that reason we ask the Commission:
Firstly, to provide immediate economic aid to help those affected and restore the damage.
Secondly, to make full use of every option available within the scope of the relevant programmes, such as INTEREG II C and Regulation 308/97, for preventive action and more effective fire-fighting measures in the Community's high-risk areas.
Thirdly, to provide in future the possibility of funding from the Cohesion Fund for activities and programmes of reforestation in previously forested areas that have been burned.
Fourthly, to realise that protection of the environment and of our forests is exceedingly important, and that the Community ought at last to strive for an overall forest protection and reforestation policy, granted that forest fires are disasters which cost a great deal in both economic and ecological terms.
Fifthly and lastly, to go ahead with the creation of a European Centre for Fire Protection for the systematic study and application of new technical methods of forest protection and fire-fighting, which could have its headquarters in Greece.
Madam President, as has already been said, in recent years the South of Europe burns every summer and is flooded every winter. And we come back here and say the same things every time.
In Greece, as we heard at the beginning of July, the forest around Thessaloniki was burned, and very many cultivated areas in the Peloponnese and elsewhere were also burned. So what is to be done? First of all, there must be assistance and economic aid for those who sustained great damage, but that is not enough. The Member States should of course adopt the necessary measures, but what has happened so far about all that the European Parliament has proposed and the Commission has supposedly approved? What happened to our resolutions of September 1994 and September 1995, in which we called for joint action, a European Centre for Forestry Policy, and means for the training of those responsible at local level for fire-fighting? A campaign is needed to inform citizens, but the Commission should also monitor the efficacy of the measures adopted.
Some things were said by Mr Papayannakis, and I will not repeat them. In the context of its effort to protect Europe's environment, the Commission should do whatever is needed to prevent and ban building on burned-out forest areas and to prevent the related profiteering and criminal activities. The Mediterranean is a high-risk area, especially in the summer, and in the resolution we call for integrated fire protection plans for forests. We also call on the Commission, at last, to develop a global prevention strategy, working along with the Member States but also supervising them in some way. We also ask it to develop mechanisms to make that strategy effective.
Madam President, it is not just in the south of Europe but also in the north that we have climatic problems. People do not usually think of Scotland as being dry but the north-east corner, where I was brought up, is very dry and so the impact of having one-tenth of the annual rainfall in two days was just far too much for them to cope with. So I am joining in the plea for some European assistance for this area. It is very important that Europe has a disaster fund so that it can respond and make the Union popular with its citizens.
In the county of Moray we are talking about a disaster costing well over £50m at the first estimate. So the plea is for assistance from Europe. We do not want to hear: ' we gave you assistance for Objective 1 and 5b, use some of that money' . Resist that temptation. Give us some extra. Then you will find that the European Union is even more popular in those areas than it is now. So I am very happy to support my Greek colleagues in this plea.
Madam President, Commissioner, as you know, in the last few days there has been a great wave of bad weather sweeping over Europe, which has left flooding and devastation in its wake, and in some cases, as we have learned from the news, is still doing so, for example along the German-Polish border.
One of the countries most seriously affected by this disaster is Austria. In Lower Austria and Styria, whole rows of valleys and regions were cut off from their surroundings for days on end, huge areas of crops have been destroyed, thousands of homes have been flooded, and the infrastructure, such the telephone service etc., is in some cases still not working. The damage in Lower Austria alone is currently estimated at over one billion Austrian schillings. I am convinced that now is the time to show European solidarity with those affected. I very much hope that the Commission in particular is now exploring every possibility of providing, where possible, rapid and nonbureaucratic assistance.
Madam President, natural disasters do not only happen in the Old World. We should spare a thought for other people. After a long period of drought in Chile - a country which one of its writers described as a geographical aberration - there has been terrible flooding, high winds and snowfalls. Seven regions in the centre of the country, almost two thirds of the country's area, have been affected: 60, 000 people have been made homeless; about thirty people have been killed and many hundreds of people cut off. Logically, a state of emergency has been declared. I believe that we, given that we have a specific cooperation agreement with Chile - a country which has always set a good example in terms of political and economic life in recent years - should demonstrate our sympathy for that country's tragic circumstances and that the Commission should - it has certainly already done so or will be doing so - attempt to coordinate aid from the various European governments, contribute its own aid and thereby improve a situation which, if we were to look beyond our own borders, cannot fail to move us.
Madam President, the various disasters in Austria, which have just been mentioned, also affected the Czech Republic and Poland, particularly at the beginning, and these two countries are still suffering as a result. We often adopt solidarity resolutions, but we should remember that we have an obligation, in the first place, to European countries, which share our culture and history, particularly when those countries have suffered so much in recent decades. For it is, in particular, those nations that lay under Soviet occupation who have paid the real price of the Second World War. In such cases we should express our solidarity clearly, and in as non-bureaucratic a manner as possible. Bureaucratic assistance is never as good as spontaneous, active assistance.
Madam President, with regard to the tight economic situation in Poland and the Czech Republic, it is a very heavy burden, in terms of social equilibrium, that these two countries should now have to cope, in addition, with the consequences of this environmental disaster. It is particularly hard on people who have lost what they toiled so hard for.
Environmental disasters do not have purely natural causes. It is not enough to bewail such disasters; it is also up to us in the West to take preventive measures on behalf of the East and the South. I am referring here to Rio + 5, and the unfortunate fact that it was still not possible to agree on CO2 consumption, which of course needed to be reduced, by a definite figure, in order to prevent environmental disasters from happening in future. I should also like to ask the Commissioner why the Commission has still not taken any steps, within INTERREG, which is used, for example for cooperation on the 'renaturing' of rivers, in order to seek to obtain a joint fund. There is still the difficulty of financing joint projects in a manner which really is uncomplicated. I should like to ask you to give us an answer on that point. All I can say is, hands off the concreting of river banks! It should not happen, because that is what leads to such disasters, and therefore the Commission should not pay out a penny for concreting river banks, for example the R. Havel in Brandenburg, in the context of the trans-European river network scheme.
Madam President, firstly on behalf of the Commission, I should like to extend our sympathy to the victims of the storms which have hit regions of the United Kingdom, of Austria, Poland, the Czech Republic and the forest fires in Greece, and also extend our sympathy to those affected by the recent floods in Chile.
Turning first to the European Union Member States concerned, the 1997 budget does not carry any appropriations for emergency aid for disaster victims in the Community as the item B 43400 was given only a token entry for the second year running. As regards the damage caused to agricultural production potential and to economic and productive structures, we are able, under the existing procedures, to examine any proposal that may be made by the authorities of the Member State concerned for a structural fund assistance within the financial allocations set and by redeployment of these allocations.
But it is not the purpose of the structural funds to provide compensation for damage caused by natural disasters. Their support can be no more than indirect. That means that it is up to the competent authorities in the Member States to take an imaginative view of things and to put proposals forward that priority should be given to the disaster areas in the allocation of general aid for economic development. That really is what I can offer for countries such as Austria. They have to take the initiative in that way.
With regard more specifically to protection of forests against fires, the Council earlier this year extended the Community fire prevention action for five years. Its purpose is to help Member States improve their fire protection system by financing studies into the causes of fires and prevention, monitoring and personnel training measures, provided that these measures are part of a comprehensive plan to protect forests against fires.
Under this Community action ECU 12.8m was granted to 54 projects presented by the Greek authorities for the period 1992 to 1996 and in addition on 9 July last the Commission approved the assistance of ECU 2.35m for five Greek projects, all of which came under the Greek national forest fire protection plan. The entire Greek territory was classified as a high fire risk area by the Commission in 1993.
The Commission is responsible for the coordination of this action in close collaboration with the Standing Forestry Commission. That involves the application of the Community information system which is becoming an excellent instrument for evaluation protection arrangements and exchanging information. It should also be added that the regional development and operational programmes adopted for Greece for 1994-1999 also provide for forestry protection measures and reafforestation measures. It is up to the national authorities to re-order their priorities if necessary in the light of the needs that have been expressed.
With regard to the torrential rainfalls in the Moray region of Scotland, the structural funds do not contain a reserve allowing for an additional financial allocation to the area affected. But the area is eligible for structural funds assistance. Neither of the programmes covering the Moray area mention any such assistance for the construction of suitable flood prevention infrastructures. But both of these programmes contain a priority targeted on the enhancement and protection of the natural environment which is one of the area's major assets. Should the Scottish authorities consider assistance to the area to be a top priority, the Commission along with the local partners is ready to take into consideration any type of environmental management scheme which would minimize the adverse impact of these rainfalls and ensure long-term sustainability while supporting economic development.
I very warmly welcome the interest shown by Parliament and share its concern with regard to the grave consequences of the floods affecting mainly Poland and the Czech Republic. For my part I fully share the sentiment that has been expressed as to what we should do and why we should do it. It therefore gives me particular pleasure to tell the European Parliament that we have reacted to this crisis by adopting on 14 July, three days ago, a decision to provide humanitarian assistance worth ECU 500, 000 to the groups worst affected by the floods in Poland, the Czech Republic, Slovakia and Hungary. The aid, managed by the European Community Humanitarian Office (ECHO) is being made available in response to an appeal from the International Federation of Red Cross Societies and it will enable them to organize emergency aid operations immediately and without bureaucracy.
The Commission grant will provide funding for food aid, drinking water and essential relief supplies such as bedding and hygiene items. This decision covers funding for a relief operation to take place over the next three months. So I hope it will be immediate and practical. In close coordination with the authorities of the countries concerned, we are prepared to consider requests for providing further assistance from other Community resources, notably through the PHARE programme and some high-level contacts are currently taking place in that context.
With regard to Chile, which Mr Robles Piquer mentioned, we have been following the situation closely and were prepared to provide funding for an emergency operation but, in the absence of appeals from either the Chilean authorities, the international organizations or the European non-governmental organizations and having received assurances from the Chilean authorities that they were in control of the situation, we have not intervened. But we have released funds available under an ongoing project in Chile co-financed by the government of Chile. A total of 60 million Chilean pesos was thus made available to meet the immediate needs of the flood victims and that was done at the request of the Chilean authorities and after consultation with the embassies of the Member States in Santiago.
Thank you, Sir Leon Brittan.
The debate is closed.
The vote will take place at 5.30 p.m.
Madam President, the Commissioner has not given us any answer on the subject of INTERREG 2c. The question was, whether the Commission would be willing to use INTERREG 2c as one fund in future, and not to let it carry on as two separate funds, INTERREG and PHARE, so as to make it easier for joint projects to be funded.
Madam President, that would involve a change in policy. I am not in a position to announce that today but I will draw your suggestion to the attention of my colleagues who are specifically responsible for these projects.
Madam President, I should just like to refer briefly to the question of human rights and the death penalty in the United States. I feel that I must tell you that a few minutes ago I received a telephone call from Joseph O'Dell, a prisoner under sentence of death, from death row in a Virginia jail. Using the few minutes of telephone time allowed to him by the prison authorities, Mr O'Dell asked me to convey his sincere gratitude to the European Parliament for the interest which the House has taken and is still taking in his right to demonstrate his innocence.
The topical and urgent debate is closed.
(The sitting was suspended at 5.23 p.m. and resumed at 5.30 p.m.)
We now come to the vote on topical and urgent subjects of major importance.
Votes (continuation)
Mr President, concerning this split vote on paragraph 13, I know Parliament was very pleased that this report was deferred from the last session so the rapporteur could be here and not in the British House of Commons. If she is here at this point, could she clarify that she is in favour of all parts of this split vote.
We are not actually voting on paragraph 13. Because of the adoption of Amendment No 1 there is no vote on paragraph 13: it falls.
(Parliament adopted the resolution)
Mr President, I should like to inform those Members who have not, perhaps, examined the motions carefully, but have merely followed the voting lists, that we have adopted one motion in which the Commission is asked to bring civil law into line with criminal law. That would look very strange to any lawyer, and I feel that it is regrettable that Parliament is not more accurate when it comes to legal matters.
Mr President, when a rapporteur tells us something, it has to correspond to what is in the amendment, and those two words are not used here. I would therefore like to point that out.
Well, let us not have a theological debate.
Mr President, having consulted the majority of members of the Commission and the Committee on Budgetary Control, and the response of those members having been positive, I would like to present an oral amendment to recital FF in which the three words 'the ISMERI company' should be replaced by the words 'one of the companies' .
(Parliament accepted the oral amendment)
(Parliament adopted the resolution)
That concludes the vote.
Mr President, I think some of this applause should also be directed at the interpreters, who have managed to keep up with the frantic pace at which you taken these votes.
I am always very grateful to the interpreters.
The European Union must be able to defend itself against the airlines of third countries that refuse to observe the safety standards laid down by the Union. We need to be able to penalize them in one way or another.
All of us can remember a number of air crashes in which inadequate safety precautions caused the deaths of several hundred people. The Union must do everything possible to minimize these risks. I should therefore like to pay tribute to the rapporteur for his safety proposals, regarding both the aircraft themselves and the level of training of cabin and ground crew.
We must aim at common training rules to guarantee equivalent safety levels for all Europe's citizens. All steps in that direction are to be encouraged.
The report presented by Mrs McIntosh is of great importance, because it deals in depth with factors capable of improving security and safety in air transport. I voted in favour of this text.
The recent tragedies that have taken place both in the United States and in Europe do indeed call upon us to do everything possible to enhance the safety of this form of transport, all the more so since demand for air transport is increasing constantly.
Most accidents and incidents that occur in air transport occur because of human error. This report therefore stresses the need to improve the training of air crew.
Furthermore, the report stresses the need for improved harmonization of European aviation products, not only in the interests of safety but also to help reduce various costs and constraints that are burdening the European industry.
There is one essential point that must be stressed: the European Commission has initiated negotiations with a view to setting up a European organization responsible for civil aviation safety. We should welcome the creation of this kind of body, which would lay down mandatory technical rules to be applied throughout Europe.
In particular, I hope that one of my proposals that is included in the report will swiftly be implemented by the Commission. I should like to see the European Union actively involved in programmes intended to detect any shortcomings in the way in which the authorities in certain third countries apply the standards of the International Civil Aviation Organization (ICAO) and in programmes enabling us to work together with those authorities, where such shortcomings are detected, to enable them to reinstate compliance with international safety standards.
Through this explanation of vote, I wish to stress my backing for this report once again. The growth in air traffic demands more and more guarantees of aviation safety. The risk of an unsafe aircraft or an unsafe flight is borne not only by the passengers, but also by third parties, especially those living near airports. They are unwittingly at risk as well. Above all, safety is threatened when a regional airport is trying to 'survive' , and therefore applies less strict conditions than other airports. It becomes the refuge for thirdcountry aircraft which generally do not meet European standards. We need to avoid this trend towards two-tier airports. It is said that aircraft from poor countries are involved in 92 % of all air accidents.
To increase the safety of air transport, a black list should be compiled of all the third-country airlines which do not meet the EU standards in terms of safety and reporting systems. A data bank for reports of aircraft incidents may encourage airlines with poor reputations to learn the necessary lessons. It must be ensured that the aircrew and cabin crew meet the requirements for proficiency and experience. It is said that the communication between control towers and the crew of some third-country aircraft leaves much to be desired. The more than broken English of some pilots leads to many misunderstandings, which can have fatal consequences.
As the rapporteur rightly points out in her report, the establishment of a safe air transport system implies a hitherto unseen degree of targeted action and cooperation on the part of all those concerned, and at all levels.
The proposals set out by the rapporteur in paragraph 13 are also particularly important: above all, as already stated, measures to reduce third-party risk in the vicinity of airports deserve to be given greater attention.
Finally, I welcome the suggestion that passengers should be provided with more information on the safety of the various airlines. Travel organizations must also state which airline is operating a flight, so that travellers themselves can determine what risks they wish to take.
We are deeply concerned at the increasing number of air accidents recently. From that standpoint additional measures must be adopted immediately at European Union level, mainly aimed at accident avoidance. In particular, account should be taken of the fact that the increased risk is largely due to the continuing attempt to cut costs by using non-specialized seasonal personnel and by reducing maintenance and operation costs.
In our opinion, the frequency and scope of technical inspections of aircraft should be increased. The European Union should contribute to the establishment of international standards for aeronautical products. Special attention should be paid to the banning and suppression of imitation spare parts. Incentives should be provided for increasing sums spent on technical support to maximize the safety of flights and to prevent accidents. Attention should be paid to a uniform interpretation of the standards of the International Civil Aviation Organization (ICAO), to avoid circumventions.
In our opinion there can be no competitive race in the safety sector. All the Community's air carriers must be subject to a single standard safety cost. In parallel, very strict sanctions must be imposed on those who infringe, even going as far as the revocation of their operators' licence. We also agree with the rapporteur's view that landing or take-off permission should not be given to aircraft from third countries which do not conform with the safety standards.
The human factor is of prime importance in preventing accidents. Consequently, any view governed by the rationale of cutting labour costs in the sector is to be condemned. The personnel used must be permanent, specialized, and continually trained. The use of seasonal temporary workers should be banned. The trend towards reducing aircrew numbers should also be reversed. There should be uniform criteria on aircrew composition, both on the flight deck and in the passenger areas.
We agree with many of the rapporteur's observations. We await specific initiatives from the Commission within the framework of the European Union and the ICAO, towards implementing the above provisions. We also call for the establishment of an annual conference on flight safety, involving representatives from all the European air carriers, the European Union, and the workers. The safety of flights, passengers and those who work in the industry is a matter that does not brook delay.
On the Graenitz report
The Commission's communication on environmental agreements is an important contribution in the context of the Fifth Environmental Action Programme. We know that in trying to bring about sustainable development, implementing environmental legislation effectively is essential. To achieve this, we need to look at whether, besides laying down rules, there are any other suitable policy instruments to secure this implementation.
Replacing rules by other policy instruments is one of the main objectives of the Fifth Action Programme. Clear environmental agreements drawn up between industry and the authorities can certainly be an alternative instrument. In various Member States, agreements have been applied for some years now, with good results. The Commission's initiative in producing this communication must therefore be strongly supported by the European Parliament, and we in Parliament must not be too hesitant in our response.
Through an agreement, appropriate measures are taken which mean that legal and administrative measures can be reduced, and I have tabled an amendment to the report to this effect. This also makes it possible to anticipate legislation. Likewise, agreements can be used to supplement legislation and, possibly, as a means of implementation.
Agreements offer three important benefits: a proactive attitude on the part of industry; the possibility of costeffective or tailor-made solutions; and the possibility of achieving environmental objectives faster and more simply.
Naturally, some degree of caution is required, and this needs to be defined further. But we must not adopt a negative attitude in advance. For example, it must be clearly stated when an environmental agreement is concluded what the sanctions are in the event of non-compliance, and I have also tabled an amendment on this point. Agreements must also meet various criteria, with a number of items having to be guaranteed. If we use the checklist here which is set out in detail in the Commission's communication, that should be done satisfactorily. If the criteria are not met, then the relevant legislative body must be able to switch promptly to binding legislation.
The Commission is also being asked to investigate the extent to which the scope for concluding agreements at European level can be extended. A number of agreements already exist at European level, and perhaps greater use could be made of this instrument.
On the Fabra Vallés report
Mr President, I should like to explain why I voted in favour of the resolution on the Fabra Vallés report, despite the rejection of a number of amendments.
I am indeed sorry that Members failed to take this opportunity to play their full part as representatives of the various peoples of Europe - the citizens of the various Member States who are also taxpayers.
I am sorry that Honourable Members declined to face up to their responsibilities. As in the case of the 1992 Commission discharge, and more recently in the BSE affair, we failed to follow the argument through to its logical conclusion. The condemnation contained in the report, following the extremely detailed report by the Court of Auditors, is a radical one. Yet we failed to draw all the logical conclusions. We should have ensured the setting-up of a commission of inquiry.
This morning, Commissioner Marins told us that the Commission was doing a great deal. That's all very well: the only problem is that it is doing a great deal now that it should have done three years ago. So I voted in favour of the report, while still regretting that it did not go far enough.
The practices of the Commission, as highlighted by the Court of Auditors and then by Mr Fabra Vallés, do not so much call into question the activities of one particular commissioner as demonstrate a totally unacceptable general style of operation by the Commission, which it is important to stop.
It is, after all, completely grotesque for this Parliament to adopt an endless series of resolutions denouncing corruption throughout the world, and in particular in those States which benefit from the MED programmes, while at the same time fraudulent practice is the rule within the Commission itself.
The Commission should, instead, be setting an example by combating corruption within its own services. However, experience shows that self-monitoring by administrative bodies is of very limited effectiveness, and it is therefore essential that Parliament should not settle for promises from the Commissioners (' don't worry, we'll do the necessary) but should play to the full its part as a serious and stringent observer of the Commission's financial practices.
With its professional, authoritative and rigorous scrutiny of the BSE affair, and then the matter of the VAT fraud, thanks to the notable efforts of two Committees of Inquiry, the European Parliament has moved in the right direction. If, instead of fastening on every conceivable subject and dealing with it superficially, often without the necessary information, our Parliament were primarily to gear its efforts to monitoring the ways in which the Commission operates, this House could certainly be doing a very useful service.
That is why our group firmly supports the proposal made by Mr Fabre-Aubrespy, during the debate, to set up a Committee of Inquiry into the use of the funds allocated to the MED programmes.
Social dialogue
The next item is the report (A4-0226/97) by Mr Peter, on behalf of the Committee on Employment and Social Affairs, on the Commission communication concerning the development of the social dialogue at Community level (COM(96)0448 - C4-0526/96)
Mr President, ladies and gentlemen, the creation of a structured social dialogue at European level is a consequence of the Community's decision to complete the internal market. In the economies of Member States, the social partners play a role which varies in its importance but which is, everywhere, a formative role. It was merely a sensible move, when responsibility for regulating the internal market was transferred to the Community, to include the social partners as well. In the first place, this forms part of the model of a social market economy, and in the second place, the fact that the social partners should be close to the real situation is an advantage if the regulations to be introduced are to be appropriate to their purpose, and if they are to be acceptable.
If the social dialogue is to do justice to the objectives that have been set, it must have an adequate influence on the development process of the internal market and the related social consequences. Task-setting and organization should be oriented in this direction. The main requirements, and the most current ones, are to review the forms of dialogue that have been developed so far, to develop a new approach, in both substance and form, and to make the criteria for the participation of organizations in the collective dialogue both helpful and likely to achieve consensus.
The Commission Communication concerning the Development of the Social Dialogue at Community Level is an invitation to discuss reforms. By giving examples of situations, bringing up problems and inviting answers to questions, the Commission Communication is something in the nature of a Green Paper. The European Parliament can only respond accordingly. The Commission has made known its intention, in the second half of 1997, of presenting its proposals for improving the social dialogue. The European Parliament will then have to adopt a definite position.
If we examine the problems as a whole, we can see that a large number of organizational, financial and personnel measures are necessary, the significance of which, in terms of the practical functioning of the social dialogue and the increasing of its effectiveness at almost all levels, must certainly not be underestimated.
However, there are also political viewpoints, and I should just like to examine, briefly, the significance of these. The representativeness of the organizations who participate in the social dialogue is a vital requirement. Only organizations which meet the representativeness criteria can be involved in the social dialogue. The criteria themselves must be clear enough to prevent any doubt arising, and they must be able to withstand scrutiny by the courts. Drafting these criteria and monitoring their observance is a task for the Community bodies. Meeting the criteria is a task for the organizations and associations who wish to take part in the social dialogue.
The organizations involved must also be mutually acceptable to one another, particularly in cases where, over and above the level of mere hearings, it is a question of negotiations and results that are binding on third parties, where a constructive climate has to take precedence over all the different interests involved. This is something that arises from the autonomy of the associations, and it cannot be forced upon people in a free, pluralistic society.
The social dialogue is certainly no panacea that will provide a socially just solution to all the problems that need to be dealt with, but it is an effective, formative tool, which the Community should make increasing use of. The recognition of the principle of social dialogue must therefore not be reduced to the traditional field of socio-political problems, but should be extended to cover all regulatory intentions which are clearly of social relevance.
For the Commission, for example, this means that all Commissioners must develop a corresponding willingness to cooperate and to pass it on to their staff. The unemployment that currently exists in the Community makes it absolutely essential that the capacities available within the social dialogue should be directly concerned in the development of aids to finding solutions. The Commission must, above all, put some concrete proposals on the table without delay.
As a result of the inclusion of the Social Agreement in the Amsterdam Treaty, and the accession of the United Kingdom to the Social Agreement will, on the one hand, strengthen the efficacy of any future rules arising from the social dialogue. On the other hand, however, the parliamentary-democratic deficit will become further established. If, in the future too, the Parliament is to remain entirely excluded from an EU-wide legislative process, while the Council continues to have the last word in this area, then that is and will remain a cardinal error, which cannot be compensated for by the extending of opportunities for co-decision elsewhere.
I therefore invite the Council and the Commission to enter into negotiations with Parliament regarding the conclusion of an inter-institutional agreement, so that the damage can be swiftly undone.
Mr President, subject to certain prerequisites this statement by the Commission could constitute an important opportunity to develop some serious thinking concerning the aims, content and results of the social dialogue at Community level. All the more so, since present-day reality confirms those who claim that there is a movement to use the social dialogue, at both Community and Member State level, to act as a social throttle to damp down the agitation and reactions produced among working people by the more general economic and social policies exercised by the Union and the Member States.
One could hope that the most substantive form of social dialogue, collective negotiations and the signing of collective work agreements between the representatives of working people and employers, would be an object of support in the context of this debate, while representativeness too ought to be improved by the participation of representatives from SMEs at every level of the social dialogue. Yet, the related amendments on the need to strengthen collective negotiations and facilitate the signing of collective labour conventions at Union level, at the level of multinational companies, and at branch or regional level, were not supported by the rapporteur and the Committee on Employment and Social Affairs. The same fate befell the amendments relating to participation by SMEs in the Val Duchesse social dialogue and the other levels of social dialogue. The argument that SMEs express their views via UNICE is at the very least comical, and does not persuade anyone since it entrusts major European industry to represent small and medium-sized enterprises. I would like to invite the Members to vote for those amendments.
Mr President, I should like to congratulate the rapporteur on his excellent report, and indeed to thank the Commission for the fact that this communication invites us to engage in a broad debate on the social dialogue. Because in spite of the Treaty of Amsterdam - and even in spite of this communication, I would say - the place of this social dialogue at European level, both interprofessional and sectoral, remains anything but clear. Clarification is still urgently required.
I shall mention three important examples. Firstly, the Luxembourg presidency is organizing an extra summit on employment in November, which may finally mark the start of a European strategy on employment. It is clear to me that it must be decided that increases in productivity will be used primarily in favour of jobs in future, to extract guarantees of work if there is wage restraint. However, this also means that the European social partners must be involved. I am convinced that wage and labour agreements will also have to be reached at European level in future, as part of economic and monetary union. And the same applies to reorganization of work and the reduction of working time. It is still particularly unclear how the social partners can now play a part in the European strategy on employment. It is significant that the Luxembourg presidency has not put any formal questions to the social partners, for example on drawing up a European framework agreement in which they too would offer binding commitments.
Secondly, the Amsterdam Treaty does in fact leave many questions open as regards the validity or the scope of the agreements that are reached in the social dialogue. But there is every reason to clarify the relationship with the Council. For example, what happens if the Council does not think that an agreement which has been reached by the social partners is appropriate? Is it logical that the Council can then simply reject such an agreement, without any procedure being laid down for what is to happen afterwards? I support the rapporteur in his questions, and in his concern at the fact that the European Parliament is not involved.
I should have liked to say more, ladies and gentlemen, about the shortcomings in the sectoral dialogue, but I see that I have no more time. However, it has become painfully clear to me, as a result of the Renault affair, that in the sectoral dialogue too, many binding agreements need to be reached, and I very much hope that the Commission will take advantage of this communication and bring forward some binding and specific proposals in the coming months.
Mr President, Commissioner, Mr Peter has produced an excellent and comprehensive report on the Commission Communication on the social dialogue. I congratulate him warmly.
The discussion of both documents shows that the Maastricht Treaty has opened up a new chapter in European social policy. The United Kingdom's accession, in Amsterdam, to the agreement on social policy, has strengthened this development. The most important aspects of European social policy were initially the coordinating rules for social security for migrant workers and the minimum standards for employment protection. Both policy fields, employment protection and social insurance, also form the beginnings of national social policy.
Then came the idea that employees should be able to cooperate as partners and to help shape social policy. It is in this phase of development that the social policy of the European Union currently finds itself. I am referring to the Directive on European Works Councils, which, without the social dialogue, between the European Trade Union Confederation and UNICE, and the hearing in accordance with the agreement on social policy, would have come to nothing. Moreover, under this agreement, it is possible for agreements to be made between social partners who, in some circumstances, may become partners under Community law by means of a Council Decision, as was the case, for example, with parental leave.
It is therefore, of course, extremely important to know who can take part in the social dialogue. In 1993, the Commission developed a catalogue of representativeness for organizations involved in the legislative process. If European employment law is to be created in the manner described, then this will affect not least the small and medium-sized undertakings who employ the majority of employees in Europe. With the SMUs in mind, it is essential that there should be a rapid updating of the catalogue of representative organizations.
We await a corresponding new Commission Communication, as soon as possible. That is the background to our demand for a separate vote on Point 16 of the Peter report, and that is why we want the section that suggests that there will be a delay to be deleted. In principle, we are in favour of the criterion of voluntary membership in the associations that are allowed to participate in the social dialogue, but we are also in favour of a special rule in favour of the model country when it comes to social partnership, in other words Austria. This means full participation by the Chamber of Business of the Austrian Republic, an organization under public law. But my colleague Hubert Pirker will be saying something about that.
In order to explain our positions, we propose that in Amendment No 3, Parliament should expressly refer to the Reding Report of May 1994. In that report, not only is the concept of representativeness clearly defined: it is also expressly demanded that the Commission should create binding structures between all representative bodies of the social partners.
The social dialogue is an expression of the principle of subsidiarity. Therefore I would warn against trying to give the actors who are represented by it too much official advice as to what they ought to do. In most cases they know better. This tendency arises in some of the other amendments, which we shall be rejecting.
Subsidiarity means, in cases of doubt, giving the smaller entity preference, but also, in cases of doubt, giving preference to the arrangements of the social partners as opposed to government solutions. It is important that the social partners should be able to use the opportunities that the Treaty on European Union offers them. They can make use of the fact that they are closer to the reality of the situation, as compared with government and Community institutions, in order to overcome socio-political problems. It is equally important that the Commission should be active, in issuing a new communication on the social dialogue. With this in mind, we wish to vote in favour of the Peter Report.
Mr President, ladies and gentlemen, Europe can only be a citizen's Europe if the Europeans themselves really are in a position to shape their own future. So the Commission is absolutely right to attach the greatest importance to the development of the social dialogue. Even so, the agreements that are reached will have to be recognized by all, and that is the essence of the problem. In particular, ladies and gentlemen, I must remind you that in French law representivity is the only criterion which confers upon a professional organization the right to negotiate joint agreements. However, the mutual recognition defended by Mr Peter is indicative of a Germanic concept of the social partners, and so organizes the exclusions.
So I believe that the questions raised by the Commission as to the representivity of its opposite numbers in the dialogue on the Union's social policy are justified questions. However, I should also say that some of those same opposite numbers dispute the influence their opinions can have on the decisions made by the Community institutions. What about the role of small- and medium-sized enterprises or farmers' representatives in the agreement on social policy? Although the representative bodies involved in the sectoral dialogue are numerous, only three organizations participate in the agreement on social policy.
Bearing that in mind, we should like the Commission to move as soon as possible to present specific proposals for improving the efficacy and objectives of the social dialogue. The results of Amsterdam, slender though they may be, did allow the incorporation of the social protocol into the Treaty and the application of the codecision procedure to social issues. It now remains to hope that Parliament, too, can find a place in the social dialogue. The idea of including the social partners in those States that are candidates for accession is an interesting one, and I must thank Mr Peter for having drawn attention to it. I also congratulate him on the quality of his report.
Mr President, the social dialogue involves a number of parties - in this instance, the European authorities and the social partners. I believe that we should leave to the social partners those matters which they can deal with themselves. Clearly, therefore, we in the Liberal Group cannot support a number of amendments which are based on the view that we should lay down what the social partners are able to deal with themselves through collective agreements, and as far as the Liberals are concerned, that is certainly not always necessary at European level. This does not mean that we have no confidence in a social dialogue - we do indeed, not least in the context of the forthcoming summit on employment.
I then come to the difficulty which has already been raised here by a number of Members, namely that there are still three partners in the social dialogue and that small and medium-sized undertakings are still absent. I had always thought that if we pressed hard enough for this as Members of the European Parliament, then it would be put right.
I have been an MEP for three years now; for three years I have championed the cause of SMUs, but they are still not recognized as partners in the social dialogue.
This cannot continue any longer. It is excluding both the employers and the employees working in this sector. And it must be noted that UNICE represents a smaller and smaller group of employees, since more and more workers are now accounted for by small and medium-sized undertakings. So let us give some thought to them for once in this dialogue, and not just to big businesses.
Mr President, in the wake of Amsterdam and on the initiative of the French Government, the debate on social and employment-related issues has been opened, and we take a particularly keen interest in it. But the single currency and the stability pact, to which our group remains firmly opposed, are at odds with the social protocol and the chapter on employment in the Treaty.
Social dialogue is an important element of the social Europe of solidarity that we would like to build in the interests of the citizens of Europe's States. We are of course in favour of strengthening and enlarging it, because it has already brought positive results in many areas.
However, it must not include discrimination against certain trade union organizations. Now, the reference to the criterion of representivity at European Union level, as the rapporteur, Mr Peter, has recalled, makes it possible de facto to exclude certain organizations, to exclude them from the negotiations and consultations provided for by the social protocol and to exclude them from the advisory bodies, because they are not members of European structures, as is the case with certain trade unions in France.
The justified desire to have a European social law must find expression through a democratic process, which is respectful of diversity and fundamental rights, and of the relevant conventions of the International Labour Organization. Those conventions stipulate that negotiation with employers is a right of employees as far as conditions of employment and social guarantees are concerned. They also explicitly state that the employees have absolute discretion to entrust the exercise of that right to whom they wish. After all, how can agreements concluded within the European Union be legitimate, and accepted by the citizens whom they affect, if the representative national trade union organizations to whom the citizens have entrusted the defence of their interests are not involved as of right in the negotiations?
That is our democratic conception of the social dialogue, which must be conducted with no discrimination and no exclusions. At the same time, in order to defeat the attack being launched by employers and by certain governments on acquired social benefits and workers' rights, it is necessary that all Community Directives on social affairs should guarantee respect for the International Labour Organization conventions, should explicitly provide for the retention of the most favourable provisions for the workforce currently applicable in the Member States, and should contribute to the advancement of social rights in all the Member States.
Mr President, much has changed since the social dialogue was introduced in 1985. Conditions now are completely different from what they were then. On the labour market there are now approximately 20 million unemployed and in the social sector, according to the Commission, there are 50 million on the poverty line in EU countries.
It is possible to say that the EU has totally failed in its economic strategy which has been narrowly directed and focused on the fight against inflation and on price stability. In fact this policy has probably hindered stable development in the areas of employment, wages, social security and environmental initiatives. These areas are equally important aspects of economic and social stability. So now it is important that we use the social dialogue and that it should concentrate on employment policy. Deregulation and demands for flexibility and adjustment must not be allowed to lead to deregulation of employee rights and of agreements arrived at as a result of mutual understanding and collective wage agreements.
There are some good ideas in circulation such as shortened working hours, which has been implemented by the car industry in Germany, at Volkswagen, for example, and in the public sector and in companies in my homeland, Sweden. Mutual agreements have led to a reduction in working hours without loss of wages or with only a small reduction. Estimates from organisations such as Alternative European Economists show that shorter working hours create new jobs. It is possible that 5-10 million new jobs could be created in EU countries, depending on the number of hours cut from the working week.
Unlike the rapporteur, I think it is necessary to broaden the social dialogue in order to rally the troops. It should include not just small and medium sized companies, as proposed, but also other organisations such as the European Network for the Unemployed which we in the Green Group proposed in amendment 5. I am therefore asking for my colleagues support on this.
Mr President, the social dialogue at Community level does not always take unambiguous form. Often, in parallel with the elementary principles and the principal elements which give it its special nature, the interprofessional and sectoral dialogues consist of committees and working groups. Now, in the context of the Protocol on Social Policy, we find other recently established structures and procedures which have become an integral part of the process of laying down European legislation.
The report which we are debating today rightly emphasizes employment and the creation of new jobs, and the need to prevent relocation. We feel that the social dialogue must be brought to the knowledge of organizations of social partners, with more systematic use being made of the information services of the Commission, the European Foundation for the Improvement of Living and Working Conditions, and above all the European Centre for Industrial Relations, based in Florence. Opening up the social and community dialogue to the most representative associations at European level and increasing the sectoral dialogue in the public sector are priorities which the Commission has clearly emphasized.
We take a favourable view of incorporation of the Protocol on Social Policy in the new treaty and extension of the co-decision procedures to social matters, depending on cooperation, but we also hope that it will be possible for the social dialogue in a broader sense to reappear in the co-decision procedures for which the Treaty provides.
Mr President, there is a long way still to go on the road to establishing genuine collective negotiation at European level. There is still much to be done regarding the organization and even the actual definition of what is meant by social dialogue at European level, in order that its influence be seen in the development of the internal market and in its social repercussions and, generally speaking, so that implementation of all the common policies is a matter of record. The process of transferring shared competences to the European Union has not been accompanied by developments in the leading role of the social partners.
This is a topic which raises a number of issues, some of which we have already listened to. It poses problems: the representativeness of the partners in dialogue, the scope of sectoral dialogue, distinguishing between consultation and negotiation, the link between agreements, compatibility of dialogue and negotiation with actual legislative activity, etc.
In 1985 we saw the start of an experiment in social dialogue which should be developed further because it has not yet gone far enough. The Treaty on European Union and its most recent review at Amsterdam pick up on the need to support such social dialogue. What is needed - perhaps urgently - is to organize procedures in such a way that the results are the best we can possibly achieve. Social dialogue can solve problems in certain directives under study or being debated; social dialogue can and must solve problems regarding the regulation of different economic sectors; social dialogue is the best instrument for regulating labour relations and for regulating working conditions. Social dialogue is an active employment policy. Therefore, employers and employees, through their representative organizations, have to transfer the leading role they have at national level to the European level and, from that European level be much more active in applying common actions and measures to promote employment.
I congratulate the rapporteur on a rigorous and confident report and ask you to support it. I also ask for your support regarding the position he maintains on the amendments.
Mr President, I believe that all of us taking part in the discussions here agree that the social dialogue will only work if there is representativeness, in other words, if everyone who is involved in the social dialogue at national level also has a place at European level. This is particularly important when the European Union wants to implement Community measures at national level as well. In order to do this, it needs a partner who is capable of implementing them, and such a partner will exist only if there is representativeness.
I should like to show you, taking Austria as an example, that this representativeness does not exist everywhere. Mr Menrad indicated as much when he spoke, for which I should like to thank him. In Austria, the position is this: the Chamber of Business, which in Austria represents the small and medium-sized undertakings, trade and commerce, does not have a place at European level. At that level, the industrialists' association, within UNICE, is the corresponding partner, in other words, the partner that determines wages in Austria is not involved at European level. That is a dilemma, because it means that many business people do not have a place at European level and, conversely, the European Union has no opportunity of asserting its interests in Austria. However, this can be changed. I have tabled Amendment No 2, with reference to Point 17, and I would ask you to support it, because it says that we can decide here that the partner that determines pay levels, the Austrian Chamber of Business, can be involved, by way of an exception, in the social dialogue.
Mr President, the EU has spent far too much time on the economy, EMU, convergence conditions and the fulfilment of a mass of regulations instead of coming to grips with the biggest issue which must be resolved in Europe, unemployment. So it is important that more pressure is brought to bear to prioritise this issue at all levels. This report is a step in the right direction.
The dialogue must, first of all, be held with the labour market partners, at a national level and, of course, at European level as well. But the greatest successes may be achieved on a small scale at local level between social partners and without the involvement of either the EU or the national governments. This is the route we should chose.
This report also takes up the need for co-operation between the existing committees at EU level and the newly created Council committees. This is excellent. The creation of an ideas bank by the countries and the labour market partners before the conference in Luxembourg could prove to be a way of producing a number of good proposals to resolve our biggest problem.
Mr President, Mr Commissioner, I share the concerns of the rapporteur - and those of the draftsman of the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy - when he expresses his anxiety that social dialogue should not act as a buffer or shock absorber for Community institutions and governments against the earthquakes sometimes generated by the implementation of certain economic policies.
I also share the concern - both theirs and that of other colleagues - that small and medium-sized enterprises should be sufficiently represented in negotiations, since they create 85 % or more of jobs in the Community. And also that negotiations should concentrate not only on job creation but also on not losing jobs. We all remember the lack of dialogue surrounding the Renault-Vilvoorde company's decision and the loss of three thousand jobs. Today, even, the US multinational, Electrolux, is threatening to cut twenty thousand jobs in Europe - some of these are in Alcalá de Henares, Spain, a country with 20 % unemployment.
Focus, therefore, on negotiation for jobs and on negotiation for not losing jobs. Perhaps this dialogue would be made easier by a satisfactory code of conduct for multinationals, preventing them from depriving Europe of twenty thousand jobs without any consequences for themselves.
It would also be necessary - and, naturally, the European Parliament's arbitrary nature is not the only influence - to include women in any social dialogue. Because, as we saw in the code of conduct regarding equality of salary opportunities which was approved, the lack of a female presence means that women are unable to achieve a certain level of salary - the difference, in many European Union countries, still stands at 20 to 30 %.
Account should also be taken of the proposal made by the Committee of Wise Men, chaired by Mrs Pintassilgo, to the effect that Community institutions and representatives of social players should cooperate with a view to giving practical effect to fundamental social rights. I believe that we are currently witnessing a period of European construction. For some, the Amsterdam Summit was a time of frustration and of failure, because it did not focus enough on social cohesion and job creation. We know that there is going to be a summit in Luxembourg, but are very much afraid that, as Mr Juncker told us the other day in the Committee on Employment and Social Affairs, if there is no finance for such job creation, the summit will not be sufficiently forceful in creating the employment we all need.
Mr President, I thank Mr Peter for his hard work on this report which we in the committee know has not been without its problems. Nonetheless, he has handled it very well and we are making a lot of progress.
Never before has the social dialogue been quite so important, at least in terms of its maintenance, and we can see that in many ways it is under threat from people who would, I think, prefer industrial anarchy. If you look at the Renault problem, it seems as though it has been testing the idea of a social dialogue, a social dialogue which possibly has not been quite so sorely tested before. But it seems as if, over the decades, the only true industrial, economic and social progress that has been made has been based upon the fact that there has been a relationship, a sustained - and real - relationship based upon the relationships which exist in the workplace. Not the imaginary ones, not the ones that just seem to appear because trade units get together, but the ones that exist because trade unionists and real companies that do the bargaining in the workplace have had the relationship and can bring that experience to the table. It is absolutely right that these economic units should still maintain their relationship at this European level; in terms of representativeness, at least, the key organizations involved within the workplace have been involved in a long-term role and in consolidating the social dialogue that exists.
Only those organizations which meet the criteria originally laid down by the Commission can expect to be involved. Small business organizations do have a role, and clearly they must have greater access and greater involvement, but not merely because small businesses wish to reject social legislation. They must be true partners around the table.
With central and eastern Europe gaining enormous ground, it is also very true and quite proper that we should look for observer status for them and involvement around the table, to allow an effective process of change and adaptation. It is also fair to say that we have had very little involvement in the UK in the social dialogue. This too has changed. Mr Macartney has now been made a minister for the social dialogue. It is only right and proper for me to mention that here.
Mr Peter is also right to seek reforms in the Standing Committee on Employment, and an increased role for the Parliament. But, Commissioner, a question to you perhaps. Since we have the social dialogue, what knowledge do we have of industrial relations throughout the European Union and what particular safeguards and institutional devices do we need to acquire to ensure the progress of industrial relations throughout the European Community.
Mr President, I welcome the fact that SMUs are given explicit and specific attention in this report, although neither the report nor the Commission's communication goes far enough. I do not need to repeat here how important SMUs are in socio-economic terms in Europe. I would take it that you are now all convinced that the difference in scale between SMUs and large businesses also requires a differentiation of policy in some areas.
The needs of SMUs do not always coincide with those of large businesses, and that is why many SMUs choose to join forces amongst themselves. That is also why we must insist on having specific representation for SMUs in the social dialogue, at least if we wish to give this dialogue the maximum degree of legitimacy.
It is not just the fact of representation which is important here, but also the extent of the input from those taking part in the dialogue. The SMUs must be able to participate as such, and not only in consultation, but also in the negotiations leading to social agreements which can subsequently be declared binding. Unfortunately, this need for SMUs to be involved in the negotiation of collective agreements is not mentioned in the report. That is a pity, but it can be put right if Amendment No 4 is adopted. My group hopes that this will happen and, above all, it hopes that we shall also see an initiative from you on this question, Commissioner.
Mr President, the Commission wishes to review the social dialogue. Good! This is necessary for several reasons, including the fact that we have a rapidly changing labour market, the boundaries between employee and employer are being erased and more and more people are becoming self employed. Many, particularly the young, do not share the same sense of participation in labour market organisations which are often collectivist and hierarchical. In order to resolve the problem of unemployment the labour market must be reformed. A structure is required which accepts the forces of change and which allows for individual and local solutions.
Commissioner, ladies and gentlemen, in continuing our discussion of the review of the social dialogue our initial values must be effectiveness, restraint, transparency and openness and also representativeness and legitimacy. It is important that the labour market partners do not gain a unique position in the EU's democratic decision making process. Furthermore, it is extremely important that elected politicians, including those at national level, do not shirk from this difficult task of recreating the right conditions for a healthy labour market.
Mr President, the social dialogue, which embraces all branches of industry and is present in various sectors of the economy, in advisory committees and at sectoral level, makes an important contribution to the finding of effective solutions in employment policy, to the creation of new jobs and to the participation of women. Social consensus is an important advantage for Europe in terms of business location and of the investment that is so desperately needed.
With regard to the globalization of the economy, in the face of which many people seem to be paralysed, like a rabbit facing a snake, employment rules will have to be adjusted, but not thrown overboard, social reconstruction will have to be jointly agreed, and social breakdown will have to be jointly prevented. Cooperation is the only real answer to the currently rampant conflict strategies. The social dialogue, therefore, must be strengthened, and Helwin Peter has given us a timely reminder of this fact.
However, Commissioner, the Commission must see to it that there are effective advisory committees. Therefore we need some early, systematic hearings and thematic coordination measures. The social partners must open up. This means that the circle consisting of the three major umbrella organizations must be broadened to include the representatives of small and medium-sized undertakings, whether by consultation or negotiation. It also means that the structures in the future Member States of the European Union will have to be included. The social dialogue must be oriented towards the future. One important point with regard to its content is of course employment policy, but areas where there is Community responsibility will also have to be negotiated, particularly after the integration, in all fifteen Member States, of the employment chapter, the social protocol and the charter of fundamental rights for employees contained in the Treaty on European Union. Anyone who wants to have a social market economy will set up alliances, employment alliances in the regions and in the various branches of industry, as well as a permanent dialogue with the social actors.
Madam President, I would like to thank all those who have contributed to the debate. The social dialogue, of course, has flourished in recent years and has now reached quite a key stage in its development. The social partners are playing an increasingly important role in developing European social policy, and the dialogue will certainly become even more important as the social partners have a key role to play in taking forward the political conclusions agreed at Amsterdam. But the communication on the development of the social dialogue at European level, which was adopted by the Commission in September of last year, demanded a frank reappraisal of all aspects of the social dialogue from all the involved parties. On the basis of the debate and the comments it has generated, of which your report constitutes a major element, a second communication will be drafted and will I hope be adopted by the Commission before the end of this year; this document will define the role and ways of the future social dialogue.
Let me make two preliminary statements. First, I want to thank you for having made the effort to present your views at this point in time so that they can be taken fully into account when work starts on drafting the second communication. Secondly, I want to congratulate the rapporteur, Mr Peter, and the whole Committee on Employment and Social Affairs, as well as the other committees involved, for the in-depth analysis they have made of the complex subject and to thank them for the support they have given to the Commission's views on the matter.
The Intergovernmental Conference has, of course, marked further developments with regard to the social dialogue and even though I consider it a little too early just yet to discuss the outcome in depth, I would like to make a few brief observations at this time.
Firstly, the social dialogue will be incorporated into the Treaty, something that we all wanted and we now warmly welcome. And the United Kingdom has put an end to its opt-out. Secondly, there is an extension of co-decision in a number of important areas. And thirdly, there is a new focus on employment, with a whole new title devoted to this area and an explicit role for the social partners. I very much support what Mrs Van Lancker said here. There certainly is a need to increase the productivity of the European Union, but I would say to Mrs van Lancker that that productivity should be brought about by flexibility coupled with security for the workers, and I would think that the employment strategy which was discussed at the Amsterdam summit, and which will be the subject of a summit later on in the year, will not be just another declaration, but will clearly set out the commitment to positive action to be taken at national level and at Union level in so far as creating more jobs is concerned.
I would just like to say in passing to Mrs Van Lancker as well that I expect the part-time work collective agreement proposed by the social partners to go through the college before the summer recess.
However, I would like to say as well that I realize that the European Parliament is disappointed that it has not obtained a direct say under the new Treaty on adoption of legislation based on collective agreements. I share your disappointment as the Commission worked for the inclusion of a right for the Parliament in this respect during the summit. However, even though we will have to apply the Treaty as it was concluded by the Member States, I am ready to discuss practical modalities for information and exchange of views on this issue with you in the future. I think this is the key point made by Mr Peter in his submission. I have already asked my services to start reflecting on this and I will see to it that the points made by you, Mr Peter, in introducing your report are taken into account in that process.
To turn now to the report itself, I find that it strikes a fair balance between the different interests involved by calling on the social partners to consider a broadening of the social dialogue, while expressly respecting their autonomy. Very many members here this evening highlighted the whole question of representativeness, and the representation of small and medium-sized enterprises in the social dialogue in particular. The Commission has always made the distinction between consultation and negotiation, and emphasized that it strives for as broad a consultation as possible whilst never deviating from the principle that negotiations have to be based on mutual recognition of the negotiating parties.
I fully support the demands expressed in the report for a more effective dialogue at all levels. I find the following calls for action to reach that end especially interesting. The call for promotion of the importance of the social dialogue more strongly throughout the whole Commission whilst keeping the coordination in the hands of DG V. The need for more importance to be attached to the sectoral dialogue. I fully agree with you that here there are many problems facing Europe that could be solved. Also the need to reform the Standing Committee on Employment - I give this very high priority. It has become even more important in my mind in the light of the elevated status given to the fight for employment in the new Treaty and the new Title.
Finally, I want to thank you once again for your report, which will allow us to identify the best ways to strengthen the social dialogue and to associate it more closely with the efforts to reach European Union objectives, particularly employment and economic growth.
Mr Skinner asked a particular question and I would like to respond to it. He asked about our level of knowledge and information about the social dialogue in all of the Member States right across the Union. I have to say to you that we have very considerable of information on all aspects of the social dialogue, which is gathered and updated for us by the Industrial Relations Observatory, which is located in Dublin. It is operated by the Foundation for Living and Working Conditions. If there is any specific information that you would like that can be got from that Industrial Relations Observatory that would be of particular interest to you, I would be very happy to make it available to you.
Sir, I have one question. Is there a definite date? When will the social dialogue next be on the agenda, for example in DG V?
Before I give you an opportunity to answer, I shall let Mrs Boogerd-Quaak take the floor once again. Perhaps we can then deal with both points together.
Madam President, the Commissioner has announced that there will be a second communication, but if that is just as vague as both the first one and that answer from the Commissioner on the involvement of small and medium-sized undertakings, we shall not be making any progress. I shall be going into the recess in an extremely disappointed frame of mind if the authorities do not resolve a stalemate which the social partners are clearly unable to break by themselves.
Madam President, in answer to Mrs Boogerd-Quaak, I wish to point out that our first communication was a consultation document, so we got all the opinions and could then evaluate the best way to proceed. The second communication will move in the direction you would expect: concrete action as to how we should progress the social dialogue to take on board all that is necessary for the future. That will be catered for in the second communication.
I asked whether there is a definite date yet, a date when the social dialogue will next be on the agenda, for example in DG V.
Madam President, the social dialogue is a matter of constant - virtually weekly - concern in DG V, which is involved in all the preparations for all discussions and evaluations that deal with the social dialogue. If there is a particular point in the social dialogue that Mr Rübig would like to raise with me, I would be happy to deal with him privately. But I have to say that DG V gives an enormous amount of its time to promoting the dialogue.
Amendment to the Financial Regulation
The next item is the report (A4-0217/97 by Mr Sarlis, on behalf of the Committee on Budgetary Control, on the proposal for a Council Regulation (Euratom, ECSC, EC) (COM(96)0352 - C4-0497/96-96/0189(CNS)), amending the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities.
Madam President, the report to be considered by the European Parliament concerns a Commission proposal to establish a Council Regulation amending certain orders in the Financial Regulation applicable to the general budget of the European Communities.
The amendments proposed by the Commission with the above motion constitute the so-termed seventh set of amendments which seek to ensure the transparent and efficient financial management of Community resources by the Community bodies, and to define the responsibilities of those bodies in a clear way allowing no room for dispute. I must say that the Commission's amendments are a step in the right direction and do in fact start from and operate within the framework set by the commission's programme to improve financial management, known as SEM 2000, which as we know the European Parliament has already considered and approved. I must say that the starting point of the Commission's initiative, but mainly too of the amendments to the Commission's proposals tabled by the European Parliament, were the problems created in the management of Community funds, specifically in the area of tourism, and the fact that the survey carried out revealed that there are many loopholes in the orders of the Financial Regulation, vagueness of those orders, and unclear distinctions between what a body may or may not do.
I must also say that for the first time the European Parliament is with this report proposing amendments to orders concerning which the Commission itself has made no proposals. I think this is the first time that Parliament has gone beyond the Commission's proposals and is proposing, on its own accord I would say, amendments to certain specific orders of the Financial Regulation, as well as a number of new orders. Finally, before I go on to enumerate certain innovations introduced by Parliament's proposals, I must thank my colleagues on the Committee on Budgetary Control, who also worked regardless of their political persuasion to improve Parliament's proposals and views, as well as the secretariat of the Committee on Budgetary Control and the Commission too, because your rapporteur enjoyed very good and harmonious cooperation and, in particular, noted a spirit on the part of the Commission's services which showed real interest in improving the orders of the Financial Regulation.
As for the specific provisions, I must refer to the amendment concerning Article 22(4) on arrangements governing delegation. The arrangements proposed leave no room for disputes concerning delegation - because this effort as a whole is mainly an effort to establish a legal text - and subdelegation. In that connection the vagueness of the orders still in force today was what made it possible for all that happened in tourism to take place. Another amendment relates to Article 22, where provisions are made for contracting and subcontracting agreements. Other amendments relate to the famous right to 'passer outre' . That right is well known, in other words it is open to the institutional bodies to overrule a view or refusal of approval by the financial controller, except in one situation, namely the non-availability of resources. We are adding a second instance to that procedure, which is the correctness of the charge. If the financial controller finds that an item has not been correctly charged to a specific budget item, then the financial controller's refusal of approval cannot be overruled by the superior institutional body.
Finally, another amendment is a new order which establishes the general principle in the Financial Regulation that whatever powers and authority to conclude contracts are invested in the institutions by the Treaties and the 'acquis communautaire', may not be ceded or transferred to third parties outside the European Community institutions. What does this mean? That we will no longer see the phenomenon of European Community institutional bodies and services, whether in Parliament or the Commission or even the Council's services, by transferring power, ceding authority to third parties external to the Community bodies to determine the conditions of an agreement. That is all I wanted to say, and I close by thanking once more all those whom I have already mentioned for their contribution towards making this proposal as good as possible.
Madam President, this amendment of the Financial Regulation, as the rapporteur pointed out, derives from the conclusions of the second phase of the SEM 2000 programme for improving financial management of the Commission.
Parliament had already issued a global pronouncement on that second phase in November 1996 and, to a certain extent, we had sketched out the major guidelines for it. However, in this report, of which I was rapporteur, I had the chance to examine the problem and, therefore, this gives me further insight into the enormous amount of work done by our rapporteur. I believe that, if we were honest, no one would envy the rapporteur the work he has had to put in on this issue. This is a carefully worked-out report and, I should say, perhaps a little dry and unrewarding, but it is an extremely important report on the generally good positive basis of the Commission's proposals. However, in reality, it is a piece of continuity work, of amendments to amendments, of amendments correcting an amended text, etc., which, in truth, require in-depth legal knowledge.
I believe that the overall result is balanced and that it picks up the majority of the Socialists' amendments, about which we are very happy. We would also commend the rapporteur's spirit of openness. Therefore, I would like to state that there are no basic problems with his position, although, perhaps, in the vote, we will be upholding some minor difference. Sometimes, the search for perfectionism has led us to draft slightly different texts, but, I say again, we have no problems in basic terms.
Amongst our contributions which have been accepted by the rapporteur, I would like to highlight the texts which aim to prevent problems of confusion of interests, a recurrent issue in the management of some programmes, and, in voting on the Fabra Vallés report, less than an hour ago we encountered the problems deriving from insufficient regulation. We therefore believe that the texts we have finally been able to draft are very opportune.
Another aspect to be stressed would be, in terms of what we have contributed, the correct implementation of a system for sampling, when giving visas. At this point, we have to say that, in our opinion, the Commission has given itself undue licence. We understand the needs of sampling, to make management more flexible, but we cannot grant carte blanche.
I would now like to go back to what the rapporteur said a moment ago. On this proposal, Parliament goes further than even the Commission, although this is because the Commission's proposal is limited in scope. And I should mention to the Commissioner that we always receive proposals for amending the Financial Regulation in instalments, and we would like to know whether, within an internal work schedule, the Commission has a detailed programme of the various stages and packages it intends to send us. We are well aware that we cannot draw up a new code but, as we understand that improvement requires the sending of packages, we would like to know whether the Commission has this programme for its future work already mapped out. And, if not, perhaps it could draw up an overall blueprint and advise us of what the successive volumes we are to receive will be.
Madam President, firstly, if I might just answer what Mr Colom i Naval has just said, I do not have an overall blueprint for the future but will draw his suggestion to the attention of my colleagues who are dealing with this matter. I would like to welcome the thorough analysis of our proposal and congratulate Mr Sarlis but also Mr Dell'Alba, the rapporteur of the Committee on Budgets.
The current proposed amendment to the Financial Regulation is intended to provide a legal framework for some of the main reforms in financial management that we are introducing in the context of the SEM 2000 initiative. Key topics dealt with in this proposal are: the improved management of existing financial commitments and a closer control of work on the implementation of Community activities that is delegated to outside agencies. Those have been stressed by the Court of Auditors in the last two years in the context of its statement of assurance on the Community's annual accounts.
Close agreement has been reached between the Commission and Parliament on the greater part of this extensive proposal so I do not want to give a misleading impression by concentrating on the points of difference which inevitably I have to do. I would like to stress that for the most part, there is a very wide degree of agreement. But it is my duty to say just one or two things about where we do not agree.
On Amendment No 7, Article 22(4), Indent 4, the first essential point relates to each institution's right to delegate powers for implementing the budget - and that has been referred to by the speakers - in accordance with its internal rules to delegate those powers to Directors-General and in appropriate cases to other officials.
I should emphasize that this particular clause relates exclusively to the delegation of powers within the Institutions and not to external bodies or agencies. I would also mention that sub-delegations to staff are not something that is done informally but formal documents signed by the Directors-General concerned who themselves assume full responsibility for each sub-delegation of the powers that are delegated to them by the institution. To add to the formality which is right and proper in such a case, a copy of each sub-delegation is sent to the Court of Auditors.
For operational reasons, in order to be able to do the job, the Commission, which executes 98 % of the budget, needs to be able to delegate powers to 500 or more officials, some of whom inevitably will be exercising some degree of discretion on behalf of their institution. And it really would not be practical or cost-effective to retain all the detailed decisions on budget implementation at the very highest level in the institutions. So we would have difficulty accepting the part of the sentence in the proposed amendment to Article 22 which reads: ' The delegation of powers to implement the budget can never be used for exercising discretionary power concerning a Community policy' . The use of discretionary power sounds as if you are giving enormous power to the official. In fact some of the things on which they have to exercise a decision is indeed covered by the word discretionary but is really quite technical and detailed. We understand that such a provision is desirable in relation to delegations of powers to an outside agency and that case is covered by Amendment No 20 to Article 55(a) which the Commission accepts.
I would now like to turn to Amendment No 17, Article 39, Indents 2 and 3 relating to each institution's power to overrule its financial controller, following a refusal of the approval or visa on the budgetary transaction. At present the only limit on the institution's power is in the case of non-availability of appropriations to implement the transaction. Parliament has proposed adding two more limits: firstly, when in the financial controller's view the item is booked to the wrong budgetary line; and, secondly, failure to comply with directives in the field of public procurement.
The Commission fully recognizes the importance of proper financial discipline on these additional points. Nonetheless, the Commission's view would be that in such matters the financial controller must be able to express his or her judgement objectively through the refusal of visa. In the light of the financial controller's decision, the institution must then assume its responsibilities in order to rectify the situation that has arisen, including the settlement of any legitimate claims by third parties. These are institutional decisions which must nevertheless be taken within the limits of available appropriations and, of course, they must be reported to the Court of Auditors. So we think the text of this revision should be left as it is.
The few remaining points are of a more technical nature. Amendment No 6 relates to a previous proposal for amending the Financial Regulation in the EAGGF Guarantee Sector, which is now due to be adopted by the Council shortly as an A point. Amendment No 12 contains a phrase relating to the re-use of VAT recovered from Member States, which appears inconsistent with the new and, as I understand it, agreed approach for the treatment of VAT defined in Amendment No 11 to Article 27.
Amendment No 21 relates to procurements and would require tenders to include directly all the requirements laid down in the invitation to tender on pain of elimination. If rigidly applied, this provision would exclude potentially favourable tenders for perhaps minor technical reasons.
Amendments Nos 13, 15 and 19: the Commission can accept the principle of amendments consolidating the financial controller's right to give a visa on commitments and payments by sampling methods in appropriate cases. We consider, however, that the existing regulation is already compatible with the use of sampling methods, and the amendments would only confirm existing practice. We would also like to propose some adjustments to the drafting of this amendment, including possible amendments to the detailed provisions for approving commitments in Article 38(1).
It is a lengthy and complex proposal, incorporating numerous amendments, and it is important not to get it out of proportion. We have reached agreement on all but two significant points, three technical points and one point of clarification.
I wish again to express the Commission's appreciation of the close and prompt cooperation of Parliament's committees on this proposal. Our aim is to present a revised proposal after the summer holiday.
Madam President, I simply want to thank the Commissioner for his kind words, and Mr Colom i Naval and all our colleagues on the committee too, for the cooperation we enjoyed. However, I must say - and I repeat this again - that the problem we had both in the MED case and in that of tourism, was mainly due to the vagueness of the orders. There were orders which if correctly interpreted, would not have led to the results that they did. Consequently, when one is responsible for drawing up an order, a rule concerning financial matters, one must be very clear in the wording and not allow room for sidestepping. That was the spirit in which the amendment on subdelegation was drawn up, the amendment about which the Commission has doubts.
I should say that with that amendment in particular, Commissioner, it becomes possible for the Commission on the basis of Article 139 to clarify the issue of discretionary power, as you said. However, in the Financial Regulation it must be established as a general principle that mainly in case of subdelegation the person who accepts the subdelegation cannot exercise it at his own discretion, whatever that may be. That matter, however, can be clarified, as is said in what Parliament proposes, so that practical problems can be solved.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Financial control of structural funds
The next item is the report (A4-0230/97) by Mr Colom I Naval, on behalf of the Committee on Budgetary Control, on the Commission document (C4-0246/97) on financial control of Structural Funds operations - net financial corrections.
Ladies and gentlemen, I fear that my report will, if I might be allowed to say so, go unnoticed - my fears are all the greater when I look around me at this magnificent chamber - which is curious, because this report, when it comes up next month as a new European Commission regulation, will undoubtedly be the subject of newspaper banner headlines on the first day it enters into force. The day on which a Member State has to return properly utilized funds, from the structural funds, I have no doubt that at least the press in that country, and possibly other Community countries as well, will make it front-page news, at least in the economic section of the press. This is therefore one of those 'contradictory' reports which, to all intents and purposes are technical in nature but whose contents have a tangible effect on the implementation of a major part of our budget.
The report I have the honour of presenting today on behalf of the Commission on Budgetary Control is also an example of the relations which should exist between Parliament and the Commission. I say this because - and I stress this - there is no legal obligation on the part of the Commission to consult us on this issue. It is a political thank-you for Parliament's activity and responsible approach. At the same time, I must say that a code of conduct governing relations between Parliament and the Commission had been signed, implying that this would be automatic and there were good and bad points.
You might say that we have to get started, finally, with this agreement. There has therefore been a small degree of confusion, in terms of our bilateral relations, given its positive appearance in the eyes of the Committee on Budgetary Control and its negative appearance in the eyes of the Committee on Regional Policy.
So I would like to explain why we, the Chairman of the Committee on Regional Policy and I, as rapporteur, were moved to sign a joint amendment, bearing in mind that this was included in the code of conduct. I would anticipate your comments, Madam President, that obviously the rapporteur will be in favour of this amendment although it was not addressed at the time in the Committee on Budgetary Control.
Basically, ladies and gentlemen, the issue is one of transferring the principle of the financial corrections of the accounts of the EAGGF Guarantee Section, which has been in force for many years now, to other sectors of the Community budget. Parliament has made this request a number of times, most recently and with greatest emphasis on the occasion of my own report on the SEM 2000 initiative, voted last November. We asked for this principle to be extended and we were told, ladies and gentlemen, that this was very difficult, if not impossible. However, later, during this fruitful dialogue we have been having with the Commission and which we have had the opportunity to develop in what is known as the Group of Personal Representatives of Finance Ministers, chaired by two Commissioners, and in which Parliament has been represented by your rapporteur, it was concluded that this was an issue which could be developed and perfected and that there was nothing to stop this. The Commission therefore decided that this should be approved before the end of July. Hence the urgency requiring us to vote on this report tomorrow without fail, so that Parliament will have defined its position before the Commission finally settles the issue.
We have been aware for many years, now, of how the financial corrections in the EAGGF Guarantee sector operate, designation of a body in each Member State which is accountable to the Commission, accreditation of paying agencies, etc., etc. However, these mechanisms were, quite frankly, unclear in the structural policies. What bases could we have? Evidently, Articles 23 and 24 of the Funds Coordinating Regulation.
However, hitherto, these two articles have never provided the foundation for a systematic procedure for clearing accounts or even financial corrections which are occasional, but are linked to specific circumstances. Why was that? Well, because there were reasons which were undoubtedly political, and also technical reasons. I would be so bold as to say - and I know that the Member States will complain - that there was not the least political will on the part of the Council, despite the Council being the first to shout from the rooftops that it wants effective, fair, strict and rigorous administration. Yet when it came to the structural fund money, it preferred to look elsewhere.
Given the Council's attitude, it is understandable that the Commission was disinclined to address the issue. The SEM 2000 programme has been the catalyst and therefore we have managed to achieve a turnaround in political will.
Moreover, Articles 23 and 24 were, perhaps, unclear and this led to difficulties with applying them. The Commission now maintains that, with Articles 23 and 24, it is genuinely possible to make the financial correction, something we had always asserted. What is more, it proves that EAGGF Guarantee case-law - because cases have been taken to the Court of Justice - does give it a sufficient base and that, therefore, it can thus carry forward a pragmatic procedure for correction of the structural fund accounts without it being necessary to modify the legal base.
What we are stating in our proposal, ladies and gentlemen, is that we can accept this pragmatic base tentatively and experimentally, but that we believe that the legal structure of the proposal is somewhat weak and that, in the medium term, based on experience, we should improve it and supplement it.
We do not feel that we should draft a totally exhaustive regulation, but something which is more complete than what we currently have. We should give the Commission the means of control in those countries which are implementing the structural funds. Structural funds are implemented basically by national or sub-central, local or regional authorities, the länder , etc., and the Commission's powers in this area need to be strengthened. Ladies and gentlemen, I do not wish to take unfair advantage of the time available, but I would like to tell you that we regard the Commission's proposal that the corrections could be retroactive as wrong. We are not talking about sanctions. If sanctions are to be applied, there may be mitigating circumstances or there could be negotiations to examine the fine imposed in precise detail. Here, we are not dealing with fines - we are establishing an accounting procedure which 'photographs' the situation and therefore we believe that it should not be made retroactive.
Madam President, I should like to do two things, and also make some comments on behalf of the Committee on Regional Policy. In 1995, total payments from the Structural Funds amounted to about ECU 21 billion. As is shown in the 7th Annual Report on the Structural Funds, the competent Directorates General, Regional Policy and Budgetary Control, carried out a total of 220 inspections, 134 being carried out by Regional Policy and 80 by Budgetary Control.
As you might imagine, this was not enough. However, not every project that is supported by EU funds can be inspected by the Commission staff. The main task, i.e. that of preventing or identifying irregularities, lies with the Member States, as part of the partnership system. In view of the fact that hundreds of millions of ECUs go missing every year as a result of fraud, however, weak points need to be recognized and remedied. As things stand at present, I can see three such weak points.
The first weak point is organizational problems at the Commission. Between the two Directorates General that I have just mentioned, there is the problem that the results of financial controls are not notified to the competent bodies, or else notified too late. The second weak point is the Member States themselves. As long as money from Brussels is not used with the same degree of care as national tax-payers' money, any form of control will be inefficient. The misuse of money from the Structural Funds must be punished with the same degree of severity as the fraudulent obtaining of subsidies from national funds.
The third weak point is that there is no adequate legal control over the financial corrections. We do, admittedly, have Articles 23 and 24 of the Coordination Regulation, but these have never yet been used as the basis for financial controls. I agree with the rapporteur, who is asking for a solid legal framework. The European Parliament has already, in its approval decision for the 1995 budgetary year, asked for a clear legal basis, under the heading 'Approval of the Structural Funds' . As a member of the Committee on Regional Policy, I am aware that we bear a heavy responsibility for the correct use of one third of the budgetary resources of the EU. The funds are intended to be used for economic and social cohesion purposes, and should not be allowed to trickle away, senselessly and uselessly, as a result of inefficient administration or fraudulent dealings. I am able to support Document SEM 2000, Commission Document 3 and also the rapporteur's conclusions.
Madam President, the Structural Funds are an increasingly important field of EU expenditure. They are already the second largest expenditure item in the EU budget, representing nearly 40 % of it. The proportion of the budget accounted for by the Structural Funds will increase further in future, as we saw when the Agenda 2000 assessment was published yesterday, because some 2 billion marks are to be transferred from them to the Agricultural Guidance and Guarantee Fund, mainly for similar use, while in addition structural funding is to be held constant in the budget at its present figure of 0.46 % of GDP. It is up to the Member States to use these funds.
Mr Colom I Naval has done excellent work in drafting his report and, in it, explaining the difficulties associated with the use of resources from the Structural Funds. The majority of structural funding is used through programmes to promote particular objectives, which are administered by various Directorates-General in Brussels. This lack of centralized administration already makes it more difficult to take proper care of the funds. Moreover, in the Member States the use of the money is again divided among various administrators, and is also regionally decentralized. It is accordingly difficult to monitor the use of the funding. All this helps to make it unclear how it is being used. At the same time, structural funding is used in small, scattered amounts in various areas of society, which further impedes auditing of its use.
Yet the Structural Funds are in a sense a question of confidence between the EU and its Member States. They seek to promote cohesion and regional equality. This means that precise net adjustments, as proposed by the Commission, are difficult. They therefore require an appropriate legal basis, as called for by the rapporteur, and they should be highly predictable. Only in this way can legal certainty be ensured for the Member States, citizens and the EU.
Madam President, I support the adoption of the report.
Madam President, of course it is important that financial checks are made on the operation of the Structural Funds. This is why it is good that we have received this document from the Commission. I am also very pleased with the report written by Mrs Colom I Naval.
It is the Member States which are responsible for making checks to ensure that there is no fraud. It is also important that we remind the Member States of this procedure of proceeding, so that we do not have to read about various fraudulent dealings in the newspapers.
But perhaps it is not just financial control which the Structural Funds need. All too often we hear, or read in the newspapers that a project which has received aid from the Structural Funds has had a totally different impact from that envisaged when aid was given. How, for example, will the Structural Funds affect the environmental objectives which we, ourselves, have set up in the EU and confirmed in the European Parliament?
And even the opposite of this is true. There are Member States which do not use their right to Structural Fund aid and there are funds which are frozen because of difficulties in obtaining information. Many do not understand this or the fact that everything must be applied for through Brussels. The bureaucracy frightens people away and should be amended in the not too distant future. In conclusion: thank you Mrs Colom I Naval for this report!
I would also like to thank Mr Colom i Naval for the work that he has done relating to this matter.
On financial control, the action that the Commission has taken and which has received support from the report takes two forms. The first is a proposal from the Commission for a regulation under Article 23 of the structural fund regulation, to clarify the minimum requirements for controls by Member States in the structural funds. The second is a set of guidelines to Commission services on the criteria for making net financial corrections under Article 24 of the structural fund regulation. The draft regulation is a clarification, therefore, of the arrangements for management and control already provided for under the structural fund regulation. It is not a question of laying down new rules or demanding the creation of new structures, but of specifying the nature and volume of controls which are necessary to enable to designated authorities of the Member States to certify that the actions have been managed and checked and that the expenditure is justified.
In particular, the draft regulation clarifies the nature of the certification to be provided by the Member State. The guidelines for net financial corrections flow, in the Commission's view, from the existing provision of the main structural fund regulation and do not require any additional legal base. But the Commission will review the operation of the guidelines in a year's time and consider whether any changes might be required in the main structural fund regulation for the period from the year 2000 onwards.
Meanwhile we will keep Parliament fully informed about the application of the Article 24 provisions in specific cases, which are applied in full consultation with the Member State concerned.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 7.55 p.m.)